EXHIBIT 10.1
 
 

--------------------------------------------------------------------------------




FIRST LIEN CREDIT AGREEMENT


Dated as of June 6, 2017,


among


AP GAMING HOLDINGS, LLC,
as Holdings,


AP GAMING I, LLC,
as Borrower,


THE LENDERS PARTY HERETO,


JEFFERIES FINANCE LLC,
as Administrative Agent,
_________________


JEFFERIES FINANCE LLC,
and
MACQUARIE CAPITAL (USA) INC.,


as Joint Lead Arrangers and Joint Bookrunners,

_________________


APOLLO GLOBAL SECURITIES, LLC,
as Co-Manager

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I
     
Definitions
     
Section 1.01
Defined Terms
1
Section 1.02
Terms Generally
49
Section 1.03
Effectuation of Transactions
49
Section 1.04
Exchange Rates; Currency Equivalents
49
Section 1.05
Timing of Payment or Performance
49
Section 1.06
Times of Day
49      
ARTICLE II
     
The Credits
     
Section 2.01
Commitments
50
Section 2.02
Loans and Borrowings
50
Section 2.03
Requests for Borrowings
51
Section 2.04
Swingline Loans
51
Section 2.05
Letters of Credit
52
Section 2.06
Funding of Borrowings
57
Section 2.07
Interest Elections
58
Section 2.08
Termination and Reduction of Commitments
59
Section 2.09
Repayment of Loans; Evidence of Debt
59
Section 2.10
Repayment of Term Loans and Revolving Facility Loans
60
Section 2.11
Prepayment of Loans
61
Section 2.12
Fees
63
Section 2.13
Interest
64
Section 2.14
Alternate Rate of Interest
64
Section 2.15
Increased Costs
65
Section 2.16
Break Funding Payments
66
Section 2.17
Taxes
66
Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
69
Section 2.19
Mitigation Obligations; Replacement of Lenders
70
Section 2.20
Illegality
71
Section 2.21
Incremental Commitments
71
Section 2.22
Defaulting Lender
78      
ARTICLE III
     
Representations and Warranties 
     
Section 3.01
Organization; Powers
80
Section 3.02
Authorization
80
Section 3.03
Enforceability
81
Section 3.04
Governmental Approvals
81
Section 3.05
Financial Statements
81
Section 3.06
No Material Adverse Effect
81
Section 3.07
Title to Properties; Possession Under Leases
81
Section 3.08
Subsidiaries
82
Section 3.09
Litigation; Compliance with Laws
82
Section 3.10
Federal Reserve Regulations
82

 
-i-

--------------------------------------------------------------------------------

 

    Page      
Section 3.11
Investment Company Act
83
Section 3.12
Use of Proceeds
83
Section 3.13
Tax Returns
83
Section 3.14
No Material Misstatements
83
Section 3.15
Employee Benefit Plans
84
Section 3.16
Environmental Matters
84
Section 3.17
Security Documents
84
Section 3.18
Location of Real Property and Leased Premises
85
Section 3.19
Solvency
85
Section 3.20
Labor Matters
86
Section 3.21
Insurance
86
Section 3.22
No Default
86
Section 3.23
Intellectual Property; Licenses, Etc.
86
Section 3.24
Senior Debt
86
Section 3.25
USA PATRIOT Act; OFAC
86
Section 3.26
Foreign Corrupt Practices Act
86      
ARTICLE IV
     
Conditions of Lending
     
Section 4.01
All Credit Events
87
Section 4.02
First Credit Event
87      
ARTICLE V
     
Affirmative Covenants
     
Section 5.01
Existence; Business and Properties
89
Section 5.02
Insurance
89
Section 5.03
Taxes
90
Section 5.04
Financial Statements, Reports, etc.
90
Section 5.05
Litigation and Other Notices
92
Section 5.06
Compliance with Laws
93
Section 5.07
Maintaining Records; Access to Properties and Inspections
93
Section 5.08
Use of Proceeds
93
Section 5.09
Compliance with Environmental Laws
93
Section 5.10
Further Assurances; Additional Security
93
Section 5.11
Rating
95
Section 5.12
Compliance with the USA Patriot Act, Anti-Corruption Laws and Sanctions Laws
95      
ARTICLE VI
     
Negative Covenants
     
Section 6.01
Indebtedness
96
Section 6.02
Liens
100
Section 6.03
Sale and Lease-Back Transactions
105
Section 6.04
Investments, Loans and Advances
105
Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions
109
Section 6.06
Dividends and Distributions
111
Section 6.07
Transactions with Affiliates
113
Section 6.08
Business of the Borrower and the Subsidiaries
115
Section 6.09
Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate
     of Incorporation, By-Laws and Certain Other Agreements; etc.
115

 
 
-ii-

--------------------------------------------------------------------------------

 

    Page      
Section 6.10
Fiscal Year
118
Section 6.11
Net First Lien Leverage Ratio
118      
ARTICLE VIA
     
Holdings Negative Covenants
     
ARTICLE VII
     
Events of Default
     
Section 7.01
Events of Default
118
Section 7.02
Treatment of Certain Payments
120
Section 7.03
Right to Cure
121      
ARTICLE VIII
     
The Agents
     
Section 8.01
Appointment
121
Section 8.02
Delegation of Duties
122
Section 8.03
Exculpatory Provisions
122
Section 8.04
Reliance by Agents
123
Section 8.05
Notice of Default
123
Section 8.06
Non-Reliance on Agents and Other Lenders
123
Section 8.07
Indemnification
124
Section 8.08
Agent in Its Individual Capacity
124
Section 8.09
Successor Administrative Agent
124
Section 8.10
Arrangers and Co-Manager
125
Section 8.11
Security Documents, Collateral Agent and Collateral Agent
125
Section 8.12
Right to Realize on Collateral and Enforce Guarantees
125
Section 8.13
Withholding Tax
126      
ARTICLE IX
     
Miscellaneous
     
Section 9.01
Notices; Communications
126
Section 9.02
Survival of Agreement
127
Section 9.03
Binding Effect
127
Section 9.04
Successors and Assigns
128
Section 9.05
Expenses; Indemnity
132
Section 9.06
Right of Set-off
133
Section 9.07
Applicable Law
134
Section 9.08
Waivers; Amendment
134
Section 9.09
Interest Rate Limitation
136
Section 9.10
Entire Agreement
136
Section 9.11
WAIVER OF JURY TRIAL
137
Section 9.12
Severability
137
Section 9.13
Counterparts
137
Section 9.14
Headings
137
Section 9.15
Jurisdiction; Consent to Service of Process
137
Section 9.16
Confidentiality
138
Section 9.17
Platform; Borrower Materials
138
Section 9.18
Release of Liens and Guarantees
138

 
 
-iii-

--------------------------------------------------------------------------------

 

    Page      
Section 9.19
Judgment Currency
140
Section 9.20
USA PATRIOT Act Notice
140
Section 9.21
Affiliate Lenders
140
Section 9.22
Agency of the Borrower for the Loan Parties
141
Section 9.23
No Liability of the Issuing Banks
141
Section 9.24
Application of Gaming Laws
142
Section 9.25
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
142

 
 
 
-iv-

--------------------------------------------------------------------------------

Exhibits, Schedules and Annex
     
Exhibit A
Form of Assignment and Acceptance
Exhibit B
[Reserved]
Exhibit C
Form of Solvency Certificate
Exhibit D-1
Form of Borrowing Request
Exhibit D-2
Form of Swingline Borrowing Request
Exhibit E
Form of Interest Election Request
Exhibit F
[Reserved]
Exhibit G
Form of Permitted Loan Purchase Assignment and Acceptance
Exhibit H
[Reserved]
Exhibit I
Form of Non-Bank Tax Certificate
Exhibit J
Form of Global Intercompany Note
   
Schedule 1.01(A)
Certain Excluded Equity Interests
Schedule 1.01(B)
Mortgaged Properties
Schedule 1.01(C)
Closing Date Unrestricted Subsidiaries
Schedule 1.01(D)
Specified L/C Sublimit
Schedule 2.01
Commitments
Schedule 3.01
Organization and Good Standing
Schedule 3.04
Governmental Approvals
Schedule 3.05
Financial Statements
Schedule 3.08(a)
Subsidiaries
Schedule 3.08(b)
Subscriptions
Schedule 3.13
Taxes
Schedule 3.21
Insurance
Schedule 3.23
Intellectual Property
Schedule 5.10
Post-Closing Items
Schedule 6.01
Indebtedness
Schedule 6.02(a)
Liens
Schedule 6.04
Investments
Schedule 6.07
Transactions with Affiliates
Schedule 9.01
Notice Information

 
 
-v-

--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of June 6, 2017 (this “Agreement”), among
AP GAMING HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), AP
GAMING I, LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto from time to time, and JEFFERIES FINANCE LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders and Collateral Agent for the Secured Parties.
WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(a) Term B Loans on the Closing Date in an aggregate principal amount of
$450,000,000 and (b) Revolving Facility Loans and Letters of Credit at any time
and from time to time prior to the Revolving Facility Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $30,000,000;
WHEREAS, the proceeds of the Facilities will be used by the Borrower (i) to
repay all amounts outstanding under (A) the Borrower’s existing First Lien
Credit Agreement, dated as of December 20, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”), among
the Borrower, Holdings, the lenders party thereto and Citicorp North America,
Inc., as administrative agent and collateral agent for such lenders, and (B) the
PIK Seller Notes, (ii) to pay Transaction Expenses and (iii) for general
corporate purposes (including, without limitation, for Permitted Business
Acquisitions).
NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
Section 1.01                Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBO Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a LIBO
Rate available) as an authorized vendor for the purpose of displaying such
rates).  Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
 

--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(x) (a) the LIBO Rate in effect for such Interest Period divided by (b) one
minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if any;
provided that if the Adjusted LIBO Rate shall be less than zero pursuant to this
clause (x), such interest rate shall be deemed to be zero and (y) in the case of
Eurocurrency Borrowings composed of Eurocurrency Term Loans, 1.00%.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“Administrative Agent Fee Letter” shall mean that certain Fee Letter, dated as
of the hereof by and among the Borrower and Jefferies Finance LLC.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified. For
purposes of this Agreement and the other Loan Documents, Jefferies LLC and its
Affiliates shall be deemed to be Affiliates of Jefferies Finance LLC and its
Affiliates.
“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as amended, restated, supplemented or otherwise
modified from time to time.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.
“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent,
whether in the form of interest rate, margin, original issue discount, up-front
fees, rate floors or otherwise; provided, that original issue discount and
up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans (or Pari Term Loans, if
applicable)); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.
“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
dollars and any other currency other than Dollars as may be acceptable to the
Administrative Agent and the applicable Issuing Bank with respect thereto in
their sole discretion.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.
“Applicable Commitment Fee” shall mean for any day (i) 0.50% per annum or
(ii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Incremental Assumption Agreement.
“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).
“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
5.50% per annum in the case of any Eurocurrency Loan and 4.50% per annum in the
case of any ABR Loan, (ii) with respect to any Initial
 
-2-

--------------------------------------------------------------------------------

Revolving Loan, 5.50% per annum in the case of any Eurocurrency Loan and 4.50%
per annum in the case of any ABR Loan and (iii) with respect to any Other Term
Loan or Other Revolving Loan, the “Applicable Margin” set forth in the
Incremental Assumption Agreement relating thereto.
“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.
“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).
“Arrangers” shall mean Jefferies Finance LLC and Macquarie Capital (USA) Inc.
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Assignor” shall have the meaning assigned to such term in Section 9.04(i).
“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings, Swingline Loans, Swingline Borrowings and Letters of Credit, the
date of termination of the Revolving Facility Commitments of such Class.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.
 
-3-

--------------------------------------------------------------------------------

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, (b) in the case of ABR Loans, $1,000,000 and (c) in the case of
Swingline Loans, $500,000.
“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000,
(b) in the case of ABR Loans, $250,000 and (c) in the case of Swingline Loans,
$250,000.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form approved by the Administrative Agent.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.
“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Borrower and its Subsidiaries were
required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Closing Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Closing Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances under the sole dominion and control of the Collateral Agent or,
if the Administrative Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Bank.  “Cash Collateral” and “Cash Collateralization” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay-in-kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or
 
-4-

--------------------------------------------------------------------------------

any Subsidiary, including such fees paid in connection with the Transactions or
upon entering into a Permitted Receivables Financing, and (c) the amortization
of debt discounts, if any, or fees in respect of Hedging Agreements; provided,
that Cash Interest Expense shall exclude any one time financing fees, including
those paid in connection with the Transactions, or upon entering into a
Permitted Receivables Financing or any amendment of this Agreement.
“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.
A “Change in Control” shall be deemed to occur if:
(a)            (i) at any time prior to a Qualified IPO, (x) the Permitted
Holders shall at any time cease to have, directly or indirectly, the power to
vote or direct the voting of at least 35% of the Voting Stock of the Borrower or
(y) any person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person,
entity or “group” and its subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, shall at any time have acquired direct
or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act) of a percentage of the voting power of the outstanding Voting
Stock of the Borrower that is greater than the percentage of such voting power
of such Voting Stock in the aggregate, directly or indirectly, beneficially
owned by the Permitted Holders or (ii) at any time on and after a Qualified IPO,
any person, entity or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person, entity
or “group” and its subsidiaries and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), other
than the Permitted Holders (or any holding company parent of the Borrower owned
directly or indirectly by the Permitted Holders), shall at any time have
acquired direct or indirect beneficial ownership (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act) of voting power of the outstanding Voting
Stock of the Borrower having more than the greater of (A) 35% of the ordinary
voting power for the election of directors of the Borrower and (B) the
percentage of the ordinary voting power for the election of directors of the
Borrower owned in the aggregate, directly or indirectly, beneficially, by the
Permitted Holders, unless in the case of either clause (i) or (ii) of this
clause (a), the Permitted Holders have, at such time, the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the members of the Board of Directors of the Borrower;
(b)            at any time on or after a Qualified IPO, during any period of
twelve (12) consecutive months, a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower shall be occupied by
individuals who were neither (1) nominated by the Board of Directors of the
Borrower or a Permitted Holder, (2) appointed, approved or ratified by directors
so nominated nor (3) appointed by a Permitted Holder; or
(c)            Holdings shall fail to beneficially own, directly or indirectly,
100% of the issued and outstanding Equity Interests of the Borrower (other than
in connection with a Qualified IPO of the Borrower).
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after
 
-5-

--------------------------------------------------------------------------------

the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, or any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under this clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under U.S. cash flow senior secured credit facilities.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans, Other Term
Loans, Initial Revolving Loans, Extended Revolving Loans or Other Revolving
Loans; and (b) when used in respect of any Commitment, whether such Commitment
is in respect of a commitment to make Term B Loans, Other Term Loans, Initial
Revolving Loans, Extended Revolving Loans or Other Revolving Loans.  Other Term
Loans, Extended Revolving Loans or Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Term B Loans or the Initial Revolving Loans, respectively, or from other Other
Term Loans or other Extended Revolving Loans or Other Revolving Loans, as
applicable, shall each be construed to be in separate and distinct Classes.
“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).
“Closing Date” shall mean June 6, 2017.
“Co-Manager” shall mean Apollo Global Securities, LLC.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Co-Investors” shall mean each of (a) the Fund and the Fund Affiliates
(excluding any of their portfolio companies) and (b) the Management Group.
“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Administrative Agent,
the Collateral Agent or any Subagent for the benefit of the Secured Parties
pursuant to any Security Document.
“Collateral Agent” shall mean Jefferies Finance LLC acting as collateral agent
for the Secured Parties, together with its successors and permitted assigns in
such capacity.
“Collateral Agreement” shall mean the Collateral Agreement dated as of the date
hereof as amended, restated, supplemented or otherwise modified from time to
time, among the Borrower, each Subsidiary Loan Party and the Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.10):
(a)            on the Closing Date, the Collateral Agent shall have received
(i) from the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement, (ii) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, (iii) from Holdings, a counterpart of the
Holdings Guarantee and Pledge Agreement and (iv) from the Custodian, AP Gaming
II, Inc., AGS LLC,
 
-6-

--------------------------------------------------------------------------------

AGS Capital, LLC and the Borrower, a counterpart of the Custodian Agreement, in
each case duly executed and delivered on behalf of such person;
(b)            on the Closing Date, (i)(x) all outstanding Equity Interests of
the Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party (other than Holdings), other than Excluded
Securities, shall have been pledged pursuant to the Collateral Agreement or the
Holdings Guarantee and Pledge Agreement, as applicable, and (ii) subject to the
terms of the Custodian Agreement, the Collateral Agent shall have received
certificates or other instruments (if any) representing such Equity Interests
(other than certificates or instruments included on Schedule 5.10, which shall
be delivered to the Collateral Agent after the Closing Date pursuant to Section
5.10) and any notes or other instruments required to be delivered pursuant to
the applicable Security Documents, together with stock powers, note powers or
other instruments of transfer with respect thereto endorsed in blank;
(c)            in the case of any person that becomes a Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Collateral Agreement and the Subsidiary Guarantee Agreement,
(ii) supplements to the other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Subsidiary
Loan Party, and (iii) certificates or other instruments (if any) representing
all Equity Interests (other than Excluded Securities) directly owned by such
Subsidiary Loan Party and any notes or other instruments required to be
delivered pursuant to the applicable Security Documents, together with stock
powers, note powers or other instruments of transfer with respect thereto
endorsed in blank;
(d)            after the Closing Date, (x) all outstanding Equity Interests of
any person that becomes a Subsidiary Loan Party after the Closing Date and
(y) subject to Section 5.10(g) and, without duplication of clause (c)(iii)
above, all Equity Interests, all notes and other instruments directly acquired
by a Loan Party (other than Holdings) after the Closing Date (including the
Equity Interests of any Special Purpose Receivables Subsidiary established after
the Closing Date), other than Excluded Securities, shall have been pledged and,
to the extent certificated, delivered to the Collateral Agent pursuant to the
Collateral Agreement, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;
(e)            on the Closing Date and at all times thereafter, except as
otherwise contemplated by this Agreement or any Security Document, all documents
and instruments, including Uniform Commercial Code financing statements, and
filings with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by the applicable Requirement
of Law or reasonably requested by the Collateral Agent to be delivered, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been delivered, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
(f)            within (x) 90 days after the Closing Date with respect to the
Mortgaged Property set forth on Schedule 1.01(B) (or such later date as the
Collateral Agent may agree) and (y) within the time periods set forth in
Section 5.10 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.10, the Collateral Agent shall have received (i) counterparts of each
Mortgage to be entered into with respect to each such Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing in all filing or recording offices that the
Collateral Agent may reasonably deem necessary or desirable in order to create a
valid and enforceable Lien subject to no other Liens except Permitted Liens at
the time of recordation thereof, (ii) with respect to the Mortgage encumbering
each such Mortgaged Property, opinions of counsel regarding the enforceability,
due authorization, execution and delivery of the Mortgages and such other
matters customarily covered in real estate counsel opinions as the Collateral
Agent may reasonably request, in form and substance reasonably acceptable to the
Collateral Agent, (iii) with respect to each such Mortgaged Property, the Flood
 
-7-

--------------------------------------------------------------------------------

Documentation and (iv) such other documents as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;
(g)            within (x) 90 days after the Closing Date with respect to the
Mortgaged Property set forth on Schedule 1.01(B) (or such later date as the
Collateral Agent may agree) and (y) within the time periods set forth in
Section 5.10 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.10, the Collateral Agent shall have received (i) a policy or policies
or marked up unconditional binder of title insurance with respect to each such
Mortgaged Property located in the United States of America, or a date down and
modification endorsement, if available, paid for by the Borrower, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request and
which are available at commercially reasonable rates in the jurisdiction where
the applicable Mortgaged Property is located, and, with respect to any such
property located in a state in which a zoning endorsement is not available at
commercially reasonable rates, a zoning report from a recognized vendor or
zoning compliance letter from the applicable municipality in a form reasonably
acceptable to the Collateral Agent, as the Collateral Agent may reasonably
request with respect to properties located in the United States of America and
(ii) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Collateral
Agent), as applicable, for which all necessary fees (where applicable) have been
paid with respect to properties located in the United States of America, which
is (A) complying in all material respects with the minimum detail requirements
of the American Land Title Association and American Congress of Surveying and
Mapping as such requirements are in effect on the date of preparation of such
survey and (B) sufficient for such title insurance company to remove all
standard survey exceptions from the title insurance policy relating to such
Mortgaged Property or otherwise reasonably acceptable to the Collateral Agent;
(h)            the Collateral Agent shall have received on the Closing Date,
evidence of the insurance and related endorsements required by the terms of
Section 5.02 hereof; and
(i)            after the Closing Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement, and (ii) upon reasonable request by
the Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment (it being understood that a Swingline
Commitment does not increase the applicable Swingline Lender’s Revolving
Facility Commitment).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided, that the
 
-8-

--------------------------------------------------------------------------------

designating Lender provides such information as the Borrower reasonably requests
in order for the Borrower to determine whether to provide its consent or (b) be
deemed to have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capitalized Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a consolidated basis on such date in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,
(i)                      any net after-tax extraordinary, nonrecurring or
unusual gains or losses or income or expense or charge (less all fees and
expenses relating thereto), including any severance, relocation or other
restructuring expenses, any expenses related to any New Project or any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to facilities
closing costs, curtailments or modifications to pension and post-retirement
employee benefit plans, excess pension charges, acquisition integration costs,
facilities opening costs, signing, retention or completion bonuses, and expenses
or charges related to any offering of Equity Interests or debt securities of the
Borrower, Holdings or any Parent Entity, any Investment, acquisition,
Disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any costs relating to auditing prior periods, any
transition-related expenses, and Transaction Expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,
(ii)                     any net after-tax income or loss from Disposed of,
abandoned, closed or discontinued operations or fixed assets and any net
after-tax gain or loss on the Dispositions of Disposed of, abandoned, closed or
discontinued operations or fixed assets shall be excluded,
(iii)                   any net after-tax gain or loss (less all fees and
expenses or charges relating thereto) attributable to business Dispositions or
asset Dispositions other than in the ordinary course of business (as determined
in good faith by the management of the Borrower) shall be excluded,
(iv)                   any net after-tax income or loss (less all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of indebtedness, Hedging Agreements or other derivative instruments shall be
excluded,
(v)                    (A) the Net Income for such period of any person that is
not a subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
person) in respect of such period and (B) the Net Income for such period shall
include any dividend, distribution or other payment in cash (or to the extent
converted into cash) received by the referent person or a subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) from any person
in excess of, but without duplication of, the amounts included in subclause (A),
(vi)                   the cumulative effect of a change in accounting
principles during such period shall be excluded,
(vii)                 effects of purchase accounting adjustments (including the
effects of such adjustments pushed down to such person and its subsidiaries) in
component amounts required or permitted by GAAP, resulting from the application
of purchase accounting or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,
 
-9-

--------------------------------------------------------------------------------

(viii)                any impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles and other fair value
adjustments arising pursuant to GAAP, shall be excluded,
(ix)                    any non-cash compensation charge or expenses realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,
(x)                     accruals and reserves that are established or adjusted
within twelve months after the Closing Date and that are so required to be
established or adjusted in accordance with GAAP or as a result of adoption or
modification of accounting policies shall be excluded,
(xi)                    non-cash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP and
related interpretation shall be excluded,
(xii)                  [Reserved],
(xiii)                 any non-cash charges for deferred tax asset valuation
allowances shall be excluded,
(xiv)                any currency translation gains and losses related to
currency remeasurements of Indebtedness, and any net loss or gain resulting from
Hedging Agreements for currency exchange risk, shall be excluded,
(xv)                  any deductions attributable to minority interests shall be
excluded,
(xvi)                (A) the non-cash portion of “straight-line” rent expense
shall be excluded and (B) the cash portion of “straight-line” rent expense which
exceeds the amount expensed in respect of such rent expense shall be included,
(xvii)               (A) to the extent covered by insurance and actually
reimbursed, or, so long as such person has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (x) not denied by the
applicable carrier in writing within 180 days and (y) in fact reimbursed within
365 days following the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption shall be
excluded; and (B) amounts estimated in good faith to be received from insurance
in respect of lost revenues or earnings in respect of liability or casualty
events or business interruption shall be included (with a deduction for amounts
actually received up to such estimated amount to the extent included in Net
Income in a future period), and
(xviii)             without duplication, an amount equal to the amount of
distributions actually made to any parent or equity holder of such person in
respect of such period in accordance with Section 6.06(b)(v) shall be included
as though such amounts had been paid as income taxes directly by such person for
such period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since December 31,
2013, determined on a consolidated basis in accordance with GAAP, as set forth
on the consolidated balance sheet of the Borrower as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or 5.04(b), as
applicable, calculated on a Pro Forma Basis after giving effect to any
acquisition or Disposition of a person or assets that may have occurred on or
after the last day of such fiscal quarter.  For purposes of testing whether any
Lien, Investment, Immaterial Subsidiary, Disposition, Indebtedness or other item
that is incurred (or made) based on a basket or threshold related to
Consolidated Total Assets, such item shall be permitted if such basket or
threshold was available on the date of such incurrence (or making) even if
Consolidated Total Assets subsequently decreases.
 
-10-

--------------------------------------------------------------------------------

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)            $30,000,000, plus
(b)            the Cumulative Retained Excess Cash Flow Amount at such time,
plus
(c)            the aggregate amount of proceeds received after the Closing Date
and prior to such time that would have constituted Net Proceeds pursuant to
clause (a) of the definition thereof, except for the operation of clause (x),
(y) or (z) of the second proviso thereof (the “Below Threshold Asset Sale
Proceeds”), plus
(d)            (i) the cumulative amount of proceeds (including cash and the
fair market value (as determined in good faith by the Borrower) of property
other than cash) from the sale of Equity Interests of the Borrower, Holdings or
any Parent Entity after the Closing Date and on or prior to such time (including
upon exercise of warrants or options), which proceeds have been contributed as
common equity to the capital of the Borrower, and (ii) common Equity Interests
of the Borrower, Holdings or any Parent Entity issued upon conversion of
Indebtedness after the Closing Date (other than Indebtedness that is
contractually subordinated to the Loan Obligations in right of payment) of the
Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided, that this clause (d) shall exclude Permitted Cure Securities,
proceeds of Equity Interests referred to in Section 6.01(p), proceeds of
Excluded Contributions, sales of Equity Interests financed as contemplated by
Section 6.04(e) or used as described in clause (ix) of the definition of EBITDA
and any amounts used to finance the payments or distributions in respect of any
Junior Financing pursuant to Section 6.09(b), plus
(e)            100% of the aggregate amount of contributions as common equity to
the capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(d) above); plus
(f)            100% of the aggregate principal amount of any Indebtedness
(including the liquidation preference or maximum fixed repurchase price, as the
case may be, of any Disqualified Stock) of the Borrower or any Subsidiary
thereof issued after the Closing Date (other than Indebtedness issued to a
Subsidiary), which has been converted into or exchanged for Equity Interests
(other than Disqualified Stock) in the Borrower, Holdings or any Parent Entity,
plus
(g)            100% of the aggregate amount received by the Borrower or any
Subsidiary in cash (and the fair market value (as determined in good faith by
the Borrower) of property other than cash received by the Borrower or any
Subsidiary) after the Closing Date from:
(A)            the sale (other than to the Borrower or any Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary that was originally designated as
such by use of the Cumulative Credit, or
(B)            any dividend or other distribution by an Unrestricted Subsidiary
that was originally designated as such by use of the Cumulative Credit, plus
 
-11-

--------------------------------------------------------------------------------

(h)            in the event any Unrestricted Subsidiary that was originally
designated as such by use of the Cumulative Credit has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of Holdings, the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), plus
(i)            an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary after the
Closing Date  in respect of any Investments made pursuant to Section 6.04(j)(Y),
minus
(j)            any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus
(k)            any amount thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus
(l)            any amount thereof used to make payments or distributions in
respect of Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing
Date prior to such time (other than payments made with proceeds from the
issuance of Equity Interests that were excluded from the calculation of the
Cumulative Credit pursuant to clause (d) above);
provided, however, (A) for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clause (k) above and (B)
the Cumulative Credit shall only be increased pursuant to clause (b) above with
respect to any Excess Cash Flow Period if Excess Cash Flow for such Excess Cash
Flow Period exceeds the ECF Threshold Amount) (or, with respect to any Excess
Cash Flow Interim Period, a pro rata portion of such amount).
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to:
(a)            the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date, plus
(b)            for each Excess Cash Flow Interim Period ended prior to such date
but as to which the corresponding Excess Cash Flow Period has not ended, an
amount equal to the Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Interim Period, minus
(c)            the cumulative amount of all Retained Excess Cash Flow
Overfundings as of such date.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03.
“Cure Right” shall have the meaning assigned to such term in Section 7.03.
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).
“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
 
-12-

--------------------------------------------------------------------------------

balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv), (a)(v), and (a)(vii) of the definition of
such term.
“Custodian” shall mean Wilmington Trust, National Association acting as
custodian pursuant to the Custodian Agreement, together with its successors and
assigns in such capacity.
“Custodian Agreement” shall mean the Custodian Agreement dated as of the date
hereof as amended, restated, supplemented or otherwise modified from time to
time, among the Custodian, the Collateral Agent, AP Gaming II, Inc., AGS LLC,
the Borrower and AGS Capital, LLC.
“Customer Development Agreement” shall mean any loan agreement or other
financing instrument entered into in the ordinary course of business pursuant to
which the Borrower or one of its Subsidiaries extends credit from time to time
or makes payments to a customer party on one or more equipment and/or supplies
lease or sale agreements with the Borrower or its Subsidiaries to finance such
customer’s operation of the leased or purchased equipment and/or supplies
(including rental or purchase payments owed to the Borrower or any of its
Subsidiaries) and/or the development or acquisition of video gaming routes.
“Customer Note” shall mean any promissory note issued pursuant to a Customer
Development Agreement by the customer borrower thereunder and made payable to
the Borrower or a Subsidiary to evidence all obligations owed by such customer
under such Customer Development Agreement.
“Debt Fund Affiliate Lender” shall mean entities managed by the Fund or funds
advised by its affiliated management companies that are primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and for which
no personnel making investment decisions in respect of any equity fund which has
a direct or indirect equity investment in Holdings, the Borrower or its
Subsidiaries has the right to make any investment decisions.
“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Swingline Lender,
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
 
-13-

--------------------------------------------------------------------------------

proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action (provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender).  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset.  The term “Disposition” shall have a correlative meaning to
the foregoing.
“Disqualification” shall mean, with respect to any Lender:
(a)            the failure of that person timely to file pursuant to applicable
Gaming Laws:
(i)          any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrower; or
(ii)         any required application or other papers in connection with
determination of the suitability of that person as a lender to the Borrower;
(b)            the withdrawal by that person (except where requested or
permitted by the Gaming Authority) of any such application or other required
papers;
(c)            any finding by a Gaming Authority that there is reasonable cause
to believe that such person may be found unqualified or unsuitable; or
(d)            any final determination by a Gaming Authority pursuant to
applicable Gaming Laws:
(i)           that such person is “unsuitable” as a lender to the Borrower;
(ii)          that such person shall be “disqualified” as a lender to the
Borrower; or
(iii)         denying the issuance to that person of any license or other
approval required under applicable Gaming Laws to be held by all lenders to the
Borrower.
The word “Disqualified” as used herein shall have a meaning correlative thereto.
 
-14-

--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof (provided, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock).  Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (xiv) of this clause (a) reduced such Consolidated Net
Income (and were not excluded therefrom) for the respective period for which
EBITDA is being determined):
(i)                   provision for Taxes based on income, profits or capital of
the Borrower and the Subsidiaries for such period, including, without
limitation, state, franchise and similar taxes and foreign withholding taxes
(including penalties and interest related to taxes or arising from tax
examinations),
(ii)                 Interest Expense (and to the extent not included in
Interest Expense, (x) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock or Disqualified Stock and
(y) costs of surety bonds in connection with financing activities) of the
Borrower and the Subsidiaries for such period,
(iii)                depreciation and amortization expenses of the Borrower and
the Subsidiaries for such period including the amortization of intangible
assets, deferred financing fees, customer placement fees and Capitalized
Software Expenditures and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits,
(iv)               business optimization expenses and other restructuring
charges or reserves (which, for the avoidance of doubt, shall include the effect
of inventory optimization programs, facility closure, facility consolidations,
retention, severance, systems establishment costs, contract termination costs,
future lease commitments and excess pension charges); provided, that with
respect to each business optimization expense or other restructuring charge, a
Responsible Officer of the Borrower shall have delivered to the Administrative
Agent an officer’s certificate specifying and quantifying such expense or
charge,
 
-15-

--------------------------------------------------------------------------------

(v)                 any other non-cash charges; provided, that for purposes of
this subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),
(vi)               the amount of management, consulting, monitoring, transaction
and advisory fees and related expenses paid to the Fund or any Fund Affiliate
(or any accruals related to such fees and related expenses) during such period
not in contravention of this Agreement,
(vii)              any expenses or charges (other than depreciation or
amortization expense as described in the preceding clause (iii)) related to any
issuance of Equity Interests, Investment, acquisition, New Project, Disposition,
recapitalization or the incurrence, modification or repayment of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (x) such fees, expenses or charges
related to this Agreement, (y) any amendment or other modification of the
Obligations or other Indebtedness and (z) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Permitted
Receivables Financing,
(viii)            the amount of loss on sale of receivables and related assets
to a Special Purpose Receivables Subsidiary in connection with a Permitted
Receivables Financing,
(ix)                any costs or expense incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Borrower or a Subsidiary Loan Party (other than contributions
received from the Borrower or another Subsidiary Loan Party) or net cash
proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Stock),
(x)                  non-operating expenses,
(xi)                the amount of any loss attributable to a New Project, until
the date that is 12 months after the date of completing the construction,
acquisition, assembling or creation of such New Project, as the case may be;
provided, that (A) such losses are reasonably identifiable and factually
supportable and certified by a Responsible Officer of the Borrower and
(B) losses attributable to such New Project after 12 months from the date of
completing such construction, acquisition, assembling or creation, as the case
may be, shall not be included in this clause (xi),
(xii)               with respect to any joint venture that is not a Subsidiary
and solely to the extent relating to any net income referred to in clause (v) of
the definition of “Consolidated Net Income”, an amount equal to the proportion
of those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and
(xiii)             one-time costs associated with commencing Public Company
Compliance;
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).
“ECF Threshold Amount” shall have the meaning assigned to such term in Section
2.11(c).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in
 
-16-

--------------------------------------------------------------------------------

an EEA Member Country which is a parent of an institution described in clause
(a) of this definition, or (c) any financial institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, management, Release or threatened Release of, or
exposure to, any Hazardous Material or to occupational health and safety matters
(to the extent relating to the Environment or Hazardous Materials).
“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of
 
-17-

--------------------------------------------------------------------------------

Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):
(a)            Debt Service for such Applicable Period,
(b)            the amount of any voluntary prepayment permitted hereunder of
term Indebtedness during such Applicable Period (other than any voluntary
prepayment of the Term Loans, which shall be the subject of Section 2.11(c)) and
the amount of any voluntary prepayments of revolving Indebtedness to the extent
accompanied by permanent reductions of any revolving facility commitments (other
than any voluntary prepayments of the Revolving Facility Commitment, which shall
be the subject of Section 2.11(c)) during such Applicable Period to the extent
an equal amount of loans thereunder was simultaneously repaid, so long as the
amount of such prepayment is not already reflected in Debt Service,
(c)            (i) Capital Expenditures and Capitalized Software Expenditures by
the Borrower and the Subsidiaries on a consolidated basis during such Applicable
Period that are paid in cash and (ii) the aggregate consideration paid in cash
during the Applicable Period in respect of Permitted Business Acquisitions, New
Project expenditures and other Investments permitted hereunder (excluding
Permitted Investments and intercompany Investments in Subsidiaries),
(d)            Capital Expenditures, Capitalized Software Expenditures,
Permitted Business Acquisitions, New Project expenditures or other Investments
permitted hereunder (excluding Permitted Investments and intercompany
Investments in Subsidiaries) that the Borrower or any Subsidiary shall, during
such Applicable Period, become obligated to make or otherwise anticipated to
make payments with respect thereto but that are not made during such Applicable
Period; provided, that (i) the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Applicable
 
-18-

--------------------------------------------------------------------------------

Period, signed by a Responsible Officer of the Borrower and certifying that
payments in respect of such Capital Expenditures, Capitalized Software
Expenditures, Permitted Business Acquisitions, New Project expenditures or other
Investments permitted hereunder (excluding Permitted Investments and
intercompany Investments in Subsidiaries) are expected to be made in the
following Excess Cash Flow Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,
(e)            Taxes paid in cash by Holdings and its Subsidiaries on a
consolidated basis during such Applicable Period or that will be paid within six
months after the close of such Applicable Period; provided, that with respect to
any such amounts to be paid after the close of such Applicable Period, (i) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period, and (ii) appropriate reserves shall have been established in accordance
with GAAP,
(f)            (i) an amount equal to any increase in Working Capital of the
Borrower and its Subsidiaries for such Applicable Period and any anticipated
increase, estimated by the Borrower in good faith, for the following Excess Cash
Flow Period and (ii) an amount equal to any increase in non-current Canadian tax
receivables of the Borrower and its Subsidiaries for such Applicable Period and
any anticipated increase, estimated by the Borrower in good faith, for the
following Excess Cash Flow Period,
(g)            cash expenditures made in respect of Hedging Agreements during
such Applicable Period, to the extent not reflected in the computation of EBITDA
or Interest Expense,
(h)            permitted Restricted Payments paid in cash by the Borrower during
such Applicable Period and permitted Restricted Payments paid by any Subsidiary
to any person other than Holdings, the Borrower or any of the Subsidiaries
during such Applicable Period, in each case in accordance with Section 6.06
(other than Section 6.06(e), except to the extent such Restricted Payments were
financed with internally-generated cash flow of the Borrower or any Subsidiary),
(i)            amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,
(j)            to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith,
and
(k)            the amount related to items that were added to or not deducted
from Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA to the extent such
items represented a cash payment (which had not reduced Excess Cash Flow upon
the accrual thereof in a prior Applicable Period), or an accrual for a cash
payment, by the Borrower and its Subsidiaries or did not represent cash received
by the Borrower and its Subsidiaries, in each case on a consolidated basis
during such Applicable Period,
plus, without duplication, (B):
(a)            (i) an amount equal to any decrease in Working Capital of the
Borrower and its Subsidiaries for such Applicable Period and (ii) an amount
equal to any decrease in non-current Canadian tax receivables of the Borrower
and its Subsidiaries for such Applicable Period,
(b)            all amounts referred to in clauses (A)(b), (A)(c) and
(A)(d) above to the extent funded with the proceeds of the issuance or the
incurrence of Indebtedness (including Capitalized Lease Obligations and purchase
money Indebtedness, but excluding proceeds of extensions of credit under any
revolving credit facility), the sale or issuance of any Equity Interests
(including any capital contributions) and any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including
 
-19-

--------------------------------------------------------------------------------

any sale and leaseback of assets and any mortgage or lease of Real Property) to
any person of any asset or assets, in each case to the extent there is a
corresponding deduction from Excess Cash Flow above,
(c)            to the extent any permitted Capital Expenditures, Permitted
Business Acquisitions, New Project Expenditures or permitted Investments
referred to in clause (A)(d) above do not occur in the following Applicable
Period of the Borrower specified in the certificate of the Borrower provided
pursuant to clause (A)(d) above, the amount of such Capital Expenditures,
Permitted Business Acquisitions, New Project Expenditures or permitted
Investments that were not so made in such following Applicable Period,
(d)            cash payments received in respect of Hedging Agreements during
such Applicable Period to the extent (i) not included in the computation of
EBITDA or (ii) such payments do not reduce Cash Interest Expense,
(e)            any extraordinary or nonrecurring gain realized in cash during
such Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and
(f)             the amount related to items that were deducted from or not added
to Net Income in connection with calculating Consolidated Net Income or were
deducted from or not added to Consolidated Net Income in calculating EBITDA to
the extent either (i) such items represented cash received by the Borrower or
any Subsidiary or (ii) such items do not represent cash paid by the Borrower or
any Subsidiary, in each case on a consolidated basis during such Applicable
Period.
“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2018.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Contributions” shall mean the amount received in cash (and the fair
market value (as determined by the Borrower in good faith) of property other
than cash) by the Borrower after the Closing Date from:
(a)            contributions to its common Equity Interests, and
(b)            the sale (other than to a Subsidiary of the Borrower or to any
Subsidiary management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Equity Interests (other than
Disqualified Stock) of the Borrower,
in each case designated as Excluded Contributions pursuant to an officer’s
certificate from a Responsible Officer of the Borrower on or promptly after the
date on which such capital contributions are made or the date on which such
Equity Interests is sold, as the case may be.
“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).
 
-20-

--------------------------------------------------------------------------------

“Excluded Securities” shall mean any of the following:
(a)            any Equity Interests or Indebtedness with respect to which the
Collateral Agent and the Borrower reasonably agree, in writing, that the cost or
other consequences of pledging such Equity Interests or Indebtedness in favor of
the Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;
(b)            in the case of any pledge of voting Equity Interests of any
Foreign Subsidiary (in each case, that is owned directly by the Borrower or a
Subsidiary Loan Party) to secure the Obligations, any voting Equity Interest of
such Foreign Subsidiary in excess of 65% of the outstanding Equity Interests of
such class;
(c)            in the case of any pledge of voting Equity Interests of any FSHCO
(in each case, that is owned directly by the Borrower or a Subsidiary Loan
Party) to secure the Obligations, any voting Equity Interest of such FSHCO in
excess of 65% of the outstanding Equity Interests of such class;
(d)            any Equity Interests or Indebtedness to the extent and for so
long as the pledge thereof would be prohibited by any Requirement of Law
(including Gaming Laws);
(e)            any Equity Interests of any person that is not a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by (i) any applicable organizational documents, joint venture
agreement or shareholder agreement or (ii) any other enforceable contractual
obligation with an unaffiliated third party not in violation of Section 6.09(c)
binding on such Equity Interests that existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Equity Interests
(except in the case of Equity Interests (A) owned on the Closing Date or (B)
acquired after the Closing Date with Indebtedness of the type permitted under
clause (i) or (j) of Section 6.01) (other than, in the case of subclause (A)(i)
and this subclause (A)(ii), customary non-assignment provisions which are
ineffective under Article 9 of the Uniform Commercial Code or other applicable
Requirements of Law), (B) any organizational documents, joint venture agreement
or shareholder agreement (or other contractual obligation referred to in
subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law);
(f)            any Equity Interests of any Immaterial Subsidiary and any
Unrestricted Subsidiary;
(g)            any Equity Interests of any Subsidiary of, or other Equity
Interests owned by, a Foreign Subsidiary;
(h)            any Equity Interests of any Subsidiary to the extent that the
pledge of such Equity Interests could reasonably be expected to result in
material adverse tax consequences to the Borrower or any Subsidiary as
reasonably determined in good faith by the Borrower;
(i)            any Equity Interests set forth on Schedule 1.01(A) to this
Agreement which have been identified on or prior to the Closing Date in writing
to the Agent by a Responsible Officer of the Borrower and agreed to by the
Administrative Agent;
 
-21-

--------------------------------------------------------------------------------

(j)            (x) any Equity Interests owned by Holdings, other than Equity
Interests in the Borrower and (y) any Indebtedness owned by Holdings; and
(k)            any Margin Stock.
“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):
(a)            each Immaterial Subsidiary,
(b)            each Domestic Subsidiary that is not a Wholly Owned Subsidiary
(for so long as such Subsidiary remains a non-Wholly Owned Subsidiary),
(c)            each Domestic Subsidiary that is prohibited from guaranteeing or
granting Liens to secure the Obligations by any Requirement of Law (including
Gaming Laws) or that would require consent, approval, license or authorization
of a Governmental Authority to guarantee or grant Liens to secure the
Obligations (unless such consent, approval, license or authorization has been
received),
(d)            each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from guaranteeing or granting Liens to secure the
Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary not in violation of Section 6.09(c) (and for so long as such
restriction or any replacement or renewal thereof is in effect),
(e)            any Special Purpose Receivables Subsidiary,
(f)            any Foreign Subsidiary,
(g)            any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary,
(h)            any other Domestic Subsidiary with respect to which, (x) the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby or (y) providing such a Guarantee or granting such Liens could
reasonably be expected to result in material adverse tax consequences as
determined in good faith by the Borrower, and
(i)            each Unrestricted Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net
 
-22-

--------------------------------------------------------------------------------

income Taxes), in each case by a jurisdiction (including any political
subdivision thereof) as a result of such recipient being organized in, having
its principal office in, or in the case of any Lender, having its applicable
lending office in, such jurisdiction, or as a result of any other present or
former connection with such jurisdiction (other than any such connection arising
solely from this Agreement or any other Loan Documents or any transactions
contemplated thereunder), (ii) U.S. federal withholding Tax imposed on any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document that is required to be imposed on amounts payable to a
Lender (other than to the extent such Lender is an assignee pursuant to a
request by the Borrower under Section 2.19(b) or 2.19(c)) pursuant to laws in
force at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts or indemnification payments from any
Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(iii) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.17(d) or (e) or (iv) any Tax
imposed under FATCA.
“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
“Existing Credit Agreement” shall have the meaning assigned to such term in the
second recital hereto.
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).
“Extension” shall have the meaning assigned to such term in Section 2.21(e).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are two Facilities (i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder) and thereafter, the term “Facility” may include
any other Class of Commitments and the extensions of credit thereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
zero.
 
-23-

--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person, or a duly authorized employee of such person who is a Financial
Officer of a subsidiary of such person.
“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.
“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.
“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination, and, to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.
“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of Revolving L/C Exposure with respect to Letters of Credit
issued by such Issuing Bank other than such Revolving L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.
 
-24-

--------------------------------------------------------------------------------

“Fund” shall mean, collectively, investment funds managed by Affiliates of
Apollo Global Management, LLC.
“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management VIII, L.P. or Apollo
Commodities Management, L.P.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.
“Gaming Authority” shall mean any commission, panel, board or similar body or
organization of any Governmental Authority or of any Indian Tribe, in each case,
with authority to regulate gaming or other games of chance or the manufacture,
sale, lease, distribution or operation of gaming devices or equipment, the
design, operation or distribution of internet gaming services or products,
online gaming products and services, the ownership or operation of current or
contemplated casinos or any other gaming activities and operations in a
jurisdiction.
“Gaming Laws” shall mean all laws, rules, regulations, judgments, injunctions,
orders, decrees or other restrictions of any Gaming Authority, applicable to the
business or activities of the Borrower or any of its Subsidiaries, including to
the extent applicable, the gaming industry or Indian Tribes or the manufacture,
sale, lease, distribution or operation of gaming devices or equipment, the
design, operation or distribution of internet gaming services or products,
online gaming products and services, the ownership or operation of current or
contemplated casinos or any other gaming activities and operations.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body, including any Gaming Authority.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean the Loan Parties other than the Borrower.
 
-25-

--------------------------------------------------------------------------------

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, an Arranger  or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Hedging Agreement, in each case, in its capacity as a party
to such Hedging Agreement.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.
“High Yield-Style Loans” shall mean, at any time of determination, term loans
governed by documentation containing a set of negative covenants substantially
similar to those customary in the high-yield bond market at such time (as
determined by the Borrower in good faith).
“Holdco PIK Notes” shall mean the 11.25% Senior Secured PIK Notes issued by AP
Gaming Holdco, Inc. on May 29, 2015.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement dated as of the date hereof, as amended, restated, supplemented
or otherwise modified from time to time, between Holdings and the Collateral
Agent.
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all Immaterial Subsidiaries as of such date,
did not have assets with a value in excess of 10% of Consolidated Total Assets
or revenues representing in excess of 10% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, at any time, the sum of:
(i)                   the excess (if any) of (a) $75,000,000 over (b) the sum of
(x) the aggregate outstanding principal amount of all Incremental Term Loans and
Incremental Revolving Facility Commitments, in each case, incurred or
established after the Closing Date and outstanding at such time pursuant to
Section 2.21 utilizing this clause (i) (other than Incremental Term Loans and
Incremental Revolving Facility
 
-26-

--------------------------------------------------------------------------------

Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively) and (y) the aggregate principal amount of Indebtedness outstanding
under Section 6.01(z) at such time that was incurred utilizing this clause (i);
plus
(ii)                 any amounts so long as immediately after giving effect to
the establishment of the commitments in respect thereof utilizing this clause
(ii) (and assuming any Incremental Revolving Facility Commitments established at
such time utilizing this clause (ii) are fully drawn unless such commitments
have been drawn or have otherwise been terminated) (or, at the option of the
Borrower, immediately after giving effect to the incurrence of the Incremental
Loans thereunder) and the use of proceeds of the loans thereunder, (a) in the
case of Indebtedness secured by Liens on the Collateral that rank pari passu
with the Liens on the Collateral securing the Term B Loans, the Net First Lien
Leverage Ratio on a Pro Forma Basis is not greater than 4.25 to 1.00 and (b) in
the case of any other Indebtedness, the Total Net Leverage Ratio on a Pro Forma
Basis is not greater than 4.75 to1.00; provided that, for purposes of this
clause (ii), the net cash proceeds of Incremental Loans incurred at such time
shall not be netted against the applicable amount of Consolidated Debt for
purposes of such calculation of the Net First Lien Leverage Ratio or the Total
Net Leverage Ratio on such date of incurrence; plus
(iii)                the aggregate amount of all voluntary prepayments of Term B
Loans outstanding on the Closing Date and Revolving Facility Loans pursuant to
Section 2.11(a) (and accompanied by a reduction of Revolving Facility
Commitments pursuant to Section 2.08(b) in the case of a prepayment of Revolving
Facility Loans) made prior to such time except to the extent funded with the
proceeds of long-term Indebtedness (other than revolving Indebtedness);
provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or (iii)
above and (B) any calculation of the Net First Lien Leverage Ratio or the Total
Net Leverage Ratio on a Pro Forma Basis pursuant to clause (ii) above may be
determined, at the option of the Borrower, without giving effect to any
simultaneous establishment or incurrence of any amounts utilizing clause (i) or
(iii) above.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.
“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.
“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.
 
-27-

--------------------------------------------------------------------------------

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).
“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.
“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability in
accordance with GAAP, without duplication, (a) all obligations of such person
for borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, to the extent that the same would be
required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (d) all obligations of such person issued or assumed as
the deferred purchase price of property or services (other than such obligations
accrued in the ordinary course), to the extent that the same would be required
to be shown as a long term liability on a balance sheet prepared in accordance
with GAAP, (e) all Capitalized Lease Obligations of such person, (f) all net
payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Hedging Agreements, (g) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (h) the principal component of all obligations of
such person in respect of bankers’ acceptances, (i) all Guarantees by such
person of Indebtedness described in clauses (a) to (h) above and (j) the amount
of all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade and other
ordinary-course payables, accrued expenses, and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset, (D) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP, (E) obligations in respect of Third Party Funds or (F) in the case of
the Borrower and its Subsidiaries, (I) all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business and (II) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof.  To the extent not
otherwise included, Indebtedness shall include the amount of any Receivables Net
Investment.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Indian Tribe” shall mean any United States Native American Indian tribe, band,
nation or other organized group or community recognized by the Secretary of the
Interior of the United States of America as being eligible for special status as
Indians and recognized as possessing powers of self-government.
“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the
 
-28-

--------------------------------------------------------------------------------

Borrower from time to time thereafter in respect of bona fide business
competitors of the Borrower (in the good faith determination of the Borrower) by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”); provided, that no such updates pursuant to this clause (ii)
shall be deemed to retroactively disqualify any parties that have previously
acquired an assignment or participation interest in respect of the Loans from
continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not Ineligible
Institutions.
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum,
dated May 2017, as modified or supplemented prior to the Closing Date.
“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.
“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party.  For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Hedging
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type or the date of repayment or prepayment in accordance with
Section 2.10 or 2.11, (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter and (c) with respect to any Swingline Loan, the day that
such Swingline Loan is required to be repaid pursuant to Section 2.09(a).
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length available or, if agreed to
by the Administrative Agent, any shorter period), as the Borrower may elect;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall
 
-29-

--------------------------------------------------------------------------------

end on the next preceding Business Day.  Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“IRS” shall mean the U.S. Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” shall mean each of (i) Jefferies Finance LLC, (ii) Macquarie
Capital Funding LLC and (iii) each other Issuing Bank designated pursuant to
Section 2.05(l), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i). 
An Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates or designees of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate or designee with
respect to Letters of Credit issued by such Affiliate or designee. Jefferies
Finance LLC will cause Letters of Credit to be issued by unaffiliated financial
institutions and such Letters of Credit shall be treated as issued by Jefferies
Finance LLC for all purposes under the Loan Documents.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
“Joint Bookrunners” shall mean Jefferies Finance LLC and Macquarie Capital (USA)
Inc.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).
“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.  Unless the context clearly indicates otherwise, the term
“Lenders” shall include any Swingline Lender.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.
“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $7,500,000 (or the
equivalent thereof in an Alternate Currency) or such larger amount not to exceed
the Revolving Facility Commitment as the Administrative Agent and the applicable
Issuing Bank may agree.
“LIBO Rate” shall mean for any Interest Period as to any Eurocurrency Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen
 
-30-

--------------------------------------------------------------------------------

which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the LIBO Rate will
be deemed to be zero.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.
“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) any Note issued under Section 2.09(e), (vi) the Letters of Credit
and (vii) solely for the purposes of Sections 4.02 and 7.01 hereof, the
Administrative Agent Fee Letter;  provided that, for purposes of the expense
reimbursement and indemnity provisions in Section 8.07 and Section 9.05 only,
the First Lien/First Lien Intercreditor Agreement (if entered into) and the
First Lien/Second Lien Intercreditor Agreement (if entered into) shall be deemed
to be “Loan Documents”.
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.
“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrower),
the Borrower and the Subsidiary Loan Parties.
“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.
“Local Time” shall mean New York City time (daylight or standard, as
applicable).
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and unused Commitments of any Defaulting
Lenders shall be disregarded in determining Majority Lenders at any time.
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by
 
-31-

--------------------------------------------------------------------------------

the shareholders of the Borrower, Holdings or any Parent Entity, as the case may
be, was approved by a vote of a majority of the directors of the Borrower,
Holdings or any Parent Entity, as the case may be, then still in office who were
either directors on the Closing Date or whose election or nomination was
previously so approved and (b) executive officers and other management personnel
of the Borrower, Holdings or any Parent Entity, as the case may be, hired at a
time when the directors on the Closing Date together with the directors so
approved constituted a majority of the directors of the Borrower or Holdings, as
the case may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $15,000,000.
“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by the Borrower or
any Subsidiary Loan Party and having a fair market value (on a per-property
basis) of at least $5,000,000 as of (x) the Closing Date, for Real Property now
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 103% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Borrower or any Subsidiary Loan Party that are set forth on Schedule 1.01(B)
and each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.10.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each in a form reasonably acceptable to the
Administrative Agent as amended, supplemented or otherwise modified from time to
time.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (a) the aggregate principal amount of
any Term B Loans and Revolving Facility Loans outstanding as of the last day of
the Test Period most recently ended as of such date and (b) the aggregate
principal amount of any other Consolidated Debt (including Capitalized Lease
Obligations) of the Borrower and its Subsidiaries as of the last day of such
Test Period that is then secured by Liens that are senior to or pari passu with
the Liens securing the Term B Loans less (ii) without duplication, up to
$50,000,000 of Unrestricted Cash and unrestricted Permitted Investments of the
Borrower and its Subsidiaries as of the last day of such Test Period, to
(B) EBITDA for such Test
 
-32-

--------------------------------------------------------------------------------

Period, all determined on a consolidated basis in accordance with GAAP;
provided, that the Net First Lien Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a)            100% of the cash proceeds actually received by the Borrower or
any Subsidiary Loan Party (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any Asset Sale (other than any Asset Sales pursuant to Section 6.05(a),
(b), (c), (d), (e), (f), (h), (i), (j), (k) and (l)), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable (in the good faith determination of the Borrower) as
a result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if Holdings or the Borrower shall
deliver a certificate of a Responsible Officer of Holdings or the Borrower to
the Administrative Agent promptly following receipt of any such proceeds setting
forth Holdings’ or the Borrower’s intention to use any portion of such proceeds,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments and intercompany Investments in Subsidiaries) in each case
within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12 month period are contractually committed to be used, then
such remaining portion if not so used within six months following the end of
such 12 month period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that (x) no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $6,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds), (y) no net cash proceeds
calculated in accordance with the foregoing shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $12,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds) and (z) if at the time of
receipt of such net cash proceeds or at any time during the 12-month (or
18-month, as applicable) reinvestment period contemplated by the immediately
preceding proviso, if Holdings or the Borrower shall deliver a certificate of a
Responsible Officer of Holdings or the Borrower to the Administrative Agent
certifying that on a Pro Forma Basis after giving effect to the Asset Sale and
the application of the proceeds thereof, the Total Net Leverage Ratio is less
than or equal to 3.00 to 1.00, up to $20,000,000 of such proceeds shall not
constitute Net Proceeds; and
(b)            100% of the cash proceeds from the incurrence, issuance or sale
by the Borrower or any Subsidiary Loan Party of any Indebtedness (other than
Excluded Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.
 
-33-

--------------------------------------------------------------------------------

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
“New Project” shall mean (x) each plant, facility or branch which is either a
new  plant, facility or branch or an expansion of an existing plant, facility or
branch owned by the Borrower or the Subsidiaries which in fact commences
operations and (y) each creation (in one or a series of related transactions) of
a business unit to the extent such business unit commences operations or each
expansion (in one or a series of related transactions, and including the process
of obtaining regulatory approvals for entering into any new geographical
jurisdiction) of business into a new market.
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.
“OFAC” shall have the meaning provided in Section 3.25(b).
“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.
“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).
“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).
“Parent Entity” shall mean any direct or indirect parent of the Borrower other
than Holdings.
“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.
“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.
“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto: 
(i) no Default or Event of Default shall
 
-34-

--------------------------------------------------------------------------------

have occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) with respect to any such acquisition or investment with cash consideration
in excess of $10,000,000, the Borrower shall be in Pro Forma Compliance
immediately after giving effect to such acquisition or investment and any
related transaction; (iv) any acquired or newly formed Subsidiary shall not be
liable for any Indebtedness except for Indebtedness permitted by Section 6.01;
(v) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party; and (vi) the aggregate cash
consideration in respect of such acquisitions and investments in assets that are
not owned by the Borrower or Subsidiary Loan Parties or in Equity Interests in
persons that are not Subsidiary Loan Parties or do not become Subsidiary Loan
Parties upon consummation of such acquisition shall not exceed the greater of
(x) $30,000,000 and (y) 4.25% of the Consolidated Total Assets as at the end of
the then most recently ended Test Period.
“Permitted Cure Securities” shall mean any equity securities of the Borrower,
Holdings or any Parent Entity issued pursuant to the Cure Right other than
Disqualified Stock.
“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”
“Permitted Holders” shall mean (i) the Co-Investors, (ii) any person that has no
material assets other than the capital stock of the Borrower, Holdings or any
Parent Entity and that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the voting Equity Interests of the
Borrower, and of which no other person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date), other
than any of the other Permitted Holders, beneficially owns more than 50% on a
fully diluted basis of the voting Equity Interests thereof and (iii) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) the members of which include any of the other Permitted
Holders specified in clause (i) or (ii) and that, directly or indirectly, hold
or acquire beneficial ownership of the voting Equity Interests of the Borrower
(a “Permitted Holder Group”), so long as (1) each member of the Permitted Holder
Group has voting rights proportional to the percentage of ownership interests
held or acquired by such member and (2) no person or other “group” (other than
the other Permitted Holders) beneficially owns more than 50% on a fully diluted
basis of the voting Equity Interests held by the Permitted Holder Group.
“Permitted Investments” shall mean:
(a)            direct obligations of the United States of America or any member
of the European Union or any agency thereof or obligations guaranteed by the
United States of America or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two years;
(b)            time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));
(c)            repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)            commercial paper, maturing not more than one year after the date
of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
 
-35-

--------------------------------------------------------------------------------

(e)            securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
(f)            shares of mutual funds whose investment guidelines restrict 95%
of such funds’ investments to those satisfying the provisions of clauses
(a) through (e) above;
(g)            money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
(h)            time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Borrower and the Subsidiaries, on a consolidated basis, as of the end of
the Borrower’s most recently completed fiscal year; and
(i)            instruments equivalent to those referred to in clauses
(a) through (h) above denominated in any foreign currency comparable in credit
quality and tenor to those referred to above and commonly used by corporations
for cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction.
“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans, either (as the Borrower shall elect) (x) any First Lien/Second Lien
Intercreditor Agreement if such Liens secure “Second Lien Obligations” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such junior Liens than such First Lien/Second
Lien Intercreditor Agreement (as determined by the Borrower in good faith) or
(z) another intercreditor agreement the terms of which are consistent with
market terms governing security arrangements for the sharing of liens on a
junior basis at the time such intercreditor agreement is proposed to be
established, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).
“Permitted Loan Purchase Amount” shall mean 25% of the sum of (x) the aggregate
principal amount of the Term B Facility on the Closing Date plus (y) the
aggregate principal amount of any Incremental Term Loans incurred since the
Closing Date.
“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, as accepted by the Administrative Agent (if required by Section 9.04)
in the form of Exhibit G or such other form as shall be approved by the
Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed).
“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrower shall elect)
(x) the First Lien/First Lien Intercreditor Agreement, (y) another intercreditor
agreement not materially less favorable to the Lenders vis-à-vis such pari passu
Liens than the First Lien/First Lien Intercreditor Agreement (as determined by
the Borrower in good faith) or (z) another intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens on a pari passu basis at the time such intercreditor agreement
is proposed to be established, as determined by the Administrative Agent and the
Borrower in the exercise of reasonable judgment.
 
-36-

--------------------------------------------------------------------------------

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary)).
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to letters of credit undrawn thereunder),
(b) except with respect to Section 6.01(i), (i) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the earlier of (x) the final
maturity date of the Indebtedness being Refinanced and (y) the Latest Maturity
Date in effect at the time of incurrence thereof and (ii) the Weighted Average
Life to Maturity of such Permitted Refinancing Indebtedness is greater than or
equal to the lesser of (i) the Weighted Average Life to Maturity of the
Indebtedness being Refinanced and (ii) the Weighted Average Life to Maturity of
the Class of Term Loans then outstanding with the greatest remaining Weighted
Average Life to Maturity, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms in the aggregate not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not (or would not have been) obligated with respect to
the Indebtedness being so Refinanced (except that a Loan Party may be added as
an additional obligor) and (e) if the Indebtedness being Refinanced is secured
by Liens on any Collateral (whether senior to, equally and ratably with, or
junior to the Liens on such Collateral securing the Loan Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any Collateral pursuant to after-acquired property
clauses to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) on terms, taken as a whole, no less favorable to
the Secured Parties than the Indebtedness being refinanced or on terms otherwise
permitted by Section 6.02.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“PIK Seller Notes” shall mean (i) the 5.00% PIK Promissory Note, dated as of
March 9, 2017, by AP Gaming Holdco, Inc. in favor of Amaya Inc., (ii) the 8.50%
PIK Seller Note, dated as of January 15, 2014, by AP Gaming Inc. in favor of AGS
Holdings, LLC, and (iii) the 8.50% PIK Seller Note, dated as of December 20,
2013, by AP Gaming, Inc. in favor of AGS Holdings, LLC.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.17.
 
-37-

--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement or the Holdings Guarantee and Pledge Agreement, as
applicable.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Prime Rate” shall mean the rate of interest per annum last quoted by The Wall
Street Journal (or another national publication selected by the Administrative
Agent) as the U.S. “Prime Rate”.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
the Borrower or any of its Subsidiaries that the Borrower or any of the
Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
Section 2.21 or Article VI (other than Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Receivables Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to Section 2.21 or Article VI (other
than Section 6.11), occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in the preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (z) in giving effect to
clause (i) above with respect to each New Project which commences operations and
records not less than one full fiscal quarter’s operations during the Reference
Period, the operating results of such New Project shall be annualized on a
straight line basis during such period, taking into account any seasonality
adjustments determined by the Borrower in good faith, and (iii) (A) any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings, in each case,
related to mergers and other business combinations, acquisitions and
divestitures projected by the Borrower in good faith to result from actions
taken or expected to be taken (in the good faith determination of the Borrower)
after the date any such transaction is consummated (including, to the extent
applicable, the Transactions), (2) all adjustments of the type used in
connection with the calculation of “Pro-Forma EBITDA” as set forth in the
Information Memorandum to the extent
 
-38-

--------------------------------------------------------------------------------

such adjustments, without duplication, continue to be applicable to such
Reference Period, provided that any adjustment relating to new machines placed
or to be placed on casino floors or other gaming establishments will be
permitted to be given pro forma effect to the extent (i) such machines are under
contract and expected to be placed in such locations within 6 months of the
Reference Period in the good faith determination of the Borrower or (ii) the
Borrower has incurred the capital or inventory cost of producing the machines,
whether the machines are placed in inventory or delivered to customers, and (3)
other operating expense reductions and other operating improvements, synergies
or cost savings, in each case, projected by the Borrower in good faith to result
from actions either taken or commenced or expected to be taken or commenced (in
the good faith determination of the Borrower) within 12 months after the date
any such transaction is consummated and, in the case of this clause (3), the
amount of any adjustments pursuant to this clause (3) shall not exceed 20% of
EBITDA for the Reference Period (calculated prior to giving effect to such cap);
provided that the cap set forth in this clause (3) shall not apply to any
calculations made with respect to the Financial Covenant.  The Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower setting forth such demonstrable or additional operating expense
reductions, other operating improvements or synergies and adjustments pursuant
to clause (2) above, and information and calculations supporting them in
reasonable detail.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered.
“Pro Forma EBITDA” shall have the meaning assigned to such term in Section 3.05.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).
“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).
“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.
“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates cash
proceeds of at least $25,000,000.
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
 
-39-

--------------------------------------------------------------------------------

license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).
“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a)(i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof or (ii) 90% of the Net Proceeds of any other Refinancing Notes are used
to permanently reduce Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Loans
so reduced and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as applicable (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default); (f) the other terms of
such Refinancing Notes (other than pricing, fees, floors, funding discounts and
redemption or prepayment premiums), taken as a whole, are substantially similar
to, or not materially less favorable to the Borrower and its Subsidiaries than
the terms, taken as a whole, applicable to the Term B Loans (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect at the time such Refinancing Notes are issued), as
determined by the Borrower in good faith; (g) there shall be no obligor in
respect of such Refinancing Notes that is not a Loan Party; and (h) such
Refinancing Notes shall not be secured by assets other than the Collateral and
Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.
“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
 
-40-

--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Related Sections” shall have the meaning assigned to such term in Section 6.04.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided, that (i) the
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time and (ii) the portion of any Loans held by Debt Fund
Affiliate Lenders in the aggregate in excess of 49.9% of the Required Amount of
Loans shall be disregarded in determining Required Lenders at any time.  For
purposes of the foregoing, “Required Amount of Loans” means, at any time, the
amount of Loans required to be held by Lenders in order for such Lenders to
constitute “Required Lenders” (without giving effect to the foregoing
clause (ii)).
“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Net First Lien Leverage Ratio as at the end of the
Applicable Period is greater than 2.50:1.00 but less than or equal to 3.25:1.00,
such percentage shall be 25%, and (b) if the Net First Lien Leverage Ratio as at
the end of the Applicable Period is less than or equal to 2.50:1.00, such
percentage shall be 0%.
“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Loans (other than Swingline Loans) outstanding,
(b) Revolving L/C Exposures, (c) Swingline Exposures and (d) Available Unused
Commitments that, taken together, represent more than 50% of the sum of (w) all
Revolving
 
-41-

--------------------------------------------------------------------------------

Facility Loans (other than Swingline Loans) outstanding, (x) all Revolving L/C
Exposures, (y) all Swingline Exposures and (z) the total Available Unused
Commitments at such time; provided, that the Revolving Facility Loans, Revolving
L/C Exposures, Swingline Exposures and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Revolving
Facility Lenders at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
including Gaming Laws, in each case applicable to or binding upon such person or
any of its property or assets or to which such person or any of its property or
assets is subject.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person, any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement, or any other duly authorized employee or signatory of such
person.
“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.  The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).
“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).
“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following:  (i) each date of issuance, extension or renewal
of an Alternate Currency Letter of Credit, (ii) each date of an amendment of any
Alternate Currency Letter of Credit having the effect of increasing the amount
thereof, (iii) each date of any payment by the applicable Issuing Bank under any
Alternate Currency Letter of Credit, and (iv) such additional dates as the
Administrative Agent or the applicable Issuing Bank shall determine or the
Required Lenders shall require.
“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21. 
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable.  The aggregate amount of the Lenders’ Revolving Facility Commitments
on the Closing Date is $30,000,000.   On the Closing Date, there is only one
Class of Revolving Facility Commitments.  After the Closing Date, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.
 
-42-

--------------------------------------------------------------------------------

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time,
(b) the Swingline Exposure applicable to such Class at such time and (c) the
Revolving L/C Exposure applicable to such Class at such time minus, for the
purpose of Section 4.01(d), the amount of Letters of Credit that have been Cash
Collateralized in an amount equal to the Minimum L/C Collateral Amount at such
time.  The Revolving Facility Credit Exposure of any Revolving Facility Lender
at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage of the applicable Class and (y) the aggregate
Revolving Facility Credit Exposure of such Class of all Revolving Facility
Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b).  Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.
“Revolving Facility Maturity Date” shall mean (a) with respect to the Revolving
Facility Commitments in effect on the Closing Date, June 6, 2022, and (b) with
respect to any other Classes of Revolving Facility Commitments, the maturity
dates specified therefor in the applicable Incremental Assumption Agreement.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class.  If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.
“Revolving Facility Termination Event” shall have the meaning ascribed thereto
in Section 2.05(k).
“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof).  The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
“Revolving Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(viii).
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement
 
-43-

--------------------------------------------------------------------------------

is not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.
“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank to the extent that such Hedging
Agreement is not otherwise designated in writing by the Borrower and such Hedge
Bank to the Administrative Agent to not be included as a Secured Hedge
Agreement.  Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the IP Security Agreements (as defined
in the Collateral Agreement), the Custodian Agreement and each of the security
agreements, pledge agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 4.02 or 5.10.
“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.
“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).
“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings (prior to a Qualified
IPO), the Borrower or any of the Subsidiaries (other than Special Purpose
Receivables Subsidiaries) in the event Holdings (prior to a Qualified IPO), the
Borrower or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other insolvency law) and (ii) any Subsidiary of a Special
Purposes Receivable Subsidiary.
“Specified L/C Sublimit” shall mean, with respect to any Issuing Bank, the
amount set forth beside such Issuing Bank’s name on Schedule 1.01(D) hereto or,
in each case, such other amount as specified in the agreement pursuant to which
such person becomes an Issuing Bank hereunder or, in each case, such larger
amount not to exceed the Revolving Facility Commitment as the Administrative
Agent and the applicable Issuing Bank may agree.
“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, to be the
rate quoted by the person acting in such capacity as the spot rate for the
purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., Local
Time on the date three Business Days prior to the date as of which the foreign
exchange computation is made or if such rate cannot be computed as of such date
such other date as the Administrative Agent or such Issuing Bank shall
reasonably determine is appropriate under the circumstances; provided, that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or such Issuing
Bank if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
 
-44-

--------------------------------------------------------------------------------

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board). 
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing, except for purposes of
Sections 3.08, 3.09, 3.13, 3.15, 3.16, 3.25(b), 3.26, 5.03, 5.09 and 7.01(k),
and the definition of Unrestricted Subsidiary contained herein, an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.
“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
dated as of the date hereof, as amended, restated, supplemented or otherwise
modified from time to time, between each Subsidiary Loan Party and the
Collateral Agent.
“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Domestic
Subsidiary of the Borrower that may be designated by the Borrower (by way of
delivering to the Collateral Agent a supplement to the Collateral Agreement and
a supplement to the Subsidiary Guarantee Agreement, in each case, duly executed
by such Subsidiary) in its sole discretion from time to time to be a guarantor
in respect of the Obligations and the obligations in respect of the Loan
Documents, whereupon such Subsidiary shall be obligated to comply with the other
requirements of Section 5.10(d) as if it were newly acquired.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2.
“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the Closing
Date is $5,000,000.  The Swingline Commitment is part of, and not in addition
to, the Revolving Facility Commitments.
 
-45-

--------------------------------------------------------------------------------

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean (a) Jefferies Finance LLC, in its capacity as a
lender of Swingline Loans, and (b) each Revolving Facility Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d), each in
its capacity as a lender of Swingline Loans hereunder.
“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.
“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.
“Term B Facility Maturity Date” shall mean February 15, 2024.
“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder.  The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01.  The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$450,000,000.
“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).
“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).
“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.
“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.
“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans and/or Other Term Loans.
“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.
“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.
“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.
“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash
 
-46-

--------------------------------------------------------------------------------

Collateralized) have been cancelled or have expired and all amounts drawn or
paid thereunder have been reimbursed in full.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ended March 31, 2017.
“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.
“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, up to $50,000,000 of
Unrestricted Cash and Permitted Investments of the Borrower and its Subsidiaries
as of the last day of such Test Period, to (b) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Total Net Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.
“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution, delivery and performance of the
Loan Documents, the creation of the Liens pursuant to the Security Documents and
the initial borrowings hereunder; (b) the repayment in full of, and the
termination of all commitments under the Existing Credit Agreement and the PIK
Seller Notes; (c) the amendment of the Holdco PIK Notes to, among other things,
extend the maturity thereof and (d) the payment of all fees and expenses in
connection with the foregoing.
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(C), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation,
the Borrower shall be in Pro Forma Compliance with the Financial Covenant as of
the last day of the then most recently ended Test Period, (c) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as
 
-47-

--------------------------------------------------------------------------------

permitted by, and in compliance with, Section 6.04, and any prior or concurrent
Investments in such Subsidiary by the Borrower or any of its Subsidiaries shall
be deemed to have been made under Section 6.04 and (d) without duplication of
clause (c), any assets owned by such Unrestricted Subsidiary at the time of the
initial designation thereof shall be treated as Investments pursuant to
Section 6.04; and (3) any subsidiary of an Unrestricted Subsidiary.  The
Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i)  no Default or Event of Default has occurred and is continuing or would
result therefrom,  and (ii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clause (i).
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.
“U.S. Lender” shall mean any Lender other than a Foreign Lender.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.  Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
 
-48-

--------------------------------------------------------------------------------

Section 1.02                          Terms Generally.  The definitions set
forth or referred to in Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  Except as otherwise expressly provided herein, any
reference in this Agreement to any Loan Document shall mean such document as
amended, restated, supplemented or otherwise modified from time to time.  Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any changes in GAAP after the Closing Date, any lease
of the Borrower or the Subsidiaries, or of a special purpose or other entity not
consolidated with the Borrower and its Subsidiaries at the time of its
incurrence of such lease, that would be characterized as an operating lease
under GAAP in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation of the Borrower or any Subsidiary under this
Agreement or any other Loan Document as a result of such changes in GAAP.
Section 1.03                          Effectuation of Transactions.  Each of the
representations and warranties of the Borrower contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions
as shall have taken place on or prior to the date of determination, unless the
context otherwise require.
Section 1.04                          Exchange Rates; Currency Equivalents.
(a)            The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit.  Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as determined by the Administrative Agent in accordance with
this Agreement.  No Default or Event of Default shall arise as a result of any
limitation or threshold set forth in Dollars in Article VI or clause (f) or (j)
of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.
(b)            Wherever in this Agreement in connection with an Alternate
Currency Letter of Credit, an amount, such as a required minimum or multiple
amount, is expressed in Dollars, such amount shall be the Dollar Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the applicable Issuing Bank, as applicable.
Section 1.05                          Timing of Payment or Performance.  Except
as otherwise expressly provided herein, when the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day.
Section 1.06                          Times of Day.  Unless otherwise specified
herein, all references herein to times of day shall be references to New York
City time (daylight or standard, as applicable).
 
-49-

--------------------------------------------------------------------------------

ARTICLE II

The Credits
Section 2.01                          Commitments.  Subject to the terms and
conditions set forth herein:
(a)            each Lender agrees to make Term B Loans in Dollars to the
Borrower on the Closing Date in an aggregate principal amount not to exceed its
Term B Loan Commitment,
(b)            each Lender agrees to make Revolving Facility Loans of a Class in
Dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure of such Class exceeding such Lender’s Revolving
Facility Commitment of such Class or (ii) the Revolving Facility Credit Exposure
of such Class exceeding the total Revolving Facility Commitments of such Class. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Facility Loans,
(c)            each Lender having an Incremental Term Loan Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Term Loans to the Borrower in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment,
and
(d)            amounts of Term B Loans borrowed under Section 2.01(a) or
Section 2.01(c) that are repaid or prepaid may not be reborrowed.
Section 2.02                          Loans and Borrowings.
(a)            Each Loan shall be made as part of a Borrowing consisting of
Loans under the same Facility and of the same Type made by the Lenders ratably
in accordance with their respective Commitments under the applicable Facility
(or, in the case of Swingline Loans, in accordance with their respective
Swingline Commitments); provided, however, that Revolving Facility Loans of any
Class shall be made by the Revolving Facility Lenders of such Class ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)            Subject to Section 2.14, each Borrowing (other than a Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith.  Each Swingline Borrowing shall be
an ABR Borrowing.  Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.
(c)            At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum.  At the time that each ABR Revolving Facility Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided, that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused available balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e).  Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than 10
Eurocurrency Borrowings
 
-50-

--------------------------------------------------------------------------------

outstanding under all Facilities at any time.   Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date for such Class, as applicable.
Section 2.03                          Requests for Borrowings.  To request a
Revolving Facility Borrowing and/or a Term Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m. Local Time, on the Business Day of the
proposed Borrowing; provided, that, (i) to request a Borrowing on the Closing
Date, the Borrower shall notify the Administrative Agent of such request by
telephone not later than 5:00 p.m., Local Time, one Business Day prior to the
Closing Date and (ii) any such notice of an ABR Revolving Facility Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)      whether such Borrowing is to be a Borrowing of Term B Loans, Revolving
Facility Loans, Refinancing Term Loans, Other Term Loans, Other Revolving Loans
or Replacement Revolving Loans as applicable;
(ii)      the aggregate amount of the requested Borrowing;
(iii)      the date of such Borrowing, which shall be a Business Day;
(iv)      whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)      in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)      the location and number of the Borrower’s account to which funds are
to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04                          Swingline Loans.
(a)            Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the
Revolving Facility Credit Exposure of the applicable Class exceeding the total
Revolving Facility Commitments of such Class; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(b)            To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means),
 
-51-

--------------------------------------------------------------------------------

not later than 1:00 p.m., Local Time, on the day of a proposed Swingline
Borrowing.  Each such notice and Swingline Borrowing Request shall be
irrevocable and shall specify (i) the requested date of such Swingline Borrowing
(which shall be a Business Day) and (ii) the amount of the requested Swingline
Borrowing.  The Swingline Lender shall consult with the Administrative Agent as
to whether the making of the Swingline Loan is in accordance with the terms of
this Agreement prior to the Swingline Lender funding such Swingline Loan.  The
Swingline Lender shall make each Swingline Loan on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., Local Time, to the
account of the Borrower (or, in the case of a Swingline Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank).
(c)            The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Revolving Facility Lenders of the applicable Class to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it.  Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate. 
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Revolving Facility
Lender’s applicable Revolving Facility Percentage of such Swingline Loan or
Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the Swingline Lender, such Revolving Facility Lender’s
applicable Revolving Facility Percentage of such Swingline Loan or Loans.  Each
Revolving Facility Lender acknowledges and agrees that its respective obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Facility Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Facility Lenders.  The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph
(c), and thereafter payments in respect of such Swingline Loan shall be made to
the Administrative Agent and not to the Swingline Lender.  Any amounts received
by the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Facility Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided, that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
(d)            The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Facility Lenders that agree
to serve in such capacity as provided below.  The acceptance by a Revolving
Facility Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such agreement, (i) such Revolving Facility
Lender shall have all the rights and obligations of a Swingline Lender under
this Agreement and (ii) references herein to the term “Swingline Lender” shall
be deemed to include such Revolving Facility Lender in its capacity as a lender
of Swingline Loans hereunder.
Section 2.05                          Letters of Credit.
(a)            General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of one or more letters of credit or bank
guarantees in Dollars or any Alternate Currency in the form of (x) if agreed to
by the applicable Issuing Bank in its sole discretion, trade letters of credit
in support of trade obligations of the Borrower and its Subsidiaries incurred in
the ordinary course of business (such letters of credit issued for such
purposes, “Trade Letters of Credit”) and (y) standby letters of credit or, if
agreed to by the applicable Issuing Bank
 
-52-

--------------------------------------------------------------------------------

in its sole discretion, bank guarantees issued for any other lawful purposes of
the Borrower and its Subsidiaries (such letters of credit or bank guarantees
issued for such purposes, “Standby Letters of Credit”; each such letter of
credit or bank guarantee, issued hereunder, a “Letter of Credit” and
collectively, the “Letters of Credit”) for its own account or for the account of
any Subsidiary in a form reasonably acceptable to the applicable Issuing Bank,
at any time and from time to time during the applicable Availability Period and
prior to the date that is five Business Days prior to the applicable Revolving
Facility Maturity Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b)            Notice of Issuance, Amendment, Renewal, Extension: Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal (other than an automatic extension in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit), the Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (at least three
Business Days in advance of the requested date of issuance, amendment or
extension or such shorter period as the Administrative Agent and the applicable
Issuing Bank in their sole discretion may agree) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and specifying the date of issuance, amendment or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency (which may be Dollars or any Alternate Currency) of such Letter of
Credit, the name and address of the beneficiary thereof, whether such Letter of
Credit constitutes a Standby Letter of Credit or a Trade Letter of Credit and
such other information as shall be necessary to issue, amend or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended or extended only if (and upon issuance, amendment or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension
(i) the Revolving L/C Exposure shall not exceed the Letter of Credit Sublimit,
(ii) the Revolving Facility Credit Exposure shall not exceed the applicable
Revolving Facility Commitments (iii) no Alternate Currency Letter of Credit
shall be issued if, after giving effect thereto, the aggregate amount of
Revolving L/C Exposure with respect to all Alternate Currency Letters of Credit
would exceed $3,000,000 (or such larger amount within the Letter of Credit
Sublimit as the Administrative Agent and the applicable Issuing Bank may agree)
and (iv) with respect to the applicable Issuing Bank, the stated amount of all
outstanding Letters of Credit issued by such Issuing Bank shall not exceed the
applicable Specified L/C Sublimit of such Issuing Bank then in effect.  For the
avoidance of doubt, no Issuing Bank shall be obligated to issue an Alternate
Currency Letter of Credit if such Issuing Bank does not otherwise issue letters
of credit in such Alternate Currency and Jefferies Finance LLC shall not be
obligated to issue any Alternate Currency Letter of Credit.  In addition, no
Issuing Bank shall be under any obligation to issue any Letter of Credit if (i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing the
Letter of Credit, or any Requirement of Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or (ii) the issuance of the
Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally.
(c)            Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year (unless
otherwise agreed upon by the Borrower and the applicable Issuing Bank in their
sole discretion) after the date of the issuance of such Letter of Credit (or, in
the case of any extension thereof, one year (unless otherwise agreed upon by the
Borrower and the applicable Issuing Bank in their sole discretion) after such
renewal or extension) and (ii) the date that is five Business Days prior to the
applicable Revolving Facility Maturity Date; provided, that any Letter of Credit
with a one year tenor may provide for automatic renewal or extension thereof for
additional one year periods (which, in no event, shall extend beyond the date
referred to in clause
 
-53-

--------------------------------------------------------------------------------

(ii) of this paragraph (c)) so long as such Letter of Credit permits the
applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided, further, that if such Issuing Bank consents in its
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above, provided, that if any such Letter of
Credit is outstanding or is issued under the Revolving Facility Commitments of
any Class after the date that is 30 days prior to the Revolving Facility
Maturity Date for such Class the Borrower shall provide Cash Collateral pursuant
to documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to the Minimum L/C Collateral Amount on
or prior to the date that is 30 days prior to such Revolving Facility Maturity
Date or, if later, such date of issuance.
(d)            Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) under the
Revolving Facility Commitments of any Class and without any further action on
the part of the applicable Issuing Bank or the Revolving Facility Lenders, such
Issuing Bank hereby grants to each Revolving Facility Lender under such Class,
and each such Revolving Facility Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such Revolving Facility
Lender’s applicable Revolving Facility Percentage of the aggregate amount
available to be drawn under such Letter of Credit (calculated, in the case of
Alternate Currency Letters of Credit, based on the Dollar Equivalent thereof). 
In consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, in Dollars, such
Revolving Facility Lender’s applicable Revolving Facility Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason (calculated, in
the case of any Alternate Currency Letter of Credit, based on the Dollar
Equivalent thereof).  Each Revolving Facility Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments or the fact
that, as a result of changes in currency exchange rates, such Revolving Facility
Lender’s Revolving Facility Credit Exposure at any time might exceed its
Revolving Facility Commitment at such time (in which case Section 2.11(f) would
apply), and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(e)            Reimbursement.  If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement (or the second Business Day, if
such notice is received after 12:00 noon, Local Time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Facility Loans of the applicable Class; provided, that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Facility Borrowing or a Swingline Borrowing of the applicable
Class, as applicable, in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Facility Borrowing or Swingline Borrowing.  If
the Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other applicable Revolving Facility Lender of the applicable L/C Disbursement,
the payment then due from the Borrower in respect thereof and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof. 
Promptly following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative Agent in Dollars its Revolving Facility Percentage of the payment
then due from the Borrower in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
 
-54-

--------------------------------------------------------------------------------

(f)            Obligations Absolute.  The obligation of the Borrower to
reimburse L/C Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)            Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by electronic means) of any such demand for payment under a Letter of
Credit and whether such Issuing Bank has made or will make an L/C Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Facility Lenders with respect to any such L/C Disbursement.
(h)            Interim Interest.  If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrower shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans of
the applicable Class; provided, that, if such L/C Disbursement is not reimbursed
by the Borrower when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Facility Lender to the extent of such payment.
(i)            Replacement of an Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be
 
-55-

--------------------------------------------------------------------------------

deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.
(j)            Cash Collateralization Following Certain Events.  If and when the
Borrower is required to Cash Collateralize any Revolving L/C Exposure relating
to any outstanding Letters of Credit pursuant to any of Section 2.05(c),
2.11(e), 2.11(f), 2.11(g), 2.22(a)(v) or 7.01, the Borrower shall deposit in an
account with or at the direction of the Administrative Agent, in the name of the
Collateral Agent and for the benefit of the Lenders, an amount in cash in
Dollars equal to the Revolving L/C Exposure as of such date (or, in the case of
Sections 2.05(c), 2.11(e), 2.11(f), 2.11(g) and 2.22(a)(v), the portion thereof
required by such sections).  Each deposit of Cash Collateral (x) made pursuant
to this paragraph or (y) made by the Administrative Agent pursuant to
Section 2.22(a)(ii), in each case, shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (i) for so long as an Event
of Default shall be continuing, the Collateral Agent and (ii) at any other time,
the Borrower, in each case, in Permitted Investments and at the risk and expense
of the Borrower, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Collateral Agent to reimburse each Issuing Bank
for L/C Disbursements for which such Issuing Bank has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with Revolving L/C Exposure representing greater than 50% of
the total Revolving L/C Exposure), be applied to satisfy other obligations of
the Borrower under this Agreement.  If the Borrower is required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender or the occurrence of a limit
under Section 2.11(e), (f) or (g) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived or the termination of
the Defaulting Lender status or the limits under Sections 2.11(e), (f) or (g) no
longer being exceeded, as applicable.
(k)            Cash Collateralization Following Termination of the Revolving
Facility.  Notwithstanding anything to the contrary herein, in the event of the
prepayment in full of all outstanding Revolving Facility Loans and the
termination of all Revolving Facility Commitments (a “Revolving Facility
Termination Event”) in connection with which the Borrower notifies any one or
more Issuing Banks that it intends to maintain one or more Letters of Credit
initially issued under this Agreement in effect after the date of such Revolving
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 9.18 if each such
Continuing Letter of Credit is Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.
(l)            Additional Issuing Banks.  From time to time, the Borrower may by
notice to the Administrative Agent designate any Lender (in addition to the
initial Issuing Banks) each of which agrees (in its sole discretion) to act in
such capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank.  Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.
(m)            Reporting.  Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall (i) provide to the Administrative Agent copies of
any notice received from the Borrower pursuant to Section 2.05(b) no later than
the next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and such Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
such Issuing Bank that such
 
-56-

--------------------------------------------------------------------------------

issuance, amendment or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information with respect to the outstanding Letters of Credit issued by such
Issuing Bank as the Administrative Agent shall reasonably request.
(n)            Unless otherwise expressly agreed by the applicable Issuing Bank
and the Borrower, when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each trade Letter of Credit.  Notwithstanding the foregoing, the
Issuing Banks shall not be responsible to the Borrower for, and the Issuing
Banks’ rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Issuing Banks required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Requirement of Law or any order of a
jurisdiction where the Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(o)            Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
Section 2.06                          Funding of Borrowings.
(a)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided, that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower as specified
in the applicable Borrowing Request; provided, that ABR Revolving Loans and
Swingline Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) the Federal Funds Effective Rate and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans at such time.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
(c)            The foregoing notwithstanding, the Administrative Agent, in its
sole discretion, may from its own funds make a Revolving Facility Loan on behalf
of the Lenders (including by means of Swingline Loans to the Borrower).  In such
event, the applicable Lenders on behalf of whom the Administrative Agent made
the Revolving Facility Loan shall reimburse the Administrative Agent for all or
any portion of such Revolving Facility Loan made
 
-57-

--------------------------------------------------------------------------------

on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested.  The
entire amount of interest attributable to such Revolving Facility Loan for the
period from and including the date on which such Revolving Facility Loan was
made on such Lender’s behalf to but excluding the date the Administrative Agent
is reimbursed in respect of such Revolving Facility Loan by such Lender shall be
paid to the Administrative Agent for its own account.
Section 2.07                          Interest Elections.
(a)            Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, which may not be converted into or continued
as Eurocurrency Borrowings.
(b)            To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)      if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Sections 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.
(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
-58-

--------------------------------------------------------------------------------

(e)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the written request (including a request through electronic means) of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.08                          Termination and Reduction of Commitments.
(a)            Unless previously terminated, the Revolving Facility Commitments
of each Class shall terminate on the applicable Revolving Facility Maturity Date
for such Class.  On the Closing Date (after giving effect to the funding of the
Term B Loans to be made on such date), the Term B Loan Commitments of each
Lender as of the Closing Date will terminate.
(b)            The Borrower may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments of any Class; provided, that (i) each
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000
(or, if less, the remaining amount of the Revolving Facility Commitments of such
Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 and
any Cash Collateralization of Letters of Credit in accordance with
Section 2.05(j) or (k), the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit) would exceed the total
Revolving Facility Commitments of such Class.
(c)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments of any Class
under paragraph (b) of this Section 2.08 at least three Business Days prior to
the effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments of any Class shall be
made ratably among the Lenders in accordance with their respective Commitments
of such Class.
Section 2.09                          Repayment of Loans; Evidence of Debt.
(a)            The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date applicable to such Revolving Facility Loans,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan applicable to any Class of Revolving Facility Commitments on the
earlier of the Revolving Facility Maturity Date for such Class and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Facility Borrowing is made by
the Borrower, the Borrower shall repay all Swingline Loans then outstanding.
(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
-59-

--------------------------------------------------------------------------------

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)            The entries made in the accounts maintained pursuant to clause
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)            Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).
Section 2.10                          Repayment of Term Loans and Revolving
Facility Loans.
(a)            Subject to the other clauses of this Section, 
(i)      the Borrower shall repay Term B Loans incurred on the Closing Date on
the last day of each March, June, September and December of each year
(commencing on the last day of the first full fiscal quarter of the Borrower
ending after the Closing Date) and on the applicable Term Facility Maturity Date
or, if any such date is not a Business Day, on the next preceding Business Day
(each such date being referred to as a “Term B Loan Installment Date”), in an
aggregate principal amount of such Term B Loans equal to (A) in the case of
quarterly payments due prior to the applicable Term Facility Maturity Date, an
amount equal to 0.25% of the aggregate principal amount of such Term B Loans
outstanding immediately after the Closing Date, and (B) in the case of such
payment due on the applicable Term Facility Maturity Date, an amount equal to
the then unpaid principal amount of such Term B Loans outstanding;
(ii)      in the event that any Incremental Term Loans are made, the Borrower
shall repay such Incremental Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement (each such date being
referred to as an “Incremental Term Loan Installment Date”); and
(iii)      to the extent not previously paid, outstanding Term Loans shall be
due and payable on the applicable Term Facility Maturity Date.
(b)            To the extent not previously paid, outstanding Revolving Facility
Loans shall be due and payable on the applicable Revolving Facility Maturity
Date.
(c)            Prepayment of the Loans from:
(i)      all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be allocated to the Class or Classes of Term
Loans determined pursuant to Section 2.10(d), with the application thereof to
reduce in direct order amounts due on the succeeding Term Loan Installment Dates
under such Classes as provided in the remaining scheduled amortization payments
under such Classes; provided, that any Lender, at its option, may elect to
decline any such prepayment of any Term Loan held by it if it shall give written
notice to the Administrative Agent thereof by 5:00 p.m. Local Time at least
three Business Days prior to the date of such prepayment (any such Lender, a
“Declining Lender”) and on the date of any such prepayment, any amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders shall instead be retained by the Borrower for application for any
purpose not prohibited by this Agreement, and
 
-60-

--------------------------------------------------------------------------------

(ii)      any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may in each case direct.
(d)            Any mandatory prepayment of Term Loans pursuant to
Section 2.11(b) or (c) shall be applied so that the aggregate amount of such
prepayment is allocated among the Term B Loans and the Other Term Loans, if any,
pro rata based on the aggregate principal amount of outstanding Term B Loans and
Other Term Loans, if any; provided that, subject to the pro rata application to
Loans outstanding within any Class of Term Loans, the Borrower may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrower may specify (so long as the Term B Loans incurred on the Closing Date
are allocated at least their pro rata share of such prepayment).  Prior to any
prepayment of any Loan under any Facility hereunder, the Borrower shall select
the Borrowing or Borrowings under the applicable Facility to be prepaid and
shall notify the Administrative Agent by telephone (confirmed by electronic
means) of such selection not later than 2:00 p.m., Local Time, (i) in the case
of an ABR Borrowing, at least one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, at least three
Business Days before the scheduled date of such prepayment (or, in each case
such shorter period acceptable to the Administrative Agent); provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Each repayment of a Borrowing (x) in the
case of the Revolving Facility of any Class, shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Revolving Facility Lenders
of such Class at the time of such repayment) and (y) in all other cases, shall
be applied ratably to the Loans included in the repaid Borrowing.  All
repayments of Loans shall be accompanied by accrued interest on the amount
repaid to the extent required by Section 2.13(d).
Section 2.11                          Prepayment of Loans.
(a)            The Borrower shall have the right at any time and from time to
time to prepay any Loan in whole or in part, without premium or penalty (but
subject to Section 2.12(d) and Section 2.16), in an aggregate principal amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum or, if less, the amount outstanding, subject to prior notice
in accordance with Section 2.10(d).
(b)            The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Loans in accordance with clauses (c) and (d) of
Section 2.10.  Notwithstanding the foregoing, the Borrower may use a portion of
such Net Proceeds to prepay or repurchase any Refinancing Notes that are secured
by a pari passu Lien on the Collateral or other Indebtedness that is secured by
pari passu Liens permitted by Section 6.02, in each case in an amount not to
exceed the product of (x) the amount of such Net Proceeds and (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such
Indebtedness secured by pari passu Liens and (B) the denominator of which is the
sum of the outstanding principal amount of such Indebtedness and the outstanding
principal amount of all Classes of Term Loans.  Not later than five Business
Days prior to the date of such prepayment, the Borrower shall provide written
notice thereof to the Administrative Agent, including the amount of any required
prepayment.
(c)            Not later than 5 Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and, if and to the extent the
amount of such Excess Cash Flow exceeds $6,000,000 (the “ECF Threshold Amount”),
the Borrower shall apply an amount equal to (i) the Required Percentage of such
excess portion of such Excess Cash Flow minus (ii) to the extent not financed
using the proceeds of the incurrence of funded term Indebtedness, the sum of
(A) the amount of any voluntary prepayments during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary prepayments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Term Loans (it being understood that the amount of any such prepayment
constituting a below-par Permitted Loan Purchase shall be calculated to equal
the amount of cash used and not the principal amount deemed prepaid therewith)
and (B) the amount of any permanent voluntary reductions during such Excess Cash
Flow Period (plus, without duplication of any amounts previously deducted under
this clause (B), the amount of any permanent voluntary reductions after the end
of such Excess Cash Flow Period but
 
-61-

--------------------------------------------------------------------------------

before the date of prepayment under this clause (c)) of Revolving Facility
Commitments to the extent that an equal amount of Revolving Facility Loans were
simultaneously repaid, to prepay Term Loans in accordance with clauses (c) and
(d) of Section 2.10. Such calculation will be set forth in a certificate signed
by a Financial Officer of the Borrower delivered to the Administrative Agent,
setting forth the amount, if any, of Excess Cash Flow for such fiscal year, the
amount of any required prepayment in respect thereof and the calculation thereof
in reasonable detail.
(d)            Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary would
otherwise be required to be applied pursuant to Section 2.11(b) or Section
2.11(c) but is prohibited or delayed by applicable local law from being
repatriated to the United States of America, the portion of such Net Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in Section 2.11(b) or Section 2.11(c) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States of
America (the Borrower hereby agreeing to cause the applicable Foreign Subsidiary
to promptly use commercially reasonable efforts to take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow that was
otherwise required to be applied pursuant to Section 2.11(b) or Section 2.11(c)
is permitted under the applicable local law, such repatriation will be effected
and such repatriated Net Proceeds or Excess Cash Flow will be promptly applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to
the extent provided therein and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any or all of such Net Proceeds or
Excess Cash Flow that would otherwise be required to be applied pursuant to
Section 2.11(b) or Section 2.11(c) would have a material adverse tax cost
consequence if so repatriated, the Net Proceeds or Excess Cash Flow so affected
may be retained by the applicable Foreign Subsidiary (the Borrower hereby
agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions that are reasonably required to eliminate
such tax effects); provided, that in the case of this clause (ii), on or before
the date on which any Net Proceeds or Excess Cash Flow so retained would
otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or Section 2.11(c), (x) the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.
(e)            In the event that the aggregate amount of Revolving Facility
Credit Exposure of any Class exceeds the total Revolving Facility Commitments of
such Class, the Borrower shall prepay Revolving Facility Borrowings or Swingline
Borrowings of such Class (or, if no such Borrowings are outstanding, provide
Cash Collateral in respect of outstanding Letters of Credit pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.
(f)            In the event that the Revolving L/C Exposure exceeds the Letter
of Credit Sublimit, at the request of the Administrative Agent, the Borrower
shall provide Cash Collateral pursuant to Section 2.05(j) in an amount equal to
such excess.
(g)            If as a result of changes in currency exchange rates, on any
Revaluation Date, (i) the total Revolving Facility Credit Exposure of any Class
exceeds the total Revolving Facility Commitments of such Class, (ii) the
Revolving L/C Exposure exceeds the Letter of Credit Sublimit or (iii) the
Revolving L/C Exposure with respect to all Alternate Currency Letters of Credit
exceeds $3,000,000 (or such larger amount within the Letter of Credit Sublimit
as the Administrative Agent and the applicable Issuing Bank may agree), the
Borrower shall, at the request of the Administrative Agent, within ten (10) days
of such Revaluation Date (A) prepay Revolving Facility Borrowings or Swingline
Borrowings or (B) provide Cash Collateral pursuant to Section 2.05(j), in an
aggregate amount such that the applicable exposure does not exceed the
applicable commitment, sublimit or amount set forth above.
 
-62-

--------------------------------------------------------------------------------

Section 2.12                          Fees.
(a)            The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the applicable Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the Closing Date or ending with the
date on which the last of the Commitments of such Lender shall be terminated) at
a rate equal to the Applicable Commitment Fee.  All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.  For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated shall be deemed to be zero.  The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein.
(b)            The Borrower from time to time agrees to pay (i) to each
Revolving Facility Lender of each Class (other than any Defaulting Lender),
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fee in Dollars (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) of such Class,
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments of such Class shall be terminated) at the rate
per annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings of such Class effective for each day in such period, and (ii) to each
Issuing Bank, for its own account (x) the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated, a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”).  All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
(c)            The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the “Administration Agent Fee” as set forth
in the Administrative Agent Fee Letter, as amended, restated, supplemented or
otherwise modified from time to time, at the times specified therein (the
“Administrative Agent Fees”).
(d)            In the event that, on or prior to the date that is six months
after the Closing Date, the Borrower shall (x) make a prepayment of the Term B
Loans pursuant to Section 2.11(a) (or Section 2.11(b) to the extent such
proceeds constitute “Net Proceeds” under clause (b) of the definition thereof)
with the proceeds of, or convert the Term B Loans into, any new or replacement
tranche of long-term secured term loans that have an All-in Yield that is less
than the All-in Yield of such Term B Loans or (y) effect any amendment to this
Agreement which reduces the All-in Yield of the Term B Loans (other than, in the
case of each of clauses (x) and (y), in connection with a Qualified IPO, a
Change in Control or a transformative acquisition referred to in the last
sentence of this paragraph), the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term Loan Lenders, (A) in the
case of clause (x), a prepayment premium of 1.00% of the aggregate principal
amount of the Term B Loans so prepaid or converted and (B) in the case of clause
(y), a fee equal to 1.00% of the aggregate principal amount of the applicable
Term B Loans for which the All-in Yield has been reduced pursuant to such
amendment (it being understood that if any Non-Consenting Lender is required to
assign its Term B Loans in connection with such amendment, such fee shall be
paid to such Non-Consenting Lender and not to its assignee).  Such amounts shall
be due and payable on the date of such prepayment or the effective date of such
amendment, as the case may be.  For purposes of this Section 2.12(d), a
“transformative acquisition” is any acquisition by the Borrower or any
Subsidiary that is (i) not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (ii) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition, would not provide the Borrower and its Subsidiaries with adequate
flexibility
 
-63-

--------------------------------------------------------------------------------

under the Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower in good
faith.
(e)            All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks.  Once paid, none of the Fees shall be refundable under
any circumstances.
Section 2.13                          Interest.
(a)            The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the ABR plus the Applicable Margin.
(b)            The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.
(d)            Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
Section 2.14                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:
(a)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall
 
-64-

--------------------------------------------------------------------------------

be ineffective and such Borrowing shall be converted to or continued as on the
last day of the Interest Period applicable thereto an ABR Borrowing, and (ii) if
any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing.
Section 2.15                          Increased Costs.
(a)            If any Change in Law shall:
(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or
(ii)      subject any Lender to any Tax with respect to any Loan Document (other
than (i) Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes); or
(iii)      impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
(b)            If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)            A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in clause (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided, that any such certificate claiming amounts described
in clause (x) or (y) of the definition of “Change in Law” shall, in addition,
state the basis upon which such amount has been calculated and certify that such
Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and such
method of allocation is not inconsistent with its treatment of other borrowers
which, as a credit matter, are similarly situated to the Borrower and which are
subject to similar provisions.  The Borrower shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within 10
days after receipt thereof.
(d)            Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof.  Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided, that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that,
 
-65-

--------------------------------------------------------------------------------

if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 2.16                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue a Eurocurrency
Loan, for the period that would have been the Interest Period for such Loan),
over (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits in Dollars of a comparable amount
and period from other banks in the Eurocurrency market.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
Section 2.17                          Taxes.
(a)            Any and all payments made by or on behalf of a Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if a Loan Party, the Administrative Agent or any other applicable withholding
agent shall be required by applicable Requirement of Law to deduct or withhold
any Taxes from such payments, then (i) the applicable withholding agent shall
make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.  Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof.  Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.
(b)            The Borrower shall timely pay any Other Taxes.
(c)            The Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender within 15 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting
 
-66-

--------------------------------------------------------------------------------

forth in reasonable detail the basis and calculation of the amount of such
payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
(d)            Each Lender shall deliver to the Borrower and the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other Loan
Document are subject to withholding of Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, any such withholding of Taxes in
respect of any payments to be made to such Lender by any Loan Party pursuant to
any Loan Document or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(e)            Without limiting the generality of Section 2.17(d), each Foreign
Lender with respect to any Loan made to the Borrower shall, to the extent it is
legally eligible to do so:
(i)      deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” IRS Form W-8BEN or W-8BEN-E, as applicable,
(or any applicable successor form) (together with a certificate (substantially
in the form of Exhibit I hereto, such certificate, the “Non-Bank Tax
Certificate”) certifying that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code, is not a “10-percent shareholder” (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a CFC
related to the Borrower (within the meaning of Section 864(d)(4) of the Code),
and that the interest payments in question are not effectively connected with
the conduct by such Lender of a trade or business within the United States of
America), (B) IRS Form W-8BEN or W-8BEN-E, as applicable, or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under this Agreement,
(C) IRS Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above,
provided that if the Foreign Lender is a partnership, and one or more of the
partners is claiming portfolio interest treatment, the Non-Bank Tax Certificate
may be provided by such Foreign Lender on behalf of such partners) or (D) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(ii)      deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrower or the Administrative Agent.
Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.
Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided, that a Participant shall furnish all such required
forms and statements to the person from which the related participation shall
have been purchased.
 
-67-

--------------------------------------------------------------------------------

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 8.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
IRS Form W-9 certifying its exemption from U.S. federal backup withholding or
such other properly completed and executed documentation prescribed by
applicable law certifying its entitlement to an available exemption from
applicable U.S. federal withholding taxes in respect of any payments to be made
to such Agent by any Loan Party pursuant to any Loan Document including, as
applicable, an IRS Form W-8IMY certifying that the Agent is a U.S. branch and
intends to be treated as a U.S. person for purposes of withholding under Chapter
3 of the Code pursuant to Section 1.1441-1(b)(2)(iv) of the Treasury
Regulations, and (y) on or before the date on which any such previously
delivered documentation expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent documentation
previously delivered by it to the Borrower, and from time to time if reasonably
requested by the Borrower, two further copies of such documentation.
(f)            If any Lender or the Administrative Agent, as applicable,
determines, in its sole discretion, that it has received a refund of an
Indemnified Tax or Other Tax for which a payment has been made by a Loan Party
pursuant to this Agreement or any other Loan Document, which refund in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
is attributable to such payment made by such Loan Party, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Loan Party for
such amount (net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender or Administrative Agent, as the case may be,
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no better or worse position (taking into
account expenses or any Taxes imposed on the refund) than it would have been in
if the Indemnified Tax or Other Tax giving rise to such refund had not been
imposed in the first instance; provided, that the Loan Party, upon the request
of the Lender or the Administrative Agent agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender or the Administrative Agent in
the event the Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority.  In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided, that such Lender or the Administrative Agent may delete any
information therein that it deems confidential).  A Lender or the Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim.  No Lender nor the Administrative Agent shall be obliged to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party in connection with this clause (f) or
any other provision of this Section 2.17.
(g)            If the Borrower determines that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for which a Loan Party has paid
additional amounts or indemnification payments, each affected Lender or Agent,
as the case may be, shall use reasonable efforts to cooperate with the Borrower
as the Borrower may reasonably request in challenging such Tax.  The Borrower
shall indemnify and hold each Lender and Agent harmless against any
out-of-pocket expenses incurred by such person in connection with any request
made by the Borrower pursuant to this Section 2.17(g).  Nothing in this
Section 2.17(g) shall obligate any Lender or Agent to take any action that such
person, in its sole judgment, determines may result in a material detriment to
such person.
(h)            Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent two Internal Revenue Service Forms W-9 (or substitute or
successor form), properly completed and duly executed, certifying that such U.S.
Lender is exempt from United States federal backup withholding (i) on or prior
to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete or invalid, (iii) after the occurrence of a change in the U.S. Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.
(i)            If a payment made to any Lender or any Agent under this Agreement
or any other Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or such Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or
 
-68-

--------------------------------------------------------------------------------

1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.  Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(j)            The agreements in this Section 2.17 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
under any Loan Document.
For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.
Section 2.18                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.
(a)            Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made
directly to the persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof.  Except as
otherwise expressly provided herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments made under the Loan Documents shall be made in Dollars (or, in the case
of Alternate Currency Letters of Credit, in the applicable Alternate Currency). 
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
(b)            Subject to Section 7.02, if at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed L/C Disbursements, interest and
fees then due from the Borrower hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (ii) second, towards
payment of principal of Swingline Loans and unreimbursed L/C Disbursements then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed L/C Disbursements then
due to such parties, and (iii) third, towards payment of principal then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Term Loans, Revolving Facility Loans or participations
in L/C Disbursements or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Term Loans,
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender entitled to receive the same proportion of such payment, then the Lender
receiving such greater proportion shall purchase participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of such other Lenders to the extent necessary so that the
benefit of all such payments shall be
 
-69-

--------------------------------------------------------------------------------

shared by all such Lenders ratably in accordance with the principal amount of
each such Lender’s respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant.  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(b), 2.05(d) or (e), 2.06, or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.19                          Mitigation Obligations; Replacement of
Lenders.
(a)            If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event that gives rise to the operation of Section 2.20, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate the
applicability of Section 2.20, as applicable, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)            If any Lender requests compensation under Section 2.15 or gives
notice under Section 2.20, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or if any Lender is a Defaulting Lender, or if any
Lender is the subject to a Disqualification, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require any such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and the Issuing Banks), which consent, in each case, shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the
 
-70-

--------------------------------------------------------------------------------

Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17 or a notice given under
Section 2.20, such assignment will result in a reduction in such compensation or
payments.  Nothing in this Section 2.19 shall be deemed to prejudice any rights
that the Borrower may have against any Lender that is a Defaulting Lender.  No
action by or consent of the removed Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price.  In connection with any such assignment the
Borrower, Administrative Agent, such removed Lender and the replacement Lender
shall otherwise comply with Section 9.04, provided, that if such removed Lender
does not comply with Section 9.04 within one Business Day after the Borrower’s
request, compliance with Section 9.04 shall not be required to effect such
assignment.
(c)            If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrower’s request)
assign its Loans and its Commitments (or, at the Borrower’s option, the Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver, discharge or termination) hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless such assignee is a
Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if in respect of
any Revolving Facility Commitment or Revolving Facility Loan, the Swingline
Lender and the Issuing Banks; provided, that: (a) all Loan Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon and the replacement Lender or, at the option of the Borrower,
the Borrower shall pay any amount required by Section 2.12(d)(y), if applicable,
and (c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination.  No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price.  In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04; provided, that if such
Non-Consenting Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.
Section 2.20                          Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable Lending Office to make or maintain any Eurocurrency
Loans, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency Borrowings shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
Section 2.21                          Incremental Commitments.
(a)            The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments, as applicable, in an amount not to exceed the
Incremental Amount available at the time such Incremental Commitments are
established (or, at the option of the Borrower, at the time such Incremental
Commitments are committed to) from one or more Incremental Term Lenders and/or
Incremental Revolving Facility Lenders (which may include any existing Lender)
willing to provide such Incremental Term Loans and/or Incremental Revolving
Facility Commitments, as the case
 
-71-

--------------------------------------------------------------------------------

may be, in their own discretion; provided, that each Incremental Revolving
Facility Lender providing a commitment to make revolving loans shall be subject
to the approval of the Administrative Agent and, to the extent the same would be
required for an assignment under Section 9.04, the Issuing Bank and the
Swingline Lender (which approvals shall not be unreasonably withheld) unless
such Incremental Revolving Facility Lender is a Revolving Facility Lender, an
Affiliate of a Revolving Facility Lender or an Approved Fund of a Revolving
Facility Lender.  Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective, (iii) in the case of
Incremental Revolving Facility Commitments, whether such Incremental Revolving
Facility Commitments are to be (x) commitments to make additional Revolving
Facility Loans on the same terms as the Initial Revolving Loans or (y)
commitments to make revolving loans with pricing terms, final maturity dates,
participation in mandatory prepayments or commitment reductions and/or other
terms different from the Initial Revolving Loans (“Other Revolving Loans”) and
(iv) in the case of Incremental Term Loan Commitments, whether such Incremental
Term Loan Commitments are to be (x) commitments to make term loans with terms
identical to Term B Loans or (y) commitments to make term loans with pricing,
maturity, amortization, participation in mandatory prepayments and/or other
terms different from the Term B Loans (“Other Term Loans”).
(b)            The Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender.  Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:
(i)                   any commitments to make additional Term B Loans, and/or
additional Initial Revolving Loans shall have the same terms as the Term B Loans
or Initial Revolving Loans, respectively,
(ii)                 the Other Term Loans incurred pursuant to clause (a) of
this Section 2.21 shall rank pari passu in right of security with the Term B
Loans,
(iii)                the final maturity date of any such Other Term Loans shall
be no earlier than the Term B Facility Maturity Date and, except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the Incremental Term Loan Lenders in
their sole discretion), shall have (x) substantially the same terms as the Term
B Loans or (y) such other terms (including as to guarantees and collateral) as
shall be reasonably satisfactory to the Administrative Agent,
(iv)               the Weighted Average Life to Maturity of any such Other Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term B Loans,
(v)                 the Other Revolving Loans incurred pursuant to clause (a) of
this Section 2.21 shall rank pari passu in right of security with the Initial
Revolving Loans,
(vi)               the final maturity date of any such Other Revolving Loans
shall be no earlier than the Revolving Facility Maturity Date with respect to
the Initial Revolving Loans, there shall be no amortization and, except as to
pricing, final maturity date, participation in mandatory prepayments and
commitment reductions (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the Incremental Revolving Facility
Lenders in their sole discretion), shall have (x) substantially the same terms
as the Initial Revolving Loans or (y) such other terms (including as to
guarantees and collateral) as shall be reasonably satisfactory to the
Administrative Agent,
(vii)              with respect to any Other Term Loan incurred pursuant to
clause (a) of this Section 2.21, the All-in Yield shall be the same as that
applicable to the Term B Loans on the Closing Date, except that the All-in Yield
in respect of any such Other Term Loan may exceed the All-in Yield in respect of
such
 
-72-

--------------------------------------------------------------------------------

Term B Loans on the Closing Date by no more than 0.50%, or if it does so exceed
such All-in Yield (such difference, the “Term Yield Differential”) by more than
0.50% then the Applicable Margin (or the “LIBOR floor” as provided in the
following proviso) applicable to such Term B Loans shall be increased such that
after giving effect to such increase, the Term Yield Differential shall not
exceed 0.50%; provided, that, to the extent any portion of the Term Yield
Differential is attributable to a higher “LIBOR floor” being applicable to such
Other Term Loans, such floor shall only be included in the calculation of the
Term Yield Differential to the extent such floor is greater than the Adjusted
LIBO Rate in effect for an Interest Period of three months’ duration at such
time, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding,
(viii)            (A) such Other Revolving Loans may participate on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) than
the Initial Revolving Loans in (x) any voluntary or mandatory prepayment or
commitment reduction hereunder and (y) any Borrowing at the time such Borrowing
is made and (B) such Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder, and
(ix)                there shall be no obligor in respect of any Incremental Term
Loan Commitments or Incremental Revolving Facility Commitments that is not a
Loan Party.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e).  Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
(c)            Notwithstanding the foregoing, no Incremental Term Loan
Commitment or Incremental Revolving Facility Commitment shall become effective
under this Section 2.21 unless (i) on the date of such effectiveness, (A) to the
extent required by the relevant Incremental Assumption Agreement, the conditions
set forth in clause (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower and (B) if such
Incremental Term Loan Commitment or Incremental Revolving Facility Commitment is
established for a purpose other than financing any Permitted Business
Acquisition or any other acquisition that is permitted by this Agreement, no
Event of Default under Section 7.01(b), (c), (h) or (i) shall have occurred or
be continuing or would result therefrom and (ii) the Administrative Agent shall
have received customary legal opinions, board resolutions and other customary
closing certificates and documentation as required by the relevant Incremental
Assumption Agreement and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Section 4.02 and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably request to assure that the Incremental Term
Loans and/or Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with one or more
Classes of then-existing Term Loans and Revolving Facility Loans.
(d)            Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans), when originally
made, are included in each Borrowing of the outstanding applicable Class of Term
Loans on a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis.  The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.
 
-73-

--------------------------------------------------------------------------------

(e)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to clauses
(e) through (i) of this Section 2.21), pursuant to one or more offers made from
time to time by the Borrower to all Lenders of any Class of Term Loans and/or
Revolving Facility Commitments, on a pro rata basis (based, in the case of an
offer to the Lenders under any Class of Term Loans, on the aggregate outstanding
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Facility Commitments
under such Revolving Facility, as applicable) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans).  For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same.  Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Incremental
Term Loan for such Lender if such Lender is extending an existing Term Loan
(such extended Term Loan, an “Extended Term Loan”) or an Incremental Revolving
Facility Commitment for such Lender if such Lender is extending an existing
Revolving Facility Commitment (such extended Revolving Facility Commitment, an
“Extended Revolving Facility Commitment”).  Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made, which shall be a date not earlier than five Business Days after
the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).
(f)            The Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender.  Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
an existing Class of Term Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees, any other pricing terms,
participation in mandatory prepayments and commitment reductions and final
maturity (which shall be determined by the Borrower and set forth in the Pro
Rata Extension Offer), any Extended Revolving Facility Commitment shall have
(x) the same terms as an existing Class of Revolving Facility Commitments or
(y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent, and (v) any Extended Term Loans and/or Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Facility Commitments evidenced thereby as
provided for in Section 9.08(e).  Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.  If provided
in any Incremental Assumption Agreement with respect to any Extended Revolving
Facility Commitments, and with the consent of each Swingline Lender and Issuing
Bank, participations in Swingline Loans and Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitments.
 
-74-

--------------------------------------------------------------------------------

(g)            Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Facility Commitment will be
automatically designated an Extended Revolving Facility Commitment.  For
purposes of this Agreement and the other Loan Documents, (i) if such Extending
Lender is extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.
(h)            Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.21), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included as a usage of the
Incremental Amount (but, for the avoidance of doubt, will be taken into account
in all calculations of the Net First Lien Leverage Ratio and the Total Net
Leverage Ratio to the extent applicable), (ii) no Extended Term Loan or Extended
Revolving Facility Commitment is required to be in any minimum amount or any
minimum increment, (iii) any Extending Lender may extend all or any portion of
its Term Loans and/or Revolving Facility Commitment pursuant to one or more Pro
Rata Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term Loans, Extended Revolving Facility Commitments
and all obligations in respect thereof shall be Loan Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents, (vi) no
Issuing Bank or Swingline Lender shall be obligated to provide Swingline Loans
or issue Letters of Credit under such Extended Revolving Facility Commitments
unless it shall have consented thereto and (vii) there shall be no obligor in
respect of any such Extended Term Loans or Extended Revolving Facility
Commitments that is not a Loan Party.
(i)            Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided, that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.
(j)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to
clauses (j) through (o) of this Section 2.21), the Borrower may by written
notice to the Administrative Agent establish one or more additional tranches of
term loans under this Agreement (such loans, “Refinancing Term Loans”), the net
cash proceeds of which are used to Refinance in whole or in part any Class of
Term Loans.  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five Business Days after
the date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided, that:
(i)         before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;
(ii)        the final maturity date of the Refinancing Term Loans shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iii)      the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;
(iv)      the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
 
-75-

--------------------------------------------------------------------------------

(v)       all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms and optional prepayment or mandatory prepayment or
redemption terms and final maturity, which shall be as agreed between the
Borrower and the Lenders providing such Refinancing Term Loans) taken as a whole
shall be substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms, taken as a whole, applicable to
the Term B Loans (except to the extent such covenants and other terms apply
solely to any period after the Term B Facility Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent), as determined by the
Borrower in good faith.  In addition, notwithstanding the foregoing, the
Borrower may establish Refinancing Term Loans to refinance and/or replace all or
any portion of a Revolving Facility Commitment (regardless of whether Revolving
Facility Loans are outstanding under such Revolving Facility Commitments at the
time of incurrence of such Refinancing Term Loans), so long as (i) the aggregate
amount of such Refinancing Term Loans does not exceed the aggregate amount of
Revolving Facility Commitments terminated at the time of incurrence thereof and
(ii) if the Revolving Facility Credit Exposure outstanding on the Refinancing
Effective Date would exceed the aggregate amount of Revolving Facility
Commitments outstanding, in each case after giving effect to the termination of
such Revolving Facility Commitments, the Borrower shall take one or more actions
such that such Revolving Facility Credit Exposure does not exceed such aggregate
amount of Revolving Facility Commitments in effect on the Refinancing Effective
Date after giving effect to the termination of such Revolving Facility
Commitments (it being understood that such Refinancing Term Loans may be
provided by the Lenders holding the Revolving Facility Commitments being
terminated and/or by any other person that would be a permitted Assignee
hereunder);
(vi)      with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to an existing Class of Term
Loans, such Liens will be subject to a Permitted Junior Intercreditor Agreement;
(vii)    there shall be no obligor in respect of such Refinancing Term Loans
that is not a Loan Party; and
(viii)   the Refinancing Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any prepayment hereunder.
(k)            The Borrower may approach any Lender or any other person that
would be a permitted Assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans; provided, that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan.  Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Incremental Assumption Agreement governing such Refinancing
Term Loans, be designated as an increase in any previously established Class of
Term Loans made to the Borrower.
(l)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to clause
(l) through (o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement.  Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:  (i) before and after
giving effect to the establishment of such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date, each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant Incremental Assumption Agreement governing such Replacement
Revolving Facility Commitments; (ii) after giving effect to the establishment of
any Replacement Revolving Facility Commitments and any concurrent reduction in
the aggregate amount of any other Revolving Facility Commitments, the aggregate
amount of
 
-76-

--------------------------------------------------------------------------------

Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date (or require commitment
reductions or amortizations) prior to the Revolving Facility Maturity Date in
effect at the time of incurrence for the Revolving Facility Commitments being
replaced; (iv) all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit and swingline commitment under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the replacement issuing bank and replacement swingline lender, if any, under
such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially more favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those, taken as
a whole, applicable to the Initial Revolving Loans (except to the extent such
covenants and other terms apply solely to any period after the latest Revolving
Facility Maturity Date in effect at the time of incurrence or are otherwise
reasonably acceptable to the Administrative Agent); (v) there shall be no
obligor in respect of such Replacement Revolving Facility that is not a Loan
Party and (vi) the Replacement Revolving Facility Commitments may participate on
a pro rata basis or a less than pro rata basis (but not a greater than pro rata
basis) than the Initial Revolving Loans in (x) any voluntary or mandatory
prepayment or commitment reduction hereunder and (y) any Borrowing at the time
such Borrowing is made.  In addition, the Borrower may establish Replacement
Revolving Facility Commitments to refinance and/or replace all or any portion of
a Term Loan hereunder (regardless of whether such Term Loan is repaid with the
proceeds of Replacement Revolving Loans or otherwise), so long as the aggregate
amount of such Replacement Revolving Facility Commitments does not exceed the
aggregate amount of Term Loans repaid at the time of establishment thereof (it
being understood that such Replacement Revolving Facility Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
person that would be a permitted Assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant agreement governing such Replacement Revolving Facility
Commitments, (ii) the weighted average life to termination of such Replacement
Revolving Facility Commitments shall be not shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iv) with respect to Replacement Revolving Loans secured by Liens on Collateral
that rank junior in right of security to the Revolving Facility Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement and (v) the
requirement of clause (v) in the preceding sentence shall be satisfied mutatis
mutandis. Solely to the extent that an Issuing Bank is not a replacement issuing
bank under a Replacement Revolving Facility, it is understood and agreed that
such Issuing Bank shall not be required to issue any letters of credit under
such Replacement Revolving Facility and, to the extent it is necessary for such
Issuing Bank to withdraw as an Issuing Bank at the time of the establishment of
such Replacement Revolving Facility, such withdrawal shall be on terms and
conditions reasonably satisfactory to such Issuing Bank in its sole discretion. 
The Borrower agrees to reimburse each Issuing Bank in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.
(m)            The Borrower may approach any Lender or any other person that
would be a permitted Assignee of a Revolving Facility Commitment pursuant to
Section 9.04 to provide all or a portion of the Replacement Revolving Facility
Commitments; provided, that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Facility Commitments may elect or decline,
in its sole discretion, to provide a Replacement Revolving Facility Commitment. 
Any Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.
(n)            On any Replacement Revolving Facility Effective Date, subject to
the satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and
 
-77-

--------------------------------------------------------------------------------

participations in Letters of Credit and Swingline Loans under such Replacement
Revolving Facility Commitments of such Class then outstanding on such
Replacement Revolving Facility Effective Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Replacement
Revolving Loans and participations of such Replacement Revolving Facility
Commitments of such Class will be held by the Lenders thereunder ratably in
accordance with their Replacement Revolving Facility Commitments.
(o)            For purposes of this Agreement and the other Loan Documents,
(i) if a Lender is providing a Refinancing Term Loan, such Lender will be deemed
to have an Incremental Term Loan having the terms of such Refinancing Term Loan
and (ii) if a Lender is providing a Replacement Revolving Facility Commitment,
such Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment. 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included as a usage of the Incremental Amount (but, for
the avoidance of doubt, will be taken into account in all calculations of the
Net First Lien Leverage Ratio and the Total Net Leverage Ratio to the extent
applicable), (ii) no Refinancing Term Loan or Replacement Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) there shall be no condition to any incurrence of any Refinancing Term Loan
or Replacement Revolving Facility Commitment at any time or from time to time
other than those set forth in clauses (j) or (l) above, as applicable, and
(iv) all Refinancing Term Loans, Replacement Revolving Facility Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under this Agreement and the other Loan
Documents.
(p)            Notwithstanding anything in the foregoing to the contrary,
(i) for the purpose of determining the number of outstanding Eurocurrency
Borrowings upon the incurrence of any Incremental Loans, (x) to the extent the
last date of Interest Periods for multiple Eurocurrency Borrowings under the
Term Facilities fall on the same day, such Eurocurrency Borrowings shall be
considered a single Eurocurrency Borrowing and (y) to the extent the last date
of Interest Periods for multiple Eurocurrency Borrowings under the Revolving
Facilities fall on the same day, such Eurocurrency Borrowings shall be
considered a single Eurocurrency Borrowing and (ii) the initial Interest Period
with respect to any Eurocurrency Borrowing of Incremental Loans may, at the
Borrower’s option, be of a duration of a number of Business Days that is less
than one month, and the Adjusted LIBO Rate with respect to such initial Interest
Period shall be the same as the Adjusted LIBO Rate applicable to any
then-outstanding Eurocurrency Borrowing as the Borrower may direct, so long as
the last day of such initial Interest Period is the same as the last day of the
Interest Period with respect to such outstanding Eurocurrency Borrowing.
Section 2.22                          Defaulting Lender.
(a)            Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)      Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders”.
(ii)      Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder,
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j), fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro
 
-78-

--------------------------------------------------------------------------------

rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)      Certain Fees.
(A)             No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender.
(B)              Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its pro rata share of the stated amount
of Letters of Credit for which it has provided Cash Collateral.
(C)              With respect to any Commitment Fee or L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)      Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.01 are satisfied at the time of such
reallocation and (y) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Facility Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)      Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, within three (3) Business Days following the written
request of the (i) Administrative Agent or (ii) the Swingline Lender or any
Issuing Bank, as applicable (with a copy to the Administrative Agent),
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.05(j).
(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the Swingline Lender and each Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
 
-79-

--------------------------------------------------------------------------------

applicable, purchase at par that portion of outstanding Revolving Facility Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their Revolving Facility Commitments (without
giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)            New Swingline Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Banks shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE III

Representations and Warranties
On the date of each Credit Event, the Borrower and Holdings, jointly and
severally, represent and warrant to each of the Lenders that:
Section 3.01                          Organization; Powers.  Except as set forth
on Schedule 3.01, each of Holdings (prior to a Qualified IPO), the Borrower and
each of the Material Subsidiaries (a) is a partnership, limited liability
company or corporation duly organized, validly existing and in good standing
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction of organization outside the United States of
America) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.
Section 3.02                          Authorization.  The execution, delivery
and performance by Holdings (prior to a Qualified IPO), the Borrower and each of
the Subsidiary Loan Parties of each of the Loan Documents to which it is a party
and the borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation applicable
to Holdings, the Borrower or any such Subsidiary Loan Party, (B) the certificate
or articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
Holdings, the Borrower, or any such Subsidiary Loan Party, (C) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority applicable to Holdings, the Borrower or any such Subsidiary Loan Party
or (D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which Holdings, the Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to 
(x) any property or assets now owned or hereafter acquired by the Borrower or
any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens, or (y) any Equity Interests of the Borrower now
owned or hereafter acquired by Holdings (prior to a Qualified IPO), other than
Liens created by the Loan Documents or Liens permitted by Article VIA.
 
-80-

--------------------------------------------------------------------------------

Section 3.03                          Enforceability.  This Agreement has been
duly executed and delivered by Holdings and the Borrower and constitutes, and
each other Loan Document when executed and delivered by each Loan Party that is
party thereto will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each such Loan Party in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.
Section 3.04                          Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required for the execution, delivery or
performance of each Loan Document, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such actions, consents and
approvals under Gaming Laws or from Gaming Authorities the failure of which to
be obtained or made would not reasonably be expected to have a Material Adverse
Effect, (e) such actions, consents and approvals as have been made or obtained
and are in full force and effect, (f) such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect and (g) filings or other actions listed on
Schedule 3.04 and any other filings or registrations required by the Security
Documents.
Section 3.05                          Financial Statements.  (a) The audited
consolidated balance sheets, related statements of operations and comprehensive
loss and related statements of cash flows of AP Gaming Holdco, Inc. and its
subsidiaries, for each of the fiscal years ended December 31, 2014, December 31,
2015 and December 31, 2016 and (b) the unaudited consolidated balance sheets,
related statements of operations and comprehensive loss and related statements
of cash flows of AP Gaming Holdco, Inc. and its subsidiaries, for the fiscal
quarter ended March 31, 2017, including, in each case, the notes thereto, if
applicable, present fairly in all material respects the consolidated financial
condition of AP Gaming Holdco, Inc. and its subsidiaries as of the dates and for
the periods referred to therein and the results of operations and, if
applicable, cash flows for the periods then ended, and, except as set forth on
Schedule 3.05, were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, in the case of interim period
financial statements, for the absence of notes and for normal year-end
adjustments and except as otherwise noted therein.  The calculation of pro forma
EBITDA of the Borrower and its Subsidiaries for the twelve-month period ended
March 31, 2017 that has been included in the Information Memorandum (the “Pro
Forma EBITDA”) has been prepared giving effect to the Transactions (as if such
events occurred on the first day of such period).  The calculation of Pro Forma
EBITDA has been prepared in good faith based on assumptions believed by the
Borrower to have been reasonable as of the date of delivery thereof (it being
understood that such assumptions are based on good faith estimates of certain
items and that the actual amount of such items on the Closing Date is subject to
change).
Section 3.06                          No Material Adverse Effect.  Since
December 31, 2016, there has been no event or circumstance that, individually or
in the aggregate with other events or circumstances, has had or would reasonably
be expected to have a Material Adverse Effect.
Section 3.07                          Title to Properties; Possession Under
Leases.
(a)            Each of the Borrower and the Subsidiaries has good record and
insurable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all its Real Properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for Permitted Liens and except for defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes and except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  All such properties and assets are free and clear of Liens,
other than Permitted Liens. The Equity Interests of the Borrower owned by
Holdings (prior to a Qualified IPO) are free and clear of Liens, other than
Liens permitted by Article VIA.
 
-81-

--------------------------------------------------------------------------------

(b)            The Borrower and each of the Subsidiaries has complied with all
material obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect.
(c)            As of the Closing Date, none of Holdings, the Borrower and the
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Closing Date.
(d)            As of the Closing Date, none of Holdings, the Borrower and its
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.
(e)            Schedule 1.01(B) lists each Material Real Property owned by any
Loan Party as of the Closing Date.
Section 3.08                          Subsidiaries.
(a)            Schedule 3.08(a) sets forth as of the Closing Date the name and
jurisdiction of incorporation, formation or organization of each subsidiary of
Holdings and, as to each such subsidiary, the percentage of each class of Equity
Interests owned by Holdings or by any such subsidiary.
(b)            As of the Closing Date, after giving effect to the Transactions,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors (or entities controlled by directors) and shares held by directors
(or entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).
Section 3.09                          Litigation; Compliance with Laws.
(a)            There are no actions, suits or proceedings at law or in equity or
by or on behalf of any Governmental Authority or in arbitration now pending, or,
to the knowledge of Holdings (prior to a Qualified IPO) or the Borrower,
threatened in writing against Holdings or the Borrower or any of the
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)            None of Holdings (prior to a Qualified IPO), the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are the subject of Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(c)            The Borrower and each Subsidiary are in compliance with all
Gaming Laws that are applicable to them and their businesses, except where a
failure to so comply would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 3.10                          Federal Reserve Regulations.  Neither the
making of any Loan (or the extension of any Letter of Credit) hereunder nor the
use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.
 
-82-

--------------------------------------------------------------------------------

Section 3.11                          Investment Company Act.  None of Holdings
(prior to a Qualified IPO), the Borrower and the Subsidiaries is required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
Section 3.12                          Use of Proceeds.  (a) The Borrower will
use the proceeds of the Revolving Facility Loans and Swingline Loans, and may
request the issuance of Letters of Credit, solely for general corporate purposes
(including, without limitation, for Permitted Business Acquisitions, Transaction
Expenses and, in the case of Letters of Credit, for the back-up or replacement
of existing letters of credit) and (b) the Borrower will use the proceeds of the
Term Loans made on the Closing Date (i) to finance a portion of the Transactions
and for the payment of Transaction Expenses and (ii) for general corporate
purposes (including, without limitation, Permitted Business Acquisitions)
Section 3.13                          Tax Returns.  Except as set forth on
Schedule 3.13:
(a)            Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, Holdings, the Borrower and
each of the Subsidiaries has filed or caused to be filed all federal, state,
local and non-U.S. Tax returns required to have been filed by it (including in
its capacity as withholding agent) and each such Tax return is true and correct;
(b)            Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, Holdings, the Borrower and
each of the Subsidiaries has timely paid or caused to be timely paid all Taxes
shown to be due and payable by it on the returns referred to in clause (a) and
all other Taxes or assessments (or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due), except Taxes or assessments that are
being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP; and
(c)            Other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect; as of the Closing Date,
with respect to Holdings, the Borrower and each of the Subsidiaries, there are
no claims being asserted in writing with respect to any Taxes.
Section 3.14                          No Material Misstatements.
(a)            All written factual information (other than the Projections,
forward looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby included in the Information Memorandum or otherwise prepared by or on
behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Closing Date and did not, taken as a whole, contain
any untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made (giving effect to all supplements and updates provided
thereto).
(b)            The Projections and other forward looking information and
information of a general economic nature prepared by or on behalf of the
Borrower or any of its representatives and that have been made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
thereof (it being understood that such Projections are as to future events and
are not to be viewed as facts, such Projections are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results, and that no assurance can be given that the projected results
will be realized), as of the date such Projections and information were
furnished to the Lenders and as of the Closing Date, and (ii) as of the Closing
Date, have not been modified in any material respect by the Borrower.
 
-83-

--------------------------------------------------------------------------------

Section 3.15                          Employee Benefit Plans.  Except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect:  (i)  no Reportable Event has occurred during the past five
years as to which the Borrower, Holdings, any of their Subsidiaries or any ERISA
Affiliate was required to file a report with the PBGC; (ii) no ERISA Event has
occurred or is reasonably expected to occur and (iii)  none of the Borrower,
Holdings, the Subsidiaries or any of their ERISA Affiliates has received any
written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA.
Section 3.16                          Environmental Matters.  Except as to
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (i) no written notice, request for
information, order, complaint or penalty has been received by the Borrower or
any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
Environmental Laws (“Environmental Permits”) and is, and in the prior eighteen
(18)-month period, has been, in compliance with the terms of such Environmental
Permits and with all other Environmental Laws, (iii) no Hazardous Material is
located at, on or under any property currently or, to the Borrower’s knowledge,
formerly owned, operated or leased by the Borrower or any of its Subsidiaries
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws or Environmental Permits, and no Hazardous Material has been generated,
used, treated, stored, handled, disposed of or controlled, transported or
Released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws or Environmental Permits, (iv) there
are no agreements in which the Borrower or any of its Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Closing Date, and (v) there has been no
material written environmental assessment or audit conducted (other than
customary assessments not revealing anything that would reasonably be expected
to result in a Material Adverse Effect), by or on behalf of the Borrower or any
of the Subsidiaries of any property currently or, to the Borrower’s knowledge,
formerly owned or leased by the Borrower or any of the Subsidiaries that has not
been made available to the Administrative Agent prior to the Closing Date.
Section 3.17                          Security Documents.
(a)            The Collateral Agreement and the Holdings Guarantee and Pledge
Agreement are effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties), in each case, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.  As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement and the Holdings Guarantee and Pledge Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral and required to be delivered under the applicable Security Document
are delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property),
when financing statements and other filings specified in the Perfection
Certificate are filed in the offices specified in the Perfection Certificate,
the Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except (x) Liens having priority by operation
of law and (y) in the case of Collateral other than certificated securities and
instruments of which the Collateral Agent has possession, Permitted Liens).
(b)            When the Collateral Agreement or an ancillary document thereunder
is properly filed and recorded in the United States Patent and Trademark Office
and the United States Copyright Office, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
of the financing statements referred to in clause (a) above, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property included in the Collateral
(but, in the case of the United States registered copyrights included in the
Collateral, only to the extent such United States registered copyrights are
listed in such
 
-84-

--------------------------------------------------------------------------------

ancillary document filed with the United States Copyright Office) listed in such
ancillary document, in each case prior and superior in right to the Lien of any
other person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).
(c)            The Mortgages, if any, executed and delivered on the Closing Date
are, and the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) legal, valid and enforceable Liens on all of
the Loan Parties’ rights, titles and interests in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to the Lien of any other person, except
for Permitted Liens.
(d)            Notwithstanding anything herein (including this Section 3.17) or
in any other Loan Document to the contrary, (i) each of the parties hereto
acknowledges and agrees that licensing by the Gaming Authorities may be required
to enforce and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) neither the Borrower nor any other Loan Party makes any
representation or warranty as to the effects of perfection or non-perfection,
the priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Agents or any Lender with respect thereto, under foreign law.
Section 3.18                          Location of Real Property and Leased
Premises.
(a)            The Perfection Certificate lists correctly, in all material
respects, as of the Closing Date all material Real Property owned by the
Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of the
Closing Date, the Borrower and the Subsidiary Loan Parties own in fee all the
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.
(b)            The Perfection Certificate lists correctly in all material
respects, as of the Closing Date, all material Real Property leased by the
Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of the
Closing Date, the Borrower and the Subsidiary Loan Parties have in all material
respects valid leases in all the Real Property set forth as being leased by them
in the Perfection Certificate except to the extent set forth therein.
Section 3.19                          Solvency.
(a)            On the Closing Date, immediately after giving effect to the
Transactions, (i) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
(b)            As of the Closing Date, immediately after giving effect to the
consummation of the Transactions, the Borrower does not intend to, and the
Borrower does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such Subsidiary and the
timing and amounts of cash to be payable on or in respect of its Indebtedness or
the Indebtedness of any such Subsidiary.
 
-85-

--------------------------------------------------------------------------------

Section 3.20                          Labor Matters.  Except as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect:  (a) there are no strikes or other labor disputes pending or threatened
against Holdings (prior to a Qualified IPO), the Borrower or any of the
Subsidiaries; (b) the hours worked and payments made to employees of Holdings
(prior to a Qualified IPO), the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings (prior to a Qualified
IPO), the Borrower or any of the Subsidiaries or for which any claim may be made
against Holdings (prior to a Qualified IPO), the Borrower or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Holdings
(prior to a Qualified IPO), the Borrower or such Subsidiary to the extent
required by GAAP.  Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which Holdings (prior to a Qualified IPO), the Borrower or any of
the Subsidiaries (or any predecessor) is a party or by which Holdings (prior to
a Qualified IPO), the Borrower or any of the Subsidiaries (or any predecessor)
is bound.
Section 3.21                          Insurance.  Schedule 3.21 sets forth a
true, complete and correct description, in all material respects, of all
material insurance (excluding any title insurance) maintained by or on behalf of
the Borrower or the Subsidiaries as of the Closing Date.  As of such date, such
insurance is in full force and effect.
Section 3.22                          No Default.  No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
Section 3.23                          Intellectual Property; Licenses, Etc. 
Except as would not reasonably be expected to have a Material Adverse Effect or
as set forth in Schedule 3.23, (a) the Borrower and each of its Subsidiaries
owns, or possesses the right to use, all Intellectual Property that are used or
held for use in or are otherwise reasonably necessary for the present conduct of
their respective businesses, (b) to the knowledge of the Borrower, the Borrower
and its Subsidiaries are not interfering with, infringing upon, misappropriating
or otherwise violating the Intellectual Property of any person, and (c) (i) no
claim or litigation regarding any of the Intellectual Property owned by the
Borrower and its Subsidiaries is pending or, to the knowledge of the Borrower,
threatened and (ii) to the knowledge of the Borrower, no claim or litigation
regarding any other Intellectual Property described in the foregoing clauses (a)
and (b) is pending or threatened.
Section 3.24                          Senior Debt.  The Loan Obligations
constitute “Senior Debt” (or the equivalent thereof) under the documentation
governing any Material Indebtedness of any Loan Party permitted to be incurred
hereunder constituting Indebtedness that is subordinated in right of payment to
the Loan Obligations.
Section 3.25                          USA PATRIOT Act; OFAC.
(a)            Each Loan Party is in compliance in all material respects with
the provisions of the USA PATRIOT Act.  On or prior to the Closing Date, the
Borrower has provided to the Administrative Agent all information related to the
Loan Parties (including names, addresses and tax identification numbers (if
applicable)) reasonably requested in writing by the Administrative Agent not
less than ten (10) Business Days prior to the Closing Date and mutually agreed
to be required under “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to be obtained by the Administrative
Agent or any Lender.
(b)            None of the Borrower or any of its Subsidiaries nor, to the
knowledge of Borrower, any director, officer, agent, employee or Affiliate of
Holdings, the Borrower or any of the Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and, the Borrower will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
Section 3.26                          Foreign Corrupt Practices Act.  None of
Holdings, the Borrower or any of its Subsidiaries, nor, to the knowledge of the
Borrower or any of its Subsidiaries, any of their directors, officers, agents or
employees, has in the past (5) years (i) violated or is in violation of any
provision of the United States Foreign Corrupt Practices Act of 1977 or similar
law of a jurisdiction in which the Borrower or any of its subsidiaries
 
-86-

--------------------------------------------------------------------------------

conduct their business and to which they are lawfully subject or (ii) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.  No part of the proceeds of the Loans made hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any provision of the United States Foreign Corrupt Practices Act of 1977, as
amended.
ARTICLE IV

Conditions of Lending
The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:
Section 4.01                          All Credit Events.  On the date of each
Borrowing and on the date of each issuance, amendment, extension or renewal of a
Letter of Credit:
(a)            The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).
(b)            The representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects as of such date
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
(c)            At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
(d)            Each Borrowing and each other Credit Event shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.
Section 4.02                          First Credit Event.  On or prior to the
Closing Date:
(a)            The Administrative Agent (or its counsel) shall have received
from each of Holdings, the Borrower, the Issuing Bank and the Lenders (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
delivery of a signed signature page of this Agreement by facsimile or other
means of electronic transmission (e.g., “pdf”)) that such party has signed a
counterpart of this Agreement.
(b)            The Administrative Agent shall have received, on behalf of
itself, the Lenders and each Issuing Bank, a written opinion of (i) Paul, Weiss,
Rifkind, Wharton & Garrison LLP, special counsel for the Loan Parties and (ii)
Jones Walker LLP, special Georgia counsel for the Loan Parties, in each case,
(A) dated the Closing Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.
 
-87-

--------------------------------------------------------------------------------

(c)            The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party dated the
Closing Date and certifying:
(i)      a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,
(ii)      a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),
(iii)      that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,
(iv)      that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,
(v)      as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party, and
(vi)      as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.
(d)            The Administrative Agent shall have received a completed
Perfection Certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower, together with all attachments contemplated thereby, and
the results of a search of the Uniform Commercial Code (or equivalent), tax and
judgment, United States Patent and Trademark Office and United States Copyright
Office filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been, or will be simultaneously or substantially concurrently with the closing
under this Agreement, released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made).
(e)            The Administrative Agent shall have received a solvency
certificate substantially in the form of Exhibit C and signed by a Financial
Officer of the Borrower confirming the solvency of Borrower and its Subsidiaries
on a consolidated basis after giving effect to the Transactions on the Closing
Date.
(f)            The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Closing Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced at least three Business Days
prior to the Closing Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP) required to be reimbursed or paid
by the Loan Parties hereunder or under any Loan Document.
(g)            Except as set forth in Schedule 5.10 (which, for the avoidance of
doubt, shall override the applicable clauses of the definition of “Collateral
and Guarantee Requirement”) and subject to the grace periods and
 
-88-

--------------------------------------------------------------------------------

post-closing periods set forth in such definition, the Collateral and Guarantee
Requirement shall be satisfied (or waived) as of the Closing Date.
(h)            The Administrative Agent shall have received all documentation
and other information required by Section 3.25(a), to the extent such
information has been requested not less than ten (10) Business Days prior to the
Closing Date.
(i)            The Borrower shall have delivered to the Administrative Agent a
certificate, dated as of the Closing Date, to the effect set forth in Section
4.01(b)(i).
For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.
ARTICLE V

Affirmative Covenants
The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:
Section 5.01                          Existence; Business and Properties.
(a)            Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except, in the case of a
Subsidiary of the Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise permitted
under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided, that Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Loan Parties
and Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries
(except in each case as permitted under Section 6.05).
(b)            Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, do or cause to be done all things
necessary to (i) lawfully obtain, preserve, renew, extend and keep in full force
and effect the permits, franchises, authorizations, Intellectual Property,
licenses and rights with respect thereto used in or necessary to the normal
conduct of its business, and (ii) at all times maintain, protect and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted), from time to time make, or cause to be made, all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith, if any, may be
properly conducted at all times (in each case except as permitted by this
Agreement).
Section 5.02                          Insurance.
(a)            Maintain, with financially sound and reputable insurance
companies, insurance (subject to customary deductibles and retentions) in such
amounts and against such risks as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations, cause the Borrower and Subsidiary Guarantors to be
listed as insured and the Collateral Agent to be listed as a co-loss payee on
property and casualty policies and as an additional insured on liability
policies.  Notwithstanding the foregoing, the Borrower and the Subsidiaries may
self-insure with respect to such risks with respect to which
 
-89-

--------------------------------------------------------------------------------

companies of established reputation engaged in the same general line of business
in the same general area usually self-insure.
(b)            Except as the Administrative Agent may agree, cause all such
property and casualty insurance policies with respect to the Mortgaged Property
located in the United States of America to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance reasonably satisfactory to the Administrative Agent; deliver a
certificate of an insurance broker to the Collateral Agent; cause each such
policy covered by this clause (b) to provide that it shall not be cancelled or
not renewed upon less than 30 days’ prior written notice thereof by the insurer
to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor, in
each case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.
(c)            If any portion of any Mortgaged Property is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area (each a “Special Flood Hazard
Area”) with respect to which flood insurance has been made available under the
Flood Insurance Laws, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Administrative Agent.
(d)            In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:
(i)      the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Bank and their respective agents or employees shall not be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 5.02, it being understood that (A) the Loan Parties shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, any Issuing Bank or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of Holdings and the Borrower, on behalf of
itself and behalf of each of its Subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders, any Issuing Bank and their agents and
employees; and
(ii)      the designation of any form, type or amount of insurance coverage by
the Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the Subsidiaries
or the protection of their properties.
Section 5.03                          Taxes.  Pay its obligations in respect of
all Tax liabilities, assessments and governmental charges, before the same shall
become delinquent or in default, except where (i) the amount or validity thereof
is being contested in good faith by appropriate proceedings and the Borrower or
a Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP or (ii) the failure to make payment could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
Section 5.04                          Financial Statements, Reports, etc. 
Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):
(a)            within 90 days after the end of each fiscal year, a consolidated
balance sheet, related statements of operations and comprehensive loss and
related statements of cash flows showing the financial
 
-90-

--------------------------------------------------------------------------------

position of the Borrower and its Subsidiaries as of the close of such fiscal
year and the consolidated results of their operations during such year and,
starting with the fiscal year ending December 31, 2017, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet, related statements of operations and comprehensive
loss and related statements of cash flows and owners’ equity shall be
accompanied by customary management’s discussion and analysis and audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of the Borrower or any Material Subsidiary as
a going concern, other than solely with respect to, or resulting solely from an
upcoming maturity date under this Agreement occurring within one year from the
time such opinion is delivered or any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower or AP Gaming Holdco, Inc. of annual
reports on Form 10-K of the Borrower and its consolidated Subsidiaries or AP
Gaming Holdco, Inc. and its consolidated Subsidiaries, as applicable, shall
satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);
(b)            within 60 days after the end of each of the first three fiscal
quarters of each fiscal year (commencing with the fiscal quarter ending June 30,
2017), a consolidated balance sheet and related statements of operations and
comprehensive loss and related statements of cash flows showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and, starting with the
fiscal quarter ending June 30, 2017 setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and comprehensive loss and related statements
of cash flows shall be accompanied by customary management’s discussion and
analysis and shall be certified by a Financial Officer of the Borrower on behalf
of the Borrower as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the Borrower or AP Gaming Holdco, Inc. of quarterly reports on Form 10-Q of
the Borrower and its consolidated Subsidiaries or AP Gaming Holdco, Inc. and its
consolidated Subsidiaries, as applicable, shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);
(c)            (x) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ending on June 30, 2017,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Covenant, and
(iii) setting forth the calculation and uses of the Cumulative Credit for the
fiscal period then ended if the Borrower shall have used the Cumulative Credit
for any purpose during such fiscal period and (y) concurrently with any delivery
of financial statements under clause (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default under the Financial
Covenant (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);
(d)            promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings
(prior to a Qualified IPO), the Borrower or any of the Subsidiaries with the
SEC, or after an initial public offering, distributed to its stockholders
generally, as applicable; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower or the website of the SEC and written
notice of such posting has been delivered to the Administrative Agent;
 
-91-

--------------------------------------------------------------------------------

(e)            within 90 days after the beginning of each fiscal year, a
consolidated annual budget for such fiscal year consisting of a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected
cash flow and projected income (collectively, the “Budget”), which Budget shall
in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that the Budget is based on assumptions believed by the
Borrower to be reasonable as of the date of delivery thereof;
(f)            upon the reasonable request of the Administrative Agent not more
frequently than once a year, an updated Perfection Certificate (or, to the
extent such request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);
(g)            promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and
(h)            in the event that Holdings or any Parent Entity reports on a
consolidated basis, such consolidated reporting at such Parent Entity’s level in
a manner consistent with that described in clauses (a) and (b) of this
Section 5.04 for the Borrower (together with a reconciliation showing the
adjustments necessary to determine compliance by the Borrower and its
Subsidiaries with the Financial Covenant) will satisfy the requirements of such
paragraphs.
The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).
The Borrower shall also hold live quarterly conference calls with the
opportunity to ask questions of management not later than ten Business Days
following the date upon which the financial statements required pursuant to
Sections 5.04(a) or (b), as applicable, were furnished to the Administrative
Agent (or such later time approved by the Administrative Agent).  No fewer than
five Business Days prior to the date such conference call is to be held (or such
later time approved by the Administrative Agent), the Borrower shall give notice
to the Administrative Agent of such quarterly conference call for the benefit of
the Lenders, which notice shall contain the time and the date of such conference
call and information on how to access such quarterly conference call.
Section 5.05                          Litigation and Other Notices.  Furnish to
the Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of
Holdings (prior to a Qualified IPO) or the Borrower obtains actual knowledge
thereof:
(a)            any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
(b)            the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
(c)            any other development specific to Holdings, the Borrower or any
of the Subsidiaries that is not a matter of general public knowledge and that
has had, or would reasonably be expected to have, a Material Adverse Effect; and
 
-92-

--------------------------------------------------------------------------------

(d)            the occurrence of any ERISA Event that, together with all other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.
Section 5.06                          Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided, that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.
Section 5.07                          Maintaining Records; Access to Properties
and Inspections.  Maintain all financial records in accordance with GAAP and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of Holdings (prior to
a Qualified IPO), the Borrower or any of the Subsidiaries at reasonable times,
upon reasonable prior notice to Holdings (prior to a Qualified IPO) or the
Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings (prior to
a Qualified IPO) or the Borrower to discuss the affairs, finances and condition
of Holdings (prior to a Qualified IPO), the Borrower or any of the Subsidiaries
with the officers thereof and independent accountants therefor (so long as the
Borrower has the opportunity to participate in any such discussions with such
accountants), in each case, subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract.
Section 5.08                          Use of Proceeds.  Use the proceeds of the
Loans made and Letters of Credit issued in the manner contemplated by
Section 3.12.
Section 5.09                          Compliance with Environmental Laws. 
Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all authorizations and
permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 5.10                          Further Assurances; Additional Security.
(a)            Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents)  that the Collateral Agent may reasonably request (including,
without limitation, those required by applicable law), to satisfy the Collateral
and Guarantee Requirement and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties and provide
to the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)            If any asset (other than Real Property) that has an individual
fair market value (as determined in good faith by the Borrower) in an amount
greater than $5,000,000 is acquired by the Borrower or any Subsidiary Loan Party
after the Closing Date or owned by an entity at the time it becomes a Subsidiary
Loan Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) promptly notify the
Collateral Agent of such acquisition or ownership and (ii) cause such asset to
be subjected to a Lien (subject to any Permitted Liens) securing the Obligations
and take, and cause the Subsidiary Loan Parties to take, such actions as shall
be required by this Agreement or any Security Document reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in clause (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to clause (g) below.
(c)            (i) Grant and cause each of the Subsidiary Loan Parties to grant
to the Collateral Agent security interests in, and mortgages on, any Material
Real Property of the Borrower or such Subsidiary Loan Parties, as applicable,
that are not Mortgaged Property as of the Closing Date, to the extent acquired
after the Closing Date,
 
-93-

--------------------------------------------------------------------------------

within 90 days after such acquisition (or such later date as the Collateral
Agent may agree in its reasonable discretion) pursuant to documentation in form
and substance reasonably satisfactory to the Collateral Agent and the Borrower
(each, an “Additional Mortgage”), which security interest and mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens, at the time of recordation thereof, (ii) record or file, and
cause each such Subsidiary to record or file, the Additional Mortgage and
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent (for the benefit of the Secured Parties) required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges required to be paid in
connection with such recording or filing, in each case subject to clause
(g) below, and (iii) deliver to the Collateral Agent an updated Schedule 1.01(B)
reflecting such additional Mortgaged Properties.  Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall cause the requirements set forth in clauses (f) and (g) of the definition
of “Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.
(d)            If any additional direct or indirect Subsidiary of the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary or any Excluded
Subsidiary ceasing to be an Excluded Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party,
within 15 Business Days after the date such Subsidiary is formed or acquired (or
such longer period as the Administrative Agent shall agree), notify the
Collateral Agent thereof and, within twenty (20) Business Days after the date
such Subsidiary is formed or acquired or such longer period as the
Administrative Agent shall agree (or, with respect to clauses (f), (g) and
(h) of the definition of “Collateral and Guarantee Requirement”, within 90 days
after such formation or acquisition or such longer period as set forth therein
or as the Administrative Agent may agree in its reasonable discretion, as
applicable), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party, subject
to clause (g) below.
(e)            If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof and, within 50 Business Days after the date such Foreign Subsidiary is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Foreign Subsidiary owned by or on behalf of any Loan
Party, subject to clause (g) below.
(f)            Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification number, (D) in any Loan Party’s jurisdiction of
organization or (E) in the location of the chief executive office of any Loan
Party that is not a registered organization; provided, that the applicable Loan
Party shall not effect or permit any such change unless all filings have been
made, or will have been made within 30 days following such change (or such
longer period as the Collateral Agent may agree in its reasonable discretion),
under the Uniform Commercial Code that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral in which a security interest
may be perfected by such filing, for the benefit of the Secured Parties, with
the same priority as immediately prior to such change.
(g)            The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 and the other provisions of the Loan Documents with respect
to Collateral need not be satisfied with respect to any of the following
(collectively, the “Excluded Property”):  (i) any Real Property other than
Material Real Property, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1) and commercial tort claims with a value of less than $3,000,000,
(iii) pledges and security interests prohibited by applicable Requirements of
Law (including any Gaming Law) or enforceable contractual obligation not in
violation of Section 6.09(c) binding on the assets that existed at the time of
the acquisition thereof and was not created or made binding on the assets in
contemplation of or in connection with the acquisition of such assets (except in
the case of assets (A) owned on the
 
-94-

--------------------------------------------------------------------------------

Closing Date or (B) acquired after the Closing Date with Indebtedness of the
type permitted pursuant to clauses (i) or (j) of Section 6.01) (in each case,
except to the extent such prohibition is unenforceable after giving effect to
the applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code), (iv) assets to the extent a security interest in such assets could
reasonably be expected to result in material adverse tax consequences as
determined in writing in good faith by the Borrower, (v) any lease, license or
other agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
Guarantor) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (vi) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequence of obtaining or perfecting such a security interest or perfection
thereof are excessive in relation to the value afforded thereby, (vii) any
governmental licenses (including gaming licenses) or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of Article 9 of
the Uniform Commercial Code, (viii) pending United States “intent-to-use”
trademark applications for which a verified statement of use or an amendment to
allege use has not been filed with and accepted by the United States Patent and
Trademark Office, (ix) other customary exclusions under applicable local law or
in applicable local jurisdictions set forth in the Security Documents,
(x) assets subject to Liens securing Permitted Receivables Financings, (xi) any
Excluded Securities, (xii) any Third Party Funds and (xiii) all assets of
Holdings other than Equity Interests in the Borrower directly held by Holdings
and pledged pursuant to the Holdings Guarantee and Pledge Agreement; provided,
that the Borrower may in its sole discretion elect to exclude any property from
the definition of Excluded Property.  Notwithstanding anything herein to the
contrary, (A) the Administrative Agent may grant extensions of time or waiver of
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (B) no control agreement or
control, lockbox or similar arrangement shall be required with respect to any
deposit accounts, securities accounts or commodities accounts, (C) no
foreign-law governed security documents shall be required, (D) Liens required to
be granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as otherwise agreed between
the Administrative Agent and the Borrower and (E), to the extent any Mortgaged
Property is located in a jurisdiction with mortgage recording or similar tax,
the amount secured by the Security Document with respect to such Mortgaged
Property shall be limited to the fair market value of such Mortgaged Property as
determined in good faith by the Borrower (subject to any applicable laws in the
relevant jurisdiction or such lesser amount agreed to by the Administrative
Agent).
(h)            Take all actions reasonably necessary to satisfy the items
described on Schedule 5.10 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).
Section 5.11                          Rating.  Exercise commercially reasonable
efforts to maintain ratings from each of Moody’s and S&P for the Term B Loans.
Section 5.12                          Compliance with the USA Patriot Act,
Anti-Corruption Laws and Sanctions Laws.  Comply in all material respects with
the USA PATRIOT Act, the United States Foreign Corrupt Practices Act of 1977 and
all applicable sanctions laws and regulations administered by OFAC.
ARTICLE VI

Negative Covenants
The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Subsidiaries to:
 
-95-

--------------------------------------------------------------------------------

Section 6.01                          Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:
(a)            Indebtedness existing on the Closing Date (provided, that any
such Indebtedness that is (x) not intercompany Indebtedness and (y) in excess of
$2,000,000 shall be set forth on Schedule 6.01) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary);
(b)            Indebtedness created hereunder (including pursuant to
Section 2.21) and under the other Loan Documents and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;
(c)            Indebtedness of the Borrower or any Subsidiary pursuant to
Hedging Agreements entered into for non-speculative purposes;
(d)            Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments for the benefit of) any
person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business or consistent with past
practice or industry practices;
(e)            Indebtedness of the Borrower to Holdings or any Subsidiary and of
any Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04 and (ii) Indebtedness owed by
any Loan Party to any Subsidiary that is not a Loan Party shall be subordinated
to the Loan Obligations under this Agreement on subordination terms described in
the global intercompany note substantially in the form of Exhibit J hereto or on
other subordination terms reasonably satisfactory to the Administrative Agent
and the Borrower;
(f)            Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case provided in the ordinary course of business or consistent with past
practice or industry practices, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business or
consistent with past practice or industry practices;
(g)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services, in each case incurred the ordinary course of business;
(h)            (i)  Indebtedness of a Subsidiary acquired after the Closing Date
or a person merged or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests,
where such acquisition, merger or consolidation is not prohibited by this
Agreement (including a Permitted Business Acquisition); provided, that, (x) in
the case of any such Indebtedness secured by Liens on Collateral that rank pari
passu with the Liens on the Collateral securing the Term B Loans,  the Net First
Lien Leverage Ratio on a Pro Forma Basis immediately after giving effect to such
acquisition, merger or consolidation, the incurrence of such Indebtedness and
the use of proceeds thereof (but without netting any of the net cash proceeds of
such Indebtedness incurred on such date against the applicable amount of
Consolidated Debt for purposes of such calculation at such time), and any
related transactions is (I) not greater than 4.25 to 1.00 or (II) no greater
than the Net First Lien Leverage Ratio in effect immediately prior thereto and
(y) in the case of any other such Indebtedness, the Total Net Leverage Ratio on
a Pro Forma Basis immediately after giving effect to such acquisition, merger or
consolidation, the incurrence of such Indebtedness and the use of proceeds
thereof (but without netting any of the net cash proceeds of such Indebtedness
incurred on such date against the applicable amount of Consolidated Debt for
purposes of such calculation at such time), and any related transactions is (I)
not greater than 4.75 to 1.00 or (II) no greater than the Total Net Leverage
Ratio in effect immediately prior thereto; provided that (1) the incurrence of
any Indebtedness for borrowed money pursuant to this clause (h)(i) incurred in
 
-96-

--------------------------------------------------------------------------------

contemplation of such acquisition, merger or consolidation (except for any
seller note or other seller financing) shall be subject to the last paragraph of
this Section 6.01 and (2) the aggregate outstanding principal amount of
Indebtedness permitted under this clause (h)(i) incurred by a Subsidiary other
than a Subsidiary Loan Party in contemplation of such acquisition, merger or
consolidation, together with the aggregate principal amount of Indebtedness of a
Subsidiary other than a Subsidiary Loan Party then outstanding pursuant to
Section 6.01(s)(i), shall not exceed the greater of $30,000,000 and 4.25% of
Consolidated Total Assets as at the end of the then most recently ended Test
Period, and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
any such Indebtedness;
(i)            (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(i)(x), would not exceed (A) the
greater of $30,000,000 and 4.25% of the Consolidated Total Assets as at the end
of the then most recently ended Test Period plus (B) any additional amounts, so
long as immediately after giving effect to the incurrence of such additional
amounts under this clause (B) and the use of proceeds thereof, the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 4.75 to 1.00, and
(y) any Permitted Refinancing Indebtedness in respect thereof;
(j)            Capitalized Lease Obligations incurred by the Borrower or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect
thereof;
(k)            Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$30,000,000 and 4.25% of the Consolidated Total Assets as at the end of the then
most recently ended Test Period, and any Permitted Refinancing Indebtedness in
respect thereof;
(l)            [Reserved];
(m)            Guarantees (i) by Holdings, the Borrower or any Subsidiary Loan
Party of any Indebtedness of the Borrower or any Subsidiary Loan Party permitted
to be incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (iv) by the Borrower of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under  Section 6.01(t) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;
(n)            Indebtedness arising from agreements of the Borrower or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations (including earn-outs), in each case, incurred or
assumed in connection with the Transactions, any Permitted Business Acquisition,
other Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;
(o)            Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in
 
-97-

--------------------------------------------------------------------------------

respect of other Indebtedness) in the ordinary course of business or consistent
with past practice or industry practices;
(p)            other Indebtedness or Disqualified Stock of the Borrower or any
Subsidiaries in an aggregate outstanding principal amount or liquidation
preference not greater than 100.0% of the amount of net cash proceeds received
by the Borrower from (x) the issuance or sale of its Qualified Equity Interests
or (y) a contribution to its common equity with the net cash proceeds from the
issuance and sale by Holdings or any Parent Entity of its Qualified Equity
Interests or a contribution to its common equity (in each case of (x) and (y),
other than proceeds from the sale of Equity Interests to, or contributions from,
the Borrower or any of its Subsidiaries and other than Permitted Cure
Securities), to the extent that such net cash proceeds do not increase the
Cumulative Credit and do not constitute Excluded Contributions;
(q)            Indebtedness consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;
(r)            (i) Indebtedness secured by Liens on the Collateral ranking pari
passu with the Liens on the Collateral securing the Term B Loans so long as (x)
at the time of incurrence thereof, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, the Net First
Lien Leverage Ratio on a Pro Forma Basis is not greater than 4.25 to 1.00;
provided that, (1) the net cash proceeds of Indebtedness incurred under this
clause (r)(i) at such time shall not be netted against the applicable amount of
Consolidated Debt for purposes of such calculation of the Net First Lien
Leverage Ratio at such time and (2) the incurrence of any Indebtedness pursuant
to this clause (r)(i) shall be subject to the last paragraph of this Section
6.01 and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(s)            (i) other Indebtedness so long as (x) at the time of incurrence
thereof, no Default or Event of Default shall have occurred and be continuing,
(y) immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, the Total Net Leverage Ratio on a Pro Forma Basis
is not greater than 4.75 to 1.00 and (z) the aggregate principal amount of
Indebtedness permitted under this clause (s)(i) incurred by a Subsidiary other
than a Subsidiary Loan Party, together with the aggregate principal amount of
Indebtedness of a Subsidiary other than a Subsidiary Loan Party then outstanding
pursuant to Section 6.01(h)(i) incurred in contemplation of an acquisition,
merger or consolidation, shall not exceed the greater of $30,000,000 and 4.25%
of Consolidated Total Assets as at the end of the then most recently ended Test
Period; provided that, (1) the net cash proceeds of Indebtedness incurred under
this clause (s)(i) at such time shall not be netted against the applicable
amount of Consolidated Debt for purposes of such calculation of the Total Net
Leverage Ratio at such time and (2) the incurrence of any Indebtedness pursuant
to this clause (s)(i) shall be subject to the last paragraph of this Section
6.01 and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(t)            Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
in an aggregate principal amount outstanding that, immediately after giving
effect to the incurrence thereof, together with the aggregate principal amount
of any other Indebtedness outstanding pursuant to this Section 6.01(t), would
not exceed the greater of $30,000,000 and 4.25% of the Consolidated Total Assets
as at the end of the then most recently ended Test Period, and any Permitted
Refinancing Indebtedness in respect thereof;
(u)            Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; provided, that such obligations are incurred in connection
with open accounts extended by suppliers on customary trade terms in the
ordinary course of business and not in connection with the borrowing of money or
any Hedging Agreements.
(v)            Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower (or, to the extent such
work is done for the Borrower or its Subsidiaries, any direct or indirect parent
thereof) or any Subsidiary incurred in the ordinary course of business;
 
-98-

--------------------------------------------------------------------------------

(w)            Indebtedness in connection with Permitted Receivables Financings;
(x)            obligations in respect of Cash Management Agreements;
(y)            Refinancing Notes and any Permitted Refinancing Indebtedness
incurred in respect thereof;
(z)            (i) Indebtedness in an aggregate principal amount outstanding not
to exceed at the time of incurrence the Incremental Amount available at such
time; provided, that (1) there shall be no obligor in respect of any such
Indebtedness that is not a Loan Party and (2) the incurrence of any Indebtedness
pursuant to this clause (z)(i) shall be subject to the last paragraph of this
Section 6.01 and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(aa)            Guarantees of Indebtedness under ordinary course customer
financing lines or credit;
 (bb)            Indebtedness incurred on behalf of, or representing Guarantees
of Indebtedness of, joint ventures in an aggregate principal amount that,
immediately after giving effect to the incurrence thereof, together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(bb), would not exceed the greater of $30,000,000 and 4.25% of
the Consolidated Total Assets as at the end of the then most recently ended Test
Period, and any Permitted Refinancing Indebtedness in respect thereof;
(cc)            Indebtedness issued by the Borrower or any Subsidiary to current
or former officers, directors and employees, their respective estates, spouses
or former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any Parent Entity permitted by Section 6.06;
(dd)            Indebtedness consisting of obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with the Transactions and Permitted Business
Acquisitions or any other Investment permitted hereunder;
(ee)            Indebtedness of the Borrower or any Subsidiary to or on behalf
of any joint venture (regardless of the form of legal entity) that is not a
Subsidiary arising in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Borrower and its Subsidiaries;
(ff)            Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit; and
(gg)            all premium (if any, including tender premiums) expenses,
defeasance costs, interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on obligations described in
clauses (a) through (ff) above or refinancings thereof.
For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided,
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus
 
-99-

--------------------------------------------------------------------------------

(ii) the aggregate amount of fees, underwriting discounts, premiums (including
tender premiums), defeasance costs and other costs and expenses incurred in
connection with such refinancing.
Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (gg) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (gg) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, classification or reclassification
will be entitled to only include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses (or any
portion thereof) and such item of Indebtedness (or any portion thereof) that is
pursuant to a dollar denominated basket shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or portion thereof) when
calculating the amount of Indebtedness that may be incurred, classified or
reclassified pursuant to any other clause (or portion thereof) that relates to
any ratio based basket at such time; provided, that  all Indebtedness
outstanding on the Closing Date under this Agreement shall at all times be
deemed to have been incurred pursuant to clause (b) of this Section 6.01 and (C)
in connection with (1) the incurrence of revolving loan Indebtedness under this
Section 6.01 or (2) any commitment relating to the incurrence of Indebtedness
under this Section 6.01 and the granting of any Lien to secure such
Indebtedness, the Borrower or applicable Subsidiary may designate the incurrence
of such Indebtedness and the granting of such Lien therefor as having occurred
on the date of first incurrence of such revolving loan Indebtedness or
commitment (such date, the “Deemed Date”), and any related subsequent actual
incurrence and the granting of such Lien therefor will be deemed for purposes of
this Section 6.01 and Section 6.02 of this Agreement to have been incurred or
granted on such Deemed Date, including, without limitation, for purposes of
calculating usage of any baskets hereunder (if applicable), the Net First Lien
Leverage Ratio, the Total Net Leverage Ratio and EBITDA (and all such
calculations, without duplication, on the Deemed Date and on any subsequent date
until such commitment is funded or terminated or such election is rescinded
without the incurrence thereby shall be made on a Pro Forma Basis after giving
effect to the deemed incurrence, the granting of any Lien therefor and related
transactions in connection therewith).  In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.
With respect to any term Indebtedness for borrowed money incurred under Section
6.01(h)(i) (to the extent set forth therein), 6.01(r)(i), 6.01(s)(i) or
6.01(z)(i), (A) the stated maturity date of such Indebtedness shall be no
earlier than the Term B Facility Maturity Date as in effect at the time such
Indebtedness is incurred and (B) the Weighted Average Life to Maturity of such
Indebtedness shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term B Loans in effect at the time such Indebtedness is
incurred.
Section 6.02                          Liens.  Create, incur, assume or permit to
exist any Lien on any property or assets (including stock or other securities of
any person) of the Borrower or any Subsidiary at the time owned by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):
(a)            Liens on property or assets of the Borrower and the Subsidiaries
existing on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date requiring the creation of such
Liens) and, to the extent securing Indebtedness in an aggregate principal amount
in excess of $2,000,000, set forth on Schedule 6.02(a) and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;
 
-100-

--------------------------------------------------------------------------------

(b)            any Lien created under the Loan Documents (including Liens
created under the Security Documents securing obligations in respect of Secured
Hedge Agreements and Secured Cash Management Agreements) or permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage;
(c)            any Lien on any property or asset of the Borrower or any
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h); provided, that (i) in the case of Liens that do not extend
to the Collateral, such Lien does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after-acquired property
required to be subjected to such Lien pursuant to the terms of such Indebtedness
(and refinancings thereof), it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) in the case of Liens on the Collateral
that are (or are intended to be) junior in priority to the Liens securing the
Term B Loans, such Liens shall be subject to a Permitted Junior Intercreditor
Agreement and (iii) in the case of Liens on the Collateral that are (or are
intended to be) pari passu with the Liens on the Collateral securing the Term B
Loans, such Liens shall be subject to a Permitted Pari Passu Intercreditor
Agreement;
(d)            Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent by more than 30 days or that are being contested in
compliance with Section 5.03;
(e)            Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens, securing obligations that are not overdue by more than 30
days or that are being contested in good faith by appropriate proceedings and in
respect of which, if applicable, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;
(f)             (i) pledges and deposits and other Liens made in the ordinary
course of business in compliance with the Federal Employers Liability Act or any
other workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
(g)            deposits and other Liens incurred in the ordinary course of
business to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capitalized Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof), in each case, incurred in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;
(h)            zoning restrictions, easements, survey exceptions, trackage
rights, leases (other than Capitalized Lease Obligations), licenses, special
assessments, rights-of-way, covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;
(i)              Liens securing Indebtedness permitted by Section 6.01(i);
provided, that such Liens do not apply to any property or assets of the Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, replaced, repaired or improved with such Indebtedness (or the
Indebtedness Refinanced thereby), and accessions and additions thereto, proceeds
and products thereof and customary security deposits; provided, further, that
individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with
 
-101-

--------------------------------------------------------------------------------

respect to any Liens on the Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness, if Liens on the Collateral securing
the Indebtedness being Refinanced (if any) were secured on a basis junior to the
Liens securing the Loan Obligations, then any Liens on such Collateral being
incurred under this clause (i) to secure Permitted Refinancing Indebtedness
shall also be secured on a basis junior to the Liens securing the Loan
Obligations);
(j)              Liens arising out of capitalized lease transactions permitted
under Section 6.03, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions and additions thereto or
proceeds and products thereof and related property;
(k)            Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);
(l)              Liens disclosed by the title insurance policies delivered on
(with respect to all Mortgages delivered on the Closing Date) or subsequent to
the Closing Date and pursuant to Section 5.10 or Schedule 5.10 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;
(m)          any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;
(n)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;
(o)            Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes or (iv) in respect of Third Party Funds;
(p)            Liens securing obligations in respect of trade-related letters of
credit, bankers’ acceptances or similar obligations permitted under
Section 6.01(f), (k) or (o) and covering the property (or the documents of title
in respect of such property) financed by such letters of credit, bankers’
acceptances or similar obligations and the proceeds and products thereof;
(q)            leases or subleases, licenses or sublicenses (including with
respect to Intellectual Property) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;
(r)             Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
(s)            Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;
 
-102-

--------------------------------------------------------------------------------

(t)             (i) Liens with respect to property or assets of any Subsidiary
that is not a Loan Party securing obligations of a Subsidiary that is not a Loan
Party permitted under Section 6.01 and (ii) Liens with respect to property or
assets of any person securing Indebtedness permitted under Section 6.01(bb) (it
being understood that with respect to any Liens on the Collateral being incurred
under this clause (t)(ii) to secure Permitted Refinancing Indebtedness, if Liens
on the Collateral securing the Indebtedness being Refinanced (if any) were
secured on a basis junior to the Liens securing the Term B Loans, then any Liens
on such Collateral being incurred under this clause (t)(ii) to secure Permitted
Refinancing Indebtedness shall also be secured on a basis junior to the Liens
securing the Term B Loans);
(u)            Liens on any amounts held by a trustee under any indenture or
other debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;
(v)            the prior rights of consignees and their lenders under
consignment arrangements entered into in the ordinary course of business;
(w)          agreements to subordinate any interest of the Borrower or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any of their Subsidiaries pursuant to an agreement
entered into in the ordinary course of business;
(x)             Liens arising from precautionary Uniform Commercial Code
financing statements regarding operating leases or other obligations not
constituting Indebtedness;
(y)            Liens on Equity Interests in joint ventures (i) securing
obligations of such joint venture or (ii) pursuant to the relevant joint venture
agreement or arrangement;
(z)             Liens on securities that are the subject of repurchase
agreements constituting Permitted Investments under clause (c) of the definition
thereof;
(aa)         Liens in respect of Permitted Receivables Financings that extend
only to the Receivables Assets subject thereto;
(bb)        Liens securing insurance premiums financing arrangements; provided,
that such Liens are limited to the applicable unearned insurance premiums;
(cc)         in the case of Real Property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;
(dd)        Liens securing Indebtedness or other obligation (i) of the Borrower
or a Subsidiary in favor of the Borrower or any Subsidiary Loan Party and
(ii) of any Subsidiary that is not Loan Party in favor of any Subsidiary that is
not a Loan Party;
(ee)         Liens on not more than $5,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes;
(ff)            Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit, bank guarantee or
bankers’ acceptance issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
letter of credit, bank guarantee or banker’s acceptance to the extent permitted
under Section 6.01;
(gg)        Liens on Collateral that are junior to the Liens securing the Term B
Loans, so long as such junior Liens are subject to a Permitted Junior
Intercreditor Agreement;
 
-103-

--------------------------------------------------------------------------------

(hh)        Liens on Collateral that are pari passu with the Liens securing the
Term B Loans, so long as (i) immediately after giving effect to the incurrence
of the Indebtedness secured by such pari passu Liens and the use of proceeds
thereof (but without netting any of the net cash proceeds of such Indebtedness
incurred on such date against the applicable amount of Consolidated Debt for
purposes of such calculation on such date), the Net First Lien Leverage Ratio on
a Pro Forma Basis is not greater than 4.25 to 1.00 and (ii) such pari passu
Liens are subject to a Permitted Pari Passu Intercreditor Agreement; provided,
that, if any pari passu Liens pursuant to this clause (hh) secure Indebtedness
that is in the form of term loans (other than High Yield-Style Loans) (any such
Indebtedness secured by such pari passu Liens, a “Pari Term Loan”), then such
Pari Term Loans shall be subject to the last paragraph of this Section 6.02;
(ii)            Liens on Collateral that are pari passu with the Liens securing
the Term B Loans, so long as such pari passu Liens (i) secure Indebtedness
permitted by Section 6.01(b), 6.01(h), 6.01(r), 6.01(y) or 6.01(z) and (ii) are
subject to a Permitted Pari Passu Intercreditor Agreement; provided, that, if
any pari passu Liens pursuant to this clause (ii) secure Indebtedness that is in
the form of a Pari Term Loan incurred pursuant to Section 6.01(r) or Section
6.01(z), then such Pari Term Loans shall be subject to the last paragraph of
this Section 6.02;
(jj)            [Reserved];
(kk)         Liens to secure any Indebtedness issued or incurred to Refinance
(or successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were secured on a basis
junior to the Liens securing the Term B Loans, then such Liens on such
Collateral being incurred under this clause (kk) shall also be secured on a
basis junior to the Liens securing the Term B Loans, (w) with respect to any
Liens on the Collateral being incurred under this clause (kk), if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were secured on a
basis pari passu with the Liens securing the Term B Loans, then such Liens on
such Collateral being incurred under this clause (kk) may also be secured on a
basis pari passu with the Liens securing the Term B Loans, so long as such Liens
are subject to a Permitted Pari Passu Intercreditor Agreement, (x) (other than
Liens contemplated by the foregoing clauses (v) and (w)) such new Lien shall be
limited to all or part of the same type of property that secured the original
Lien (plus improvements on and accessions to such property, proceeds and
products thereof, customary security deposits and any other assets pursuant to
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being Refinanced), (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) or, if
greater, committed amount of the applicable Indebtedness at the time the
original Lien became a Lien permitted hereunder, (B) unpaid accrued interest and
premium (including tender premiums) and (C) an amount necessary to pay any
associated underwriting discounts, defeasance costs, fees, commissions and
expenses, and (z) on the date of the incurrence of the Indebtedness secured by
such Liens, the grantors of any such Liens shall be no different from the
grantors of the Liens securing the Indebtedness being Refinanced or grantors
that would have been obligated to secure such Indebtedness or a Loan Party;
(ll)            other Liens with respect to property or assets of the Borrower
or any Subsidiary securing obligations in an aggregate principal amount that at
the time of, and after giving effect to, the incurrence of such Liens, would not
exceed the greater of $30,000,000 and 4.25% of the Consolidated Total Assets as
at the end of the then most recently ended Test Period; and
(mm)      Liens on property of, or on Equity Interests or Indebtedness of, any
person existing at the time (A) such person becomes a Subsidiary of the Borrower
or (B) such person or property is acquired by the Borrower or any Subsidiary;
provided that (i) such Liens do not extend to any other assets of the Borrower
or any Subsidiary (other than accessions and additions thereto and proceeds or
products thereof and other than after-acquired property) and (ii) such Liens
secure only those obligations which they secure on the date such person becomes
a Subsidiary or the date of such acquisition (and any extensions, renewals,
replacements or refinancings thereof).
 
-104-

--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (mm) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(mm), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and at the time of incurrence, classification or
reclassification will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses (or any portion thereof) and such Lien securing such
item of Indebtedness (or any portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or any portion thereof) when
calculating the amount of Liens or Indebtedness that may be incurred, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time.  In addition, with respect to any revolving loan Indebtedness or
commitment to incur Indebtedness that is designated to be incurred on any Deemed
Date pursuant to clause (C) of the third paragraph of Section 6.01, any Lien
that does or that shall secure such Indebtedness may also be designated by the
Borrower or any Subsidiary to be incurred on such Deemed Date and, in such
event, any related subsequent actual incurrence of such Lien shall be deemed for
purposes of Section 6.01 and 6.02 of this Agreement, without duplication, to be
incurred on such prior date (and on any subsequent date until such commitment is
funded or terminated or such election is rescinded), including for purposes of
calculating usage of any Permitted Lien.  In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.
With respect to any Pari Term Loans secured by Liens referred to in the proviso
to Section 6.02(hh) or Section 6.02(ii), if the All-in Yield in respect of such
Pari Term Loans exceeds the All-in Yield in respect of the Term B Loans on the
Closing Date (such difference, the “Pari Yield Differential”) by more than
0.50%, then the Applicable Margin (or “LIBOR floor” as provided in the following
proviso) applicable to such Term B Loans on the Closing Date shall be increased
such that after giving effect to such increase, the Pari Yield Differential
shall not exceed 0.50%; provided, that, to the extent any portion of the Pari
Yield Differential is attributable to a higher “LIBOR floor” being applicable to
such Pari Term Loans, such floor shall only be included in the calculation of
the Pari Yield Differential to the extent such floor is greater than the
Adjusted LIBO Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to
such outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Pari Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding.
Section 6.03                          Sale and Lease-Back Transactions.  Enter
into any arrangement, directly or indirectly, with any person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter, as part of such
transaction, rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”); provided, that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to (i) Excluded
Property, (ii) property owned by the Borrower or any Subsidiary Loan Party that
is acquired after the Closing Date so long as such Sale and Lease-Back
Transaction is consummated within 180 days of the acquisition of such property
or (iii) property owned by any Subsidiary that is not a Loan Party regardless of
when such property was acquired, and (b) with respect to any other property
owned by the Borrower or any Subsidiary Loan Party, (x) if at the time the lease
in connection therewith is entered into, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (y) with respect
to any such Sale and Lease-Back Transaction pursuant to this clause (b) with
aggregate Net Proceeds in excess of $5,000,000, the Borrower or the applicable
Subsidiary Loan Party shall receive at least fair market value (as determined in
good faith by the Borrower) or, if not for fair market value, the shortfall is
permitted as an Investment under Section 6.04, and (z) the Net Proceeds
therefrom are used to prepay the Term Loans to the extent required by
Section 2.11(b).
Section 6.04                          Investments, Loans and Advances. 
(i) Purchase or acquire (including pursuant to any merger with a person that is
not a Wholly Owned Subsidiary immediately prior to such merger) any Equity
Interests, evidences of Indebtedness or other securities of any other person,
(ii) make any loans or advances to or Guarantees of the Indebtedness of any
other person (other than loans or advances in respect of (A)  intercompany
current liabilities incurred in connection with the cash management operations
of the Borrower and the Subsidiaries and
 
-105-

--------------------------------------------------------------------------------

(B) intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business or consistent with industry practices), or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:
(a)            the Transactions;
(b)             (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary; (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary; provided, that as at any
date of determination, the aggregate outstanding amount of (A) Investments
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) made after the Closing Date by the Loan
Parties pursuant to subclause (i) in Subsidiaries that are not Subsidiary Loan
Parties, plus (B) net outstanding intercompany loans made after the Closing Date
by the Loan Parties to Subsidiaries that are not Subsidiary Loan Parties
pursuant to subclause (ii), plus (C) outstanding Guarantees by the Loan Parties
of Indebtedness after the Closing Date of Subsidiaries that are not Subsidiary
Loan Parties pursuant to subclause (iii) shall not exceed the sum of (X) the
greater of (1) $30,000,000 and (2) 4.25% of the Consolidated Total Assets as at
the end of the then most recently ended Test Period plus (Y) an amount equal to
any returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment;
(c)            Permitted Investments and Investments that were Permitted
Investments when made;
(d)            Investments arising out of the receipt by the Borrower or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 6.05;
(e)            loans and advances to officers, directors, employees or
consultants of the Borrower or any Subsidiary (i) in the ordinary course of
business not to exceed the greater of $5,000,000 and 1.25% of the Consolidated
Total Assets as at the end of the then most recently ended Test Period in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;
(f)             (i) accounts receivable, security deposits and prepayments
arising, trade credit granted and Customer Development Agreements (and Customer
Notes issued thereunder) (x) entered into in the ordinary course of business or
(y) limited to an amount not to exceed $5,000,000 outstanding at any one time
and (ii) any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business;
(g)            Hedging Agreements entered into for non-speculative purposes;
(h)            Investments existing on, or contractually committed as of, the
Closing Date consisting of intercompany loans or as set forth on Schedule 6.04
and any extensions, renewals or reinvestments thereof, so long as the aggregate
amount of all Investments pursuant to this clause (h) is not increased at any
time above the amount of such Investment existing or committed on the Closing
Date (other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);
(i)              Investments resulting from pledges and deposits under
Sections 6.02(f), (g), (o), (r), (s), (ee) and (ll);
 
-106-

--------------------------------------------------------------------------------

(j)              other Investments by the Borrower or any Subsidiary in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
the sum of (X) the greater of $30,000,000 and 4.25% of the Consolidated Total
Assets as at the end of the then most recently ended Test Period, plus (Y) so
long as no Event of Default shall have occurred and be continuing, any portion
of the Cumulative Credit on the date of such election  that the Borrower elects
to apply to this Section 6.04(j)(Y) which such election shall (unless such
Investment is made pursuant to clause (a) of the definition of “Cumulative
Credit”) be set forth in a written notice of a Responsible Officer thereof,
which notice shall set forth calculations in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied, and plus (Z) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment pursuant to clause (X); provided, that if any Investment pursuant to
this Section 6.04(j) is made in any person that was not a Subsidiary on the date
on which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(j);
(k)            Investments constituting Permitted Business Acquisitions;
(l)              intercompany loans between Subsidiaries that are not Loan
Parties and Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);
(m)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Borrower or a Subsidiary as a result
of a foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;
(n)            Investments of a Subsidiary acquired after the Closing Date or of
a person merged into the Borrower or merged into or consolidated with a
Subsidiary after the Closing Date, in each case, (i) to the extent such
acquisition, merger or consolidation is permitted under this Section 6.04,
(ii) in the case of any acquisition, merger or consolidation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
(o)            acquisitions by the Borrower of obligations of one or more
officers or other employees of Holdings, any Parent Entity, the Borrower or its
Subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Holdings or any Parent Entity, so long as no cash is
actually advanced by the Borrower or any of the Subsidiaries to such officers or
employees in connection with the acquisition of any such obligations;
(p)            Guarantees by the Borrower or any Subsidiary of operating leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrower or any
Subsidiary in the ordinary course of business;
(q)            Investments to the extent that payment for such Investments is
made with Equity Interests of the Borrower, Holdings or any Parent Entity;
provided, that the issuance of such Equity Interests are not included in any
determination of the Cumulative Credit;
(r)             [Reserved];
(s)            Investments consisting of Restricted Payments permitted under
Section 6.06;
 
-107-

--------------------------------------------------------------------------------

(t)             Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers;
(u)            Investments in Subsidiaries that are not Loan Parties after
giving effect to the applicable Investments in an aggregate outstanding amount
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) not to exceed the sum of (x) the greater of
$30,000,000 and 4.25% of the Consolidated Total Assets as at the end of the then
most recently ended Test Period in the aggregate plus (y) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of Investments theretofore made pursuant to this Section 6.04(u);
(v)            Guarantees permitted under Section 6.01 (except to the extent
such Guarantee is expressly subject to this Section 6.04);
(w)           advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;
(x)            Investments by the Borrower and its Subsidiaries, including loans
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);
(y)            Investments consisting of Receivable Assets or arising as a
result of Permitted Receivables Financings;
(z)            Investments consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing or other arrangements with
other persons;
(aa)         to the extent constituting Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property in each case in the ordinary
course of business;
(bb)        Investments received substantially contemporaneously in exchange for
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;
(cc)         Guarantees of Indebtedness in respect of ordinary course customer
financing lines of credit;
(dd)        Investments in joint ventures in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed the sum of (X) the greater of
$30,000,000 and 4.25% of the Consolidated Total Assets as at the end of the then
most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
clause (dd) is made in any person that was not a Subsidiary on the date on which
such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(dd); and
(ee)         Investments in Similar Businesses in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any write downs or write offs thereof) not to exceed the sum of (X) the greater
of $30,000,000 and 5% of the Consolidated Total Assets as at the end of the then
 
-108-

--------------------------------------------------------------------------------

most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
clause (ee) is made in any person that was not a Subsidiary on the date on which
such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(ee).
The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(ee) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.
Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.  The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by the Borrower in good
faith) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.
Section 6.05                          Mergers, Consolidations, Sales of Assets
and Acquisitions.  Merge into or consolidate with any other person, or permit
any other person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all of the assets of any other
person or division or line of business of a person, except that this
Section 6.05 shall not prohibit:
(a)            (i) the purchase and Disposition of inventory, or the sale of
receivables pursuant to non-recourse factoring arrangements, or the Disposition
of any Customer Notes, in each case in the ordinary course of business by the
Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary or, with respect to operating leases, otherwise for
fair market value on market terms (as determined in good faith by the Borrower),
(iii) the Disposition of surplus, obsolete, damaged or worn out equipment or
other property in the ordinary course of business by the Borrower or any
Subsidiary or (iv) the Disposition of Permitted Investments in the ordinary
course of business;
(b)            if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing or would
result therefrom, (i) the merger or consolidation of any Subsidiary with or into
the Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger or consolidation of any Subsidiary with or into any Subsidiary Loan Party
in a transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary  if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge or consolidate with any other person
in order to effect an Investment permitted pursuant to Section 6.04 so long as
the continuing or surviving person shall be a Subsidiary (unless otherwise
permitted by Section 6.04), which shall be a Loan Party if the merging or
consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;
(c)            Dispositions to the Borrower or a Subsidiary (upon voluntary
liquidation or otherwise); provided, that any Dispositions by a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party in reliance on this clause
(c) shall be made in compliance with Section 6.07;
 
-109-

--------------------------------------------------------------------------------

(d)            Sale and Lease-Back Transactions permitted by Section 6.03;
(e)            Investments permitted by Section 6.04, Permitted Liens, and
Restricted Payments permitted by Section 6.06;
(f)             Dispositions of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;
(g)            other Dispositions of assets; provided, that the Net Proceeds
thereof, if any, are applied in accordance with Section 2.11(b);
(h)            Permitted Business Acquisitions (including any merger,
consolidation or amalgamation in order to effect a Permitted Business
Acquisition); provided, that following any such merger, consolidation or
amalgamation involving the Borrower, the Borrower is the surviving corporation;
(i)              leases, licenses or subleases or sublicenses any real or
personal property in the ordinary course of business;
(j)              Dispositions of inventory or Dispositions or abandonment of
Intellectual Property of the Borrower and its Subsidiaries determined in good
faith business judgment of the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;
(k)            acquisitions and purchases made with the proceeds of any Asset
Sale pursuant to the first proviso of clause (a) of the definition of “Net
Proceeds”;
(l)             the purchase and Disposition (including by capital contribution)
of Receivables Assets including pursuant to Permitted Receivables Financings;
and
(m)           any exchange of assets for services and/or other assets of
comparable or greater value; provided, that (i) at least 90% of the
consideration received by the transferor consists of assets that will be used in
a business or business activity permitted hereunder and (ii) in the event of a
swap with a fair market value (as determined in good faith by the Borrower) in
excess of $5,000,000, the Administrative Agent shall have received a certificate
from a Responsible Officer of the Borrower with respect to such fair market
value; provided, further, that (A) the aggregate gross consideration (including
exchange assets, other non-cash consideration and cash proceeds) of any or all
assets exchanged in reliance upon this clause (m) shall not exceed, in any
fiscal year of the Borrower, the greater of $20,000,000 and 3% of the
Consolidated Total Assets as at the end of the then most recently ended Test
Period, (B) no Default or Event of Default exists or would result therefrom, and
(C) the Net Proceeds, if any, thereof are applied in accordance with
Section 2.11(b).
Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
Disposition of assets under Section 6.05(d) (to the extent required under
Section 6.03(b)) or Section 6.05(g) shall be permitted unless such Disposition
is for fair market value (as determined in good faith by the Borrower), or if
not for fair market value, the shortfall is permitted as an Investment under
Section 6.04, and (ii) no Disposition of assets under Section 6.05(g) or Section
6.05(d) (to the extent required under Section 6.03(b)) shall be permitted unless
such Disposition (except to Loan Parties) is for at least 75% cash
consideration; provided, that the provisions of this clause (ii) shall not apply
to any individual transaction or series of related transactions involving assets
with a fair market value (as determined in good faith by the Borrower) of less
than $5,000,000; provided, further, that for purposes of this clause (ii), each
of the following shall be deemed to be cash: (a) the amount of any liabilities
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received) and (c) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such
 
-110-

--------------------------------------------------------------------------------

Disposition having an aggregate fair market value (as determined in good faith
by the Borrower), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $30,000,000 and 4.25% of Consolidated
Total Assets as at the end of the Test Period ended immediately prior to the
receipt of such Designated Non-Cash Consideration (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).
Section 6.06                          Dividends and Distributions.  Declare or
pay any dividend or make any other distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of additional Equity
Interests (other than Disqualified Stock) of the person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary to purchase or acquire) any of the
Borrower’s Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the person redeeming, purchasing, retiring or acquiring
such shares) (all of the foregoing, “Restricted Payments”); provided, however,
that:
(a)            Restricted Payments may be made to the Borrower or any Wholly
Owned Subsidiary of the Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests);
(b)            Restricted Payments may be made in respect of (i) overhead,
legal, accounting and other professional fees and expenses of Holdings or any
Parent Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or debt securities of Holdings or any Parent
Entity whether or not consummated, (iii) franchise and similar taxes and other
fees and expenses in connection with the maintenance of its (and any Parent
Entity’s) existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v) in respect of any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which a direct or indirect parent of the
Borrower is the common parent, or for which the Borrower is a disregarded entity
for U.S. federal income tax purposes that is wholly owned (directly or
indirectly) by a C corporation for U.S. federal and/or applicable state or local
income tax purposes, distributions to any direct or indirect parent of the
Borrower in an amount not to exceed the amount of any U.S. federal, state, local
or foreign taxes that the Borrower and/or its Subsidiaries, as applicable, would
have paid for such taxable period had the Borrower and/or its Subsidiaries, as
applicable, been a stand-alone corporate taxpayer or a stand-alone corporate
group, and (vi) customary salary, bonus and other benefits payable to, and
indemnities provided on behalf of, officers, directors and employees of Holdings
or any Parent Entity, in each case in order to permit Holdings or any Parent
Entity to make such payments; provided, that in the case of sub-clauses (i) and
(iii), the amount of such Restricted Payments shall not exceed the portion of
any amounts referred to in such sub-clauses (i) and (iii) that are allocable to
the Borrower and its Subsidiaries (which shall be 100% at any time that, as the
case may be, (x) Holdings owns no material assets other than the Equity
Interests in the Borrower and assets incidental to such equity ownership or
(y) any Parent Entity owns directly or indirectly no material assets other than
Equity Interests in Holdings and any Parent Entity and assets incidental to such
equity ownership);
(c)            Restricted Payments may be made to Holdings, the proceeds of
which are used to purchase or redeem the Equity Interests of Holdings or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, Holdings, the Borrower or any of the
Subsidiaries or by any Plan or any shareholders’ agreement then in effect upon
such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided, that the aggregate amount of
such purchases or redemptions under this clause (c) shall not exceed in any
fiscal year $4,000,000 (which shall increase to $8,000,000 subsequent to a
Qualified IPO) (plus (x) the amount of net proceeds contributed to the Borrower
that were (x) received by Holdings or any Parent Entity during such calendar
year from sales of Equity Interests of
 
-111-

--------------------------------------------------------------------------------

Holdings or any Parent Entity to directors, consultants, officers or employees
of Holdings, any Parent Entity, the Borrower or any Subsidiary in connection
with permitted employee compensation and incentive arrangements; provided, that
such proceeds are not included in any determination of the Cumulative Credit,
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, and (z) the amount of any cash bonuses otherwise
payable to members of management, directors or consultants of Holdings, any
Parent Entity, the Borrower or the Subsidiaries in connection with the
Transactions that are foregone in return for the receipt of Equity Interests),
which, if not used in any year, may be carried forward to any subsequent
calendar year; and provided, further, that cancellation of Indebtedness owing to
the Borrower or any Subsidiary from members of management of Holdings, any
Parent Entity, the Borrower or its Subsidiaries in connection with a repurchase
of Equity Interests of Holdings or any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;
(d)            any person may make non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options;
(e)            Restricted Payments may be made in an aggregate amount equal to a
portion of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.06(e), which such election shall (unless such
Restricted Payment is made pursuant to clause (a) of the definition of
“Cumulative Credit”) be set forth in a written notice of a Responsible Officer
of the Borrower, which notice shall set forth calculations in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that no Event of Default
shall have occurred and be continuing or would result therefrom and, immediately
after giving effect thereto, the Net First Lien Leverage Ratio on a Pro Forma
Basis shall not be greater than 4.25 to 1.00;
(f)            Restricted Payments in connection with the consummation of the
Transactions;
(g)            Restricted Payments may be made to pay, or to allow Holdings or
any Parent Entity to make payments, in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person;
(h)            after a Qualified IPO, Restricted Payments may be made to pay, or
to allow Holding or any Parent Entity to pay, dividends and make distributions
to, or repurchase or redeem shares from, its equity holders in an amount equal
to 6.0% per annum of the net proceeds received by the Borrower from any public
offering of Equity Interests of the Borrower or any direct or indirect parent of
the Borrower;
(i)            Restricted Payments may be made to Holdings or any Parent Entity
to finance any Investment that if made by the Borrower or any Subsidiary
directly would be permitted to be made pursuant to Section 6.04; provided, that
(A) such Restricted Payments shall be made substantially concurrently with the
closing of such Investment and (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Subsidiary or (2) the merger,
consolidation or amalgamation (to the extent permitted in Section 6.05) of the
person formed or acquired into the Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10;
(j)            other Restricted Payments, when taken together with any payments
or distributions made pursuant to Section 6.09(b)(i)(F), may be made in an
aggregate amount not to exceed $30,000,000;
(k)             [reserved]; or
(l)            Restricted Payments made with Excluded Contributions.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other
 
-112-

--------------------------------------------------------------------------------

payment within 60 days after the date of declaration thereof or the giving of
notice, as applicable, if at the date of declaration or the giving of such
notice such payment would have complied with the provisions of this Agreement.
Section 6.07                          Transactions with Affiliates.
(a)            Sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transaction with, any of its Affiliates (other than the Borrower, Holdings, and
the Subsidiaries or any person that becomes a Subsidiary as a result of such
transaction) in a transaction (or series of related transactions) involving
aggregate consideration in excess of $5,000,000, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms
that are substantially no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
the Borrower or such Subsidiary in good faith.
(b)            The foregoing clause (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,
(i)         any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the board of directors of Holdings or of the Borrower,
(ii)        loans or advances to employees or consultants of Holdings (or any
Parent Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),
(iii)      transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),
(iv)      the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or any Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),
(v)       subject to the limitations set forth in Section 6.07(b)(xiv), if
applicable, the Transactions and any transactions pursuant to the Loan Documents
and permitted transactions, agreements and arrangements in existence on the
Closing Date and, to the extent involving aggregate consideration in excess of
$2,000,000, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not adverse to the Lenders when taken as a whole in any material
respect (as determined by the Borrower in good faith),
(vi)      (A) any employment agreements entered into by the Borrower or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,
(vii)    Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,
(viii)   any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent (and
 
-113-

--------------------------------------------------------------------------------

deliver the relevant certificates or other instruments (if any) representing
such Equity Interests to the Collateral Agent) on behalf of the Lenders to the
extent required by the Holdings Guarantee and Pledge Agreement,
(ix)       payments by the Borrower or any of the Subsidiaries to the Fund or
any Fund Affiliate made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrower, or a
majority of the Disinterested Directors of the Borrower, in good faith,
(x)        transactions for the purchase or sale of goods, equipment, products,
parts and services entered into in the ordinary course of business,
(xi)       any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view,
(xii)     subject to subclause (xiv) below, if applicable, the payment of all
fees, expenses, bonuses and awards related to the Transactions, including fees
to the Fund or any Fund Affiliate,
(xiii)    transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,
(xiv)   any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $1,000,000 and 3% of EBITDA for such fiscal year, plus
reasonable out of pocket costs and expenses in connection therewith and unpaid
amounts accrued for prior periods; plus (2) any deferred fees (to the extent
such fees were within such amount in clause (A)(1) above originally), plus
(B) 1% of the value of transactions with respect to which the Fund or any Fund
Affiliate provides any transaction, advisory or other services, plus (C) so long
as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreement with the Fund and its Fund Affiliates; provided, that if any
such payment pursuant to clause (C) is not permitted to be paid as a result of
an Event of Default, such payment shall accrue and may be payable when no Events
of Default are continuing to the extent that no further Event of Default would
result therefrom,
(xv)     the issuance, sale or transfer of Equity Interests of the Borrower,
including in connection with capital contributions by Holdings (or any Parent
Entity) to the Borrower,
(xvi)   the issuance of Equity Interests to the management of Holdings, any
Parent Entity, the Borrower or any Subsidiary in connection with the
Transactions,
(xvii)  payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),
(xviii)    transactions pursuant to any Permitted Receivables Financing,
 
-114-

--------------------------------------------------------------------------------

(xix)    payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings or the Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement,
(xx)      transactions with customers, clients or suppliers, purchasers or
sellers of goods or services, in each case in the ordinary course of business or
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,
(xxi)    transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,
(xxii)   transactions permitted by, and complying with, the provisions of
Section 6.05,
(xxiii)    intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein, and
(xxiv)    Investments by the Fund or a Fund Affiliate in securities of the
Borrower or any of the Subsidiaries so long as (A) the Investment is being
offered generally to other investors on the same or more favorable terms and
(B) the Investment constitutes less than 5.0% of the outstanding issue amount of
such class of securities.
Notwithstanding the foregoing, any portfolio company that is an Affiliate of the
Fund or a Fund Affiliate shall not be considered an Affiliate of the Borrower or
its Subsidiaries with respect to any transaction, so long as such transaction is
in the ordinary course of business.
Section 6.08                          Business of the Borrower and the
Subsidiaries.  Notwithstanding any other provisions hereof, engage at any time
to any material respect in any business or business activity substantially
different from any business or business activity conducted by any of them on the
Closing Date or any Similar Business, and in the case of a Special Purpose
Receivables Subsidiary, Permitted Receivables Financings.
Section 6.09                          Limitation on Payments and Modifications
of Indebtedness; Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.
(a)            Amend or modify in any manner materially adverse to the Lenders
when taken as a whole (as determined in good faith by the Borrower), or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders when taken as a whole (as
determined in good faith by the Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties.
(b)            (i)  Make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of, or in respect
of, principal of or interest on any Indebtedness that is subordinated in right
of payment to the Term B Loans (“Junior Financing”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing, except for:
(A)          Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;
(B)           payments of regularly-scheduled interest and fees due thereunder,
other non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount
 
-115-

--------------------------------------------------------------------------------

obligations” within the meaning of Section 163(i)(l) of the Code, and, to the
extent this Agreement is then in effect, principal on the scheduled maturity
date of any Junior Financing (or within one year thereof);
(C)           payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds contributed to the Borrower by Holdings from
the issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within eighteen months prior
thereto; provided, that such proceeds are not included in any determination of
the Cumulative Credit;
(D)           the conversion of any Junior Financing to Equity Interests of the
Borrower, Holdings or any Parent Entity;
(E)           so long as (1) no Event of Default has occurred and is continuing
or would result therefrom and (2)  after giving effect to such payments or
distributions, the Net First Lien Leverage Ratio on a Pro Forma Basis is not
greater than 4.25 to 1.00, payments or distributions in respect of Junior
Financings prior to any scheduled maturity made, in an aggregate amount, not to
exceed a portion of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.09(b)(i)(E) in a written notice of a
Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail of the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; and
(F)            other payments and distributions, when taken together with any
payments or distributions made pursuant to Section 6.06(j), in an aggregate
amount not to exceed $30,000,000; or
(ii)            Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.
(c)            Permit any Material Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Borrower or such Material Subsidiary that is a Loan Party pursuant
to the Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:
(A)          restrictions imposed by applicable law;
(B)           contractual encumbrances or restrictions in effect on the Closing
Date under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, any Refinancing Notes or any agreements related to any Permitted
Refinancing Indebtedness in respect of any such Indebtedness that does not
materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);
(C)           any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(D)           customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(E)            any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the specific property or assets securing such Indebtedness;
 
-116-

--------------------------------------------------------------------------------

(F)            any restrictions imposed by any agreement relating to
Indebtedness incurred pursuant to Section 6.01 or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in this Agreement (as determined in good faith by the Borrower);
(G)            customary provisions contained in leases or licenses of
Intellectual Property and other similar agreements entered into in the ordinary
course of business;
(H)           customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;
(I)             customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;
(J)             customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;
(K)           customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;
(L)            customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;
(M)         any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;
(N)           restrictions in agreements representing Indebtedness permitted
under Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;
(O)           customary restrictions contained in leases, subleases, licenses or
Equity Interests or asset sale agreements otherwise permitted hereby as long as
such restrictions relate to the Equity Interests and assets subject thereto;
(P)            restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(Q)           restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary; or
(R)            any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend, other payment and Lien restrictions
than those contained in the dividend, other payment or Lien restrictions as
contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.
 
-117-

--------------------------------------------------------------------------------

Section 6.10                          Fiscal Year.  In the case of the Borrower,
permit its fiscal year to end on any date other than December 31 without prior
notice to the Administrative Agent.
Section 6.11                          Net First Lien Leverage Ratio.  Permit the
Net First Lien Leverage Ratio on the last day of any fiscal quarter (beginning
with the fiscal quarter ended on June 30, 2017) to exceed 6.00 to 1.00.
ARTICLE VIA

Holdings Negative Covenants
Holdings (prior to a Qualified IPO) covenants and agrees with each Lender that,
until the Termination Date, unless the Required Lenders shall otherwise consent
in writing, (a) Holdings will not create, incur, assume or permit to exist any
Lien other than (i) Liens created under the Loan Documents and (ii) Liens not
prohibited by Section 6.02 on any of the Equity Interests issued by the Borrower
held by Holdings, (b) Holdings shall do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence;
provided, that so long as no Default has occurred and is continuing or would
result therefrom, Holdings may merge with any other person (and if it is not the
survivor of such merger, the survivor shall assume Holdings’ obligations, as
applicable, under the Loan Documents) and (c) Holdings shall comply with clause
(c) of the definition of “Change in Control.”
ARTICLE VII

Events of Default
Section 7.01                          Events of Default.  In case of the
happening of any of the following events (each, an “Event of Default”):
(a)            any representation or warranty made or deemed made by Holdings,
the Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;
provided, that the failure of any representation or warranty made or deemed made
by any Loan Party (other than the representations and warranties referred to in
clause (i) of Section 4.01(b)) to be true and correct in any material respect on
the Closing Date will not constitute an Event of Default hereunder;
(b)            default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
(c)            default shall be made in the payment of any interest on any Loan
or the reimbursement with respect to any L/C Disbursement or in the payment of
any Fee or any other amount (other than an amount referred to in clause
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;
(d)            default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in, Section 5.01(a),
5.05(a) or 5.08 or in Article VI;
(e)            default shall be made in the due observance or performance by
Holdings (prior to a Qualified IPO), the Borrower or any of the Subsidiary Loan
Parties of any covenant, condition or agreement contained in any Loan Document
(other than those specified in clauses (b), (c) and (d) above) and such default
shall continue unremedied for a period of 30 days (or 60 days if such default
results solely from the failure of a Subsidiary that is not a Loan Party to duly
observe or perform any such covenant, condition or agreement) after notice
thereof from the Administrative Agent to the Borrower;
(f)             (i) any event or condition occurs that (A) results in any
Material Indebtedness becoming due prior to its scheduled maturity or
(B) enables or permits (with all applicable grace periods having
 
-118-

--------------------------------------------------------------------------------

expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; or (ii) the Borrower or any of the Subsidiaries
shall fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof; provided, that this clause (f) shall not apply to any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
(g)            there shall have occurred a Change in Control;
(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Borrower or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of the Material Subsidiaries or
(iii) the winding-up or liquidation of the Borrower or any Material Subsidiary
(except in a transaction permitted hereunder); and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)             the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;
(j)             the failure by the Borrower or any Material Subsidiary to pay
one or more final judgments aggregating in excess of $15,000,000 (to the extent
not covered by insurance), which judgments are not discharged or effectively
waived or stayed for a period of 45 consecutive days, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Material Subsidiary to enforce any such judgment;
(k)            (i) an ERISA Event or ERISA Events shall have occurred, (ii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (iv)  the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or
(l)             (i) any Loan Document shall for any reason be asserted in
writing by Holdings (prior to a Qualified IPO), the Borrower or any Subsidiary
Loan Party not to be a legal, valid and binding obligation of any party thereto
(other than in accordance with the terms thereof), (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by the Borrower or any other Loan Party not to be (other
than in accordance with the terms thereof), a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of
 
-119-

--------------------------------------------------------------------------------

foreign laws, rules and regulations as they apply to pledges of Equity Interests
in Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement and the Holdings
Guarantee and Pledge Agreement or to file Uniform Commercial Code continuation
statements or take the actions described on Schedule 3.04 and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Collateral Agent shall be reasonably satisfied with the credit of such insurer,
or (iii) a material portion of the Guarantees pursuant to the Security Documents
by Holdings (prior to a Qualified IPO) or the Subsidiary Loan Parties
guaranteeing the Obligations shall cease to be in full force and effect (other
than in accordance with the terms thereof), or shall be asserted in writing by
Holdings (prior to a Qualified IPO) or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is replaced and the rights, powers and privileges of
the Secured Parties are not materially adversely affected by such replacement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
For purposes of clauses (h) and (i) of this Section 7.01, “Material Subsidiary”
shall mean any Subsidiary that would not be an Immaterial Subsidiary under
clause (a) of the definition thereof.
Section 7.02                          Treatment of Certain Payments.  Any amount
received by the Administrative Agent or the Collateral Agent from any Loan Party
(or from proceeds of any Collateral) following any acceleration of the
Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 7.01(h) or (i), in each case that is continuing, shall be
applied:  (i) first, to the payment of all reasonable and documented
out-of-pocket costs and expenses and indemnification amounts then due to the
Administrative Agent or the Collateral Agent from the Borrower and all fees owed
to them in connection with the collection or sale or otherwise in connection
with this Agreement or any other Loan Document, including all court costs and
reasonable and documented fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent or the Collateral
Agent under this Agreement or any other Loan Document on behalf of any Loan
Party and any other reasonable and documented costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document in its capacity as such, (ii) second, towards payment in full of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (iii) third, towards payment in full of principal of
Swingline Loans and unreimbursed L/C Disbursements then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed L/C Disbursements then due to such
parties, (iv) fourth, towards payment in full of other Obligations (including
Obligations of the Loan Parties owing under or in respect of any Secured Cash
Management Agreement or Secured Hedge Agreement) then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties and (v) last, the balance,
if any, after all of the Obligations have been paid in full, to the Borrower or
as otherwise required by Requirements of Law.
 
-120-

--------------------------------------------------------------------------------

Section 7.03                          Right to Cure.  Notwithstanding anything
to the contrary contained in Section 7.01, in the event that the Borrower fails
(or, but for the operation of this Section 7.03, would fail) to comply with the
requirements of the Financial Covenant, from the last day of the applicable
fiscal quarter until the expiration of the 10th Business Day subsequent to the
date the certificate calculating such Financial Covenant is required to be
delivered pursuant to Section 5.04(c), Holdings, the Borrower and any Parent
Entity shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of such entities, and in
each case, to contribute any such cash to the capital of the Borrower
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”), pursuant to the exercise of the Cure Right, the
Financial Covenant shall be recalculated giving effect to a pro forma adjustment
by which EBITDA shall be increased with respect to such applicable quarter and
any four-quarter period that contains such quarter, solely for the purpose of
measuring the Financial Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; provided, that (i) in each
four consecutive fiscal quarter period there shall be at least two fiscal
quarters in which a Cure Right is not exercised, (ii) a Cure Right shall not be
exercised more than five times during the term of the Revolving Facility,
(iii) for purposes of this Section 7.03, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial Covenant,
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
the exercise of the Cure Right for determining compliance with the Financial
Covenant for the fiscal quarter in respect of which such Cure Right is exercised
(either directly through prepayment or indirectly as a result of the netting of
unrestricted cash) and (v) the Cure Amount shall be disregarded for purposes of
determining any financial ratio-based conditions, pricing or any baskets with
respect to the covenants contained in this Agreement.  If, after giving effect
to the adjustments in this paragraph, the Borrower shall then be in compliance
with the requirements of the Financial Covenant, the Borrower shall be deemed to
have satisfied the requirements of the Financial Covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of the
Financial Covenant that had occurred shall be deemed cured for the purposes of
this Agreement.
ARTICLE VIII

The Agents
Section 8.01                          Appointment.
(a)            Each Lender (in its capacities as a Lender and the Swingline
Lender (if applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
(b)            In furtherance of the foregoing, each Lender (in its capacities
as a Lender and the Swingline Lender (if applicable) and on behalf of itself and
its Affiliates as potential counterparties to Secured Cash Management Agreements
or Secured Hedge Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
 
-121-

--------------------------------------------------------------------------------

the Collateral Agent (and any Subagents appointed by the Collateral Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VIII (including,
without limitation, Section 8.07) and Article IX (including, without limitation,
Section 9.05) as though the Collateral Agent (and any such Subagents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.
Section 8.02                          Delegation of Duties.  The Administrative
Agent and the Collateral Agent may execute any of their respective duties under
this Agreement and the other Loan Documents (including for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.  Each Agent
may also from time to time, when it deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent or the Collateral
Agent.  Should any instrument in writing from the Borrower or any other Loan
Party be required by any Subagent so appointed by an Agent to more fully or
certainly vest in and confirm to such Subagent such rights, powers, privileges
and duties, the Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
such Agent.  If any Subagent, or successor thereto, shall become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent or the Collateral Agent until the
appointment of a new Subagent.  No Agent shall be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Subagent that it selects with
reasonable care.
Section 8.03                          Exculpatory Provisions.  None of the
Agents, or their respective Affiliates or any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  No Agent shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  No
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity.  The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or Issuing Bank.  No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. No Cash
 
-122-

--------------------------------------------------------------------------------

Management Bank or Hedge Bank that obtains the benefits of Section 7.02, any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
Section 8.04                          Reliance by Agents.  Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) or conversation believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper person.  Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
any Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event.  Each Agent may consult with legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  Each
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with such Agent.  Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
Section 8.05                          Notice of Default.  Neither Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless such Agent has received written notice from a Lender, Holdings or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 8.06                          Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender and Issuing
Bank represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of, and investigation into
the business, operations, property, financial and other condition and
creditworthiness of, the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and
 
-123-

--------------------------------------------------------------------------------

decisions in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
Section 8.07                          Indemnification.  The Lenders agree to
indemnify each Agent and the Revolving Facility Lenders agree to indemnify each
Issuing Bank, in each case in its capacity as such (to the extent not reimbursed
by Holdings or the Borrower and without limiting the obligation of Holdings or
the Borrower to do so), in the amount of its pro rata share (based on its
aggregate Revolving Facility Credit Exposure and, in the case of the
indemnification of each Agent, outstanding Term Loans and unused Commitments
hereunder; provided, that the aggregate principal amount of Swingline Loans
owing to the Swingline Lender and of L/C Disbursements owing to any Issuing Bank
shall be considered to be owed to the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Credit Exposure) (determined
at the time such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct.  The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
Section 8.08                          Agent in Its Individual Capacity.  Each
Agent and its affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with any Loan Party as though such Agent were not
an Agent.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued, or Letter of Credit or Swingline Loan participated
in, by it, each Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Agent, and the terms “Lender” and “Lenders” shall include each
Agent in its individual capacity.
Section 8.09                          Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent and Collateral Agent
upon 10 days’ notice to the Lenders and the Borrower.  If the Administrative
Agent shall resign as Administrative Agent and Collateral Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall have the
right, subject to the reasonable consent of the Borrower (so long as no Event of
Default under Section 7.01(b), (c), (h) or (i) shall have occurred and be
continuing), to appoint a successor which shall have an office in the United
States, or an Affiliate of any such successor with an office in the United
States, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent and Collateral Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective (except in the case of the Collateral Agent holding collateral
security on behalf of such Secured Parties, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor
 
-124-

--------------------------------------------------------------------------------

Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.  After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8.09 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
Section 8.10                          Arrangers and Co-Manager.  Notwithstanding
any other provision of this Agreement or any provision of any other Loan
Document, each of the persons named on the cover page hereof as Joint
Bookrunner, Joint Lead Arranger, or Co-Manager is named as such for recognition
purposes only, and in its capacity as such shall have no rights, duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document, except that each such person and its Affiliates shall be entitled to
the rights expressly stated to be applicable to them in Sections 9.05 and 9.17
(subject to the applicable obligations and limitations as set forth therein).
Section 8.11                          Security Documents, Collateral Agent and
Collateral Agent.  The Lenders and the other Secured Parties authorize the
Collateral Agent to release any Collateral or Guarantors in accordance with
Section 9.18 or if approved, authorized or ratified in accordance with
Section 9.08.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any First
Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is to be secured by a Lien on the Collateral that is not
prohibited (including with respect to priority) under this Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof (any of the foregoing, an “Intercreditor Agreement”).  The Lenders and
the other Secured Parties irrevocably agree that (x) the Collateral Agent may
rely exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and each other Secured Party hereby agrees that it will
take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement.  The foregoing provisions are intended
as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions.  Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j),
(aa) or (mm) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of
a type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying (x) that such Lien is permitted
under this Agreement, (y) in the case of a request pursuant to clause (i) of
this sentence, that the contract or agreement pursuant to which such Lien is
granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 6.09(c).
Section 8.12                          Right to Realize on Collateral and Enforce
Guarantees.  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, (i) the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any
 
-125-

--------------------------------------------------------------------------------

monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under the Loan Documents.  Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, any Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other Disposition.
Section 8.13                          Withholding Tax.  To the extent required
by any applicable Requirement of Law, the Administrative Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax.  If the Internal Revenue Service or any authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.
ARTICLE IX

Miscellaneous
Section 9.01                          Notices; Communications.
(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 9.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or other electronic means as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
-126-

--------------------------------------------------------------------------------

(i)    if to any Loan Party, the Administrative Agent, or any Issuing Bank as of
the Closing Date or the Swingline Lender to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and
(ii)   if to any other Lender or any other Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
(b)            Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to Article II if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided,
that approval of such procedures may be limited to particular notices or
communications.
(c)            Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received. 
Notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).
(d)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
(e)            Documents required to be delivered pursuant to Section 5.04 may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Section 9.02                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties herein, in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date.  Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.
Section 9.03                          Binding Effect.  This Agreement shall
become effective when it shall have been executed by Holdings, the Borrower and
the Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, the Administrative Agent, each Issuing Bank
and each Lender and their respective permitted successors and assigns.
 
-127-

--------------------------------------------------------------------------------

Section 9.04                          Successors and Assigns.
(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.
(b)            (i)  Subject to the conditions set forth in subclause (ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)          the Borrower, which consent, with respect to the assignment of a
Term Loan, will be deemed to have been given if the Borrower has not responded
within ten (10) Business Days after the delivery of any request for such
consent; provided, that no consent of the Borrower shall be required for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or in the case of assignments during the primary
syndication of the Commitments and Loans to persons identified to and agreed by
the Borrower in writing prior to the Closing Date, or for an assignment of a
Revolving Facility Commitment or Revolving Facility Loan to a Revolving Facility
Lender, an Affiliate of a Revolving Facility Lender or Approved Fund with
respect to a Revolving Facility Lender, or, in each case, if an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and
(B)           the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund or an
Affiliate of the Borrower made in accordance with Section 9.04(i) or
Section 9.21; and
(C)           the Issuing Banks and the Swingline Lender; provided, that no
consent of the Issuing Banks and the Swingline Lender shall be required for an
assignment of all or any portion of a Term Loan.
(ii)                 Assignments shall be subject to the following additional
conditions:
(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 in the case of Term Loans and (y) $2,500,000 in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;
(B)           the parties to each assignment shall (1) execute and deliver to
the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent or (2) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance, in each case together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the reasonable discretion of the Administrative Agent);
 
-128-

--------------------------------------------------------------------------------

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and
(D)           the Assignee shall not be the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 9.04(i) or
Section 9.21.
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person.  Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.
(iii)           Subject to acceptance and recording thereof pursuant to
subclause (v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and requirements
of those Sections)); provided, that an Assignee shall not be entitled to receive
any greater payment pursuant to Section 2.17 than the applicable Assignor would
have been entitled to receive had no such assignment occurred.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section 9.04.
(iv)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and Revolving L/C Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders shall treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Banks,
the Swingline Lender and any Lender, at any reasonable time and from time to
time upon reasonable prior notice; provided, that no Lender shall, in such
capacity, have access to, or be otherwise permitted to review, any information
in the Register other than information with respect to such Lender.
(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section, if applicable, and any written consent to such assignment required by
clause (b) of this Section and any applicable tax forms, the Administrative
Agent shall accept such Assignment and Acceptance and promptly record the
information contained therein in the Register.  No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subclause (v).
(c)            [Reserved].
 
-129-

--------------------------------------------------------------------------------

(d)            (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders; provided, that regardless of whether the list of Ineligible
Institutions has been made available to all Lenders, no Lender may sell
participations in Loans or Commitments to an Ineligible Institution without the
consent of the Borrower if the list of Ineligible Institutions has been made
available to such Lender) or (II) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (II)) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided, that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that both
(1) requires the consent of each Lender directly affected thereby pursuant to
clauses (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly adversely affects such Participant (but, for the avoidance of
doubt, not any waiver of any Default or Event of Default) and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant.  Subject to clause (d)(iii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 9.04.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.06 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.18(c) as though it
were a Lender.  Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Participant or potential
Participant is an Ineligible Institution and the Administrative Agent shall have
no liability with respect to any participation made to an Ineligible
Institution.
(ii)             Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts and interest amounts of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and each party hereto shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Without limitation of the
requirements of Section 9.04(d), no Lender shall have any obligation to disclose
all or any portion of a Participant Register to any person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(iii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (not to be unreasonably withheld or
delayed), which consent shall state that it is being given pursuant to this
Section 9.04(d)(iii); provided, that each potential Participant shall provide
such information as is reasonably requested by the Borrower in order for the
Borrower to determine whether to provide its consent.
(e)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank and in the case of any Lender that is an Approved Fund, any
pledge or assignment to any holders of obligations owed, or securities issued,
by such Lender, including to any trustee for, or any other representative of,
such holders, and this Section 9.04 shall not apply to any such pledge or
assignment of a security
 
-130-

--------------------------------------------------------------------------------

interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
(f)            The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in clause (e) above.
(g)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent.  Each of
Holdings, the Borrower, each Lender and the Administrative Agent hereby confirms
that it will not institute against a Conduit Lender or join any other person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto and each Loan Party for any loss,
cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.
(h)            If the Borrower wishes to replace the Loans or Commitments under
any Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders under such Facility to assign such Loans or Commitments
to the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b).  By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
clause (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.
(i)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to
clauses (i) or (j) of this Section 9.04), any of Holdings or its Subsidiaries,
including the Borrower, may purchase by way of assignment and become an Assignee
with respect to Term Loans at any time and from time to time from Lenders in
accordance with Section 9.04(b) hereof (each, a “Permitted Loan Purchase”);
provided, that, in respect of any Permitted Loan Purchase, (A) any such purchase
occurs pursuant to Dutch auction procedures open to all Lenders of the relevant
Class of Term Loans on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent; provided, that
any of Holdings or its Subsidiaries, including the Borrower shall be entitled to
make open market purchases of the Term Loans without complying with such Dutch
auction procedures so long as the aggregate principal amount (calculated on the
par amount thereof) of all Term Loans purchased in open market purchases from
the Closing Date does not exceed the Permitted Loan Purchase Amount, (B) no
Permitted Loan Purchase shall be made from the proceeds of any extensions of
credit under the Revolving Facility, (C) upon consummation of any such Permitted
Loan Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (D) in connection with any such Permitted Loan Purchase, any of
Holdings or its Subsidiaries, including the Borrower, and such Lender that is
the assignor (an “Assignor”) shall execute and deliver to the Administrative
Agent a Permitted Loan Purchase Assignment and Acceptance (and for the avoidance
of doubt, (x) shall make the representations and warranties set forth in the
Permitted Loan Purchase Assignment and Acceptance and (y) shall not be required
to execute and deliver an Assignment and Acceptance pursuant to
Section 9.04(b)(ii)(B)) and shall otherwise comply with the conditions to
assignments under this Section 9.04 and (E) no Default or Event of Default would
exist after giving effect on a Pro Forma Basis to such Permitted Loan Purchase.
(j)            Each Permitted Loan Purchase shall, for purposes of this
Agreement be deemed to be an automatic and immediate cancellation and
extinguishment of such Term Loans and the Borrower shall, upon consummation of
 
-131-

--------------------------------------------------------------------------------

any Permitted Loan Purchase, notify the Administrative Agent that the Register
be updated to record such event as if it were a prepayment of such Loans.
(k)            In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Facility
Percentage; provided, that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(l)            Notwithstanding anything to the contrary herein, the rights of
the Lenders to make assignments and grant participations shall be subject to the
approval of any Gaming Authority, to the extent required by any applicable
Gaming Laws.
Section 9.05                          Expenses; Indemnity.
(a)            The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent or the Collateral Agent in connection with the preparation of this
Agreement and the other Loan Documents, or by the Administrative Agent or the
Collateral Agent in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel llp, counsel for the Administrative Agent, the Collateral Agent and the
Arrangers and the Co-Manager and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction, and (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the
Agents, any Issuing Bank or any Lender in connection with the enforcement of
their rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the fees, charges and disbursements of a single counsel for all such
persons, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where such person affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel with the Borrower’s prior written consent (not to be
unreasonably withheld), of another firm of counsel for such affected person).
(b)            The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Arrangers, the Joint Bookrunners, the Co-Manager, each
Issuing Bank, each Lender, each of their respective Affiliates, successors and
assignors, and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors, (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel with the Borrower’s prior written consent (not to be unreasonably
withheld), of another firm of counsel for such affected Indemnitee)), incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit, (iii) any violation of or liability under Environmental Laws
by, or of, the Borrower or any Subsidiary, (iv) any actual or alleged presence,
Release or
 
-132-

--------------------------------------------------------------------------------

threatened Release of or exposure to Hazardous Materials at, under, on, from or
to any property owned, leased or operated by the Borrower or any Subsidiary or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Holdings, the Borrower
or any of their subsidiaries or Affiliates; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties, (y) arose from a material breach of such
Indemnitee’s or any of its Related Parties’ obligations under any Loan Document
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment) or (z) arose from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent or an Arranger or the Co-Manager
in its capacity as such).  None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Fund, Holdings, the Borrower
or any of their respective subsidiaries, Affiliates or stockholders or any other
person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of the Facilities or the Transactions.  The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender.  All amounts
due under this Section 9.05 shall be payable within fifteen (15) days of written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
(c)            Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.
(d)            To the fullest extent permitted by applicable law, Holdings and
the Borrower shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)            The agreements in this Section 9.05 shall survive the resignation
of the Administrative Agent, the Collateral Agent or any Issuing Bank, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.
Section 9.06                          Right of Set-off.  If an Event of Default
shall have occurred and be continuing, each Lender and each Issuing Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of Holdings (prior to a Qualified IPO), the Borrower or any Subsidiary
against any of and all the obligations of Holdings (prior to a Qualified IPO) or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
 
-133-

--------------------------------------------------------------------------------

Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.
Section 9.07                          Applicable Law.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY
SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
Section 9.08                          Waivers; Amendment.
(a)            No failure or delay of the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.
(b)            Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) as
provided in Section 2.21, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings (prior to a
Qualified IPO), the Borrower and the Required Lenders (or, in respect of any
waiver, amendment or modification of Section 4.01 after the Closing Date, solely
as relates to the Revolving Facility Loans and Letters of Credit, the Required
Revolving Facility Lenders voting as a single Class, rather than the Required
Lenders), and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each Loan Party party thereto
and the Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:
(i)         decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
applicable Revolving Facility Maturity Date (except as provided in
Section 2.05(c)), without the prior written consent of each Lender directly
adversely affected thereby (which, notwithstanding the foregoing, such consent
of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification); provided, that any amendment to
the financial definitions in this Agreement shall not constitute a reduction in
the rate of interest for purposes of this clause (i),
(ii)        increase or extend the Commitment of any Lender, or decrease the
Commitment Fees, L/C Participation Fees or any other Fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender,
(iii)      extend or waive any Term Loan Installment Date or reduce the amount
due on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender directly adversely 
 
-134-

--------------------------------------------------------------------------------

affected thereby (which, notwithstanding the foregoing, such consent of such
Lender directly adversely affected thereby shall be the only consent required
hereunder to make such modification),
(iv)      amend the provisions of  Section 2.18 or Section 7.02 in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification),
(v)       amend or modify the provisions of this Section 9.08 or the definition
of the terms “Required Lenders,” “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),
(vi)      release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all of the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement or unless, in each case, such release is otherwise
pursuant to the terms of the Collateral Agreement or the Subsidiary Guarantee
Agreement, as applicable, without the prior written consent of each Lender;
(vii)    effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
Swingline Lender or an Issuing Bank hereunder without the prior written consent
of the Administrative Agent, the Collateral Agent, Swingline Lender or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.
(c)            Without the consent of any Lender or Issuing Bank, the Loan
Parties and the Administrative Agent and/or the Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.
(d)            Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings (prior to a Qualified IPO) and the Borrower (a) 
to permit additional extensions of credit to be outstanding hereunder from time
to time and the accrued interest and fees and other obligations in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Facility Loans and the accrued
interest and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders and the
Required Revolving Facility Lenders.
 
-135-

--------------------------------------------------------------------------------

(e)            Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent (but without the consent of any Lender) to the
extent necessary (A) to cure any ambiguity, omission, defect or inconsistency or
(B) to integrate any Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments in a manner consistent with Section 2.21, including, with
respect to Other Revolving Loans or Other Term Loans, as may be necessary to
establish such Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments as a separate Class or tranche from the existing Term Loans
or Revolving Facility Commitments, as applicable, or (C) to cure any ambiguity,
omission, defect or inconsistency.
(f)            Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be necessary to ensure that all Term
Loans established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing. 
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.
(g)            With respect to the incurrence of any secured or unsecured
Indebtedness (including any intercreditor agreement relating thereto), the
Borrower may elect (in its discretion, but shall not be obligated) to deliver to
the Administrative Agent a certificate of a Responsible Officer at least three
Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrower’s election, (x) state that the
Borrower has determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Sections 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.
(h)            Notwithstanding the foregoing, this Agreement may be amended,
waived or otherwise modified with the written consent of the Required Revolving
Facility Lenders (and not the Required Lenders), the Administrative Agent,
Holdings (prior to a Qualified IPO) and the Borrower with respect to the
provisions of Section 4.01, solely as they relate to the Revolving Facility
Loans and Letters of Credit.
Section 9.09                          Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the applicable interest rate,
together with all fees and charges that are treated as interest under applicable
law (collectively, the “Charges”), as provided for herein or in any other
document executed in connection herewith, or otherwise contracted for, charged,
received, taken or reserved by any Lender or any Issuing Bank, shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by such Lender in accordance with applicable law,
the rate of interest payable hereunder, together with all Charges payable to
such Lender or such Issuing Bank, shall be limited to the Maximum Rate;
provided, that such excess amount shall be paid to such Lender or such Issuing
Bank on subsequent payment dates to the extent not exceeding the legal
limitation.
Section 9.10                          Entire Agreement.  This Agreement, the
other Loan Documents and the agreements regarding certain Fees referred to
herein constitute the entire contract between the parties relative to the
subject
 
-136-

--------------------------------------------------------------------------------

matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
Section 9.11                          WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12                          Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 9.13                          Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 9.03.  Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.
Section 9.14                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.
Section 9.15                          Jurisdiction; Consent to Service of
Process.
(a)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York County, and of the United States District Court of the Southern District of
New York sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such  courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
(b)            Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
-137-

--------------------------------------------------------------------------------

(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement or any other Loan
Document to serve process in any other manner permitted by law.
Section 9.16                          Confidentiality.  Each of the Lenders,
each Issuing Bank and each of the Agents agrees that it shall maintain in
confidence any information relating to Holdings, any Parent Entity, the Borrower
and any Subsidiary furnished to it by or on behalf of Holdings, any Parent
Entity, the Borrower or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender, such Issuing
Bank or such Agent without violating this Section 9.16 or (c) was available to
such Lender, such Issuing Bank or such Agent from a third party having, to such
person’s knowledge, no obligations of confidentiality to Holdings, any Parent
Entity, the Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know and any numbering, administration or settlement service providers
or to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, Inc., (C) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16).
Section 9.17                          Platform; Borrower Materials.  The
Borrower hereby acknowledges that (a)  the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Holdings,
the Borrower or its Subsidiaries or any of their respective securities (or, if
Holdings is not at the time a public reporting company, material information of
a type that would not reasonably be expected to be publicly available if
Holdings was a public reporting company)) (each, a “Public Lender”).  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Co-Manager, the Issuing Banks and the
Lenders to treat such Borrower Materials as solely containing information that
is either (A) publicly available information or (B) not material (although it
may be sensitive and proprietary) with respect to Holdings, the Borrower or its
Subsidiaries or any of their respective securities for purposes of United States
Federal and state securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.16, to the extent such
Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
Section 9.18                          Release of Liens and Guarantees.
(a)            The Lenders, the Issuing Banks and other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released:  (i) in full upon the
occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition (other than a lease) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
 
-138-

--------------------------------------------------------------------------------

transaction not prohibited by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased to a Loan Party by a person that is
not a Loan Party, upon termination or expiration of such lease (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 9.08), (v) to the extent that the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the Guarantee in accordance
with the Holdings Guarantee and Pledge Agreement or the Subsidiary Guarantee, as
applicable, or clause (b) below (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (vi) as provided in Section 8.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), and (vii) as required by the Collateral Agent to effect any
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents.  Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.
(b)            In addition, (i) the Lenders, the Issuing Banks and other Secured
Parties hereby irrevocably agree that the Subsidiary Loan Parties shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary Loan
Party or otherwise becoming an Excluded Subsidiary (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry) and (ii) immediately
prior to the consummation of a Qualified IPO of the Borrower, the Guarantee
incurred by Holdings of the Obligations shall automatically terminate and
Holdings shall be released from its obligations under the Loan Documents, shall
cease to be a Loan Party and any Liens created by any Loan Documents on any
assets or Equity Interests owned by Holdings shall automatically be released
(unless the Borrower shall elect in its sole discretion that such release of
Holdings shall not be effected).
(c)            The Lenders, the Issuing Banks and other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender.  Upon release pursuant to this Section
9.18, any representation, warranty or covenant contained in any Loan Document
relating to any such Collateral or Guarantor shall no longer be deemed to be
made.  In connection with any release hereunder, the Administrative Agent and
the Collateral Agent shall promptly (and the Secured Parties hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense in connection with the release of any Liens created by
any Loan Document in respect of such Subsidiary, property or asset; provided,
that the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request.
(d)            Notwithstanding anything to the contrary contained herein or any
other Loan Document, on the Termination Date, all Liens granted to the
Collateral Agent by the Loan Parties on any Collateral under the Loan Documents,
and all obligations of the Borrower and the other Loan Parties under any Loan
Documents (other than such obligations that expressly survive the Termination
Date pursuant to the terms hereof) shall, in each case, be automatically
released and, upon request of the Borrower, the Administrative Agent and/or the
Collateral Agent, as applicable, shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to evidence the
release its security interest in all Collateral granted to it pursuant to the
Loan Documents (including returning to Holdings or the Borrower all possessory
collateral (including share certificates (if any)) held by it pursuant to the
Loan Documents in respect of any Collateral so released), and to evidence the
release of all obligations under any Loan Document (other than such obligations
that expressly survive the Termination Date pursuant to the terms hereof),
whether or not on the date of such release there may be any (i) obligations in
respect of any Secured Hedge Agreements or any Secured Cash Management
Agreements and (ii) any contingent indemnification obligations or expense
reimburse claims not then due; provided, that the Administrative Agent shall
 
-139-

--------------------------------------------------------------------------------

have received a certificate of a Responsible Officer of the Borrower containing
such certifications as the Administrative Agent shall reasonably request.  Any
such release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.  The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interest in all Collateral and all obligations under the Loan Documents
as contemplated by this Section 9.18(d).
(e)            Obligations of the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement (after giving
effect to all netting arrangements relating to such Secured Hedge Agreements)
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed.  No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Secured Hedge Agreement or Secured Cash Management Agreement.  For the avoidance
of doubt, no release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall require the consent of any holder of
obligations under Secured Hedge Agreements or any Secured Cash Management
Agreements.
Section 9.19                          Judgment Currency.  If, for the purposes
of obtaining judgment in any court, it is necessary to convert a sum due
hereunder or any other Loan Document in one currency into another currency, the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other person who may be entitled thereto under
applicable law).
Section 9.20                          USA PATRIOT Act Notice.  Each Lender that
is subject to the USA PATRIOT Act and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.
Section 9.21                          Affiliate Lenders.
(a)            Each Lender who is an Affiliate of the Borrower, excluding
(x) Holdings, the Borrower and their respective Subsidiaries and (y) any Debt
Fund Affiliate Lender (each, an “Affiliate Lender”; it being understood that
(x) neither Holdings, the Borrower, nor any of their Subsidiaries may be
Affiliate Lenders and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may
be Lenders hereunder in accordance with Section 9.04, subject in the case of
Affiliate Lenders, to this Section 9.21), in connection with any (i) consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under
 
-140-

--------------------------------------------------------------------------------

any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action (1) described in clauses (i),
(ii), (iii) or (iv) of the first proviso of Section 9.08(b) or (2) that affects
such Affiliate Lender (in its capacity as a Lender) in a disproportionately
adverse manner as compared to other Lenders, such Affiliate Lender shall be
deemed to have voted its interest as a Lender without discretion in such
proportion as the allocation of voting with respect to such matter by Lenders
who are not Affiliate Lenders.  Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).
(b)            Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (a) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present,
(b) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives, (c) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents, (d) purchase any Term Loan if, after giving
effect to  such purchase, Affiliate Lenders in the aggregate would own Term
Loans with an aggregate principal amount in excess of 25% of the aggregate
principal amount of all Term Loans then outstanding or (e) purchase any
Revolving Facility Loans or Revolving Facility Commitments.  It shall be a
condition precedent to each assignment to an Affiliate Lender that such
Affiliate Lender shall have (x) represented to the assigning Lender in the
applicable Assignment and Acceptance, and notified the Administrative Agent,
that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Term Loans held by it giving
effect to such assignments shall not exceed the amount permitted by clause (d)
of the preceding sentence and (y) represented in the applicable Assignment and
Acceptance that it is not in possession of material non-public information
(within the meaning of United States federal and state securities laws) with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities (or, if Holdings is not at the time a public reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings were a public reporting company) that (A) has not
been disclosed to the assigning Lender or the Lenders generally (other than
because any such Lender does not wish to receive material non-public information
with respect to Holdings, the Borrower or its Subsidiaries) and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, the assigning Lender’s decision make such assignment.
Section 9.22                          Agency of the Borrower for the Loan
Parties.  Each of the other Loan Parties hereby appoints the Borrower as its
agent for all purposes relevant to this Agreement and the other Loan Documents,
including the giving and receipt of notices and the execution and delivery of
all documents, instruments and certificates contemplated herein and therein and
all modifications hereto and thereto.
Section 9.23                          No Liability of the Issuing Banks.  The
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither any Issuing Bank nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the
 
-141-

--------------------------------------------------------------------------------

Letter of Credit.  In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
Section 9.24                          Application of Gaming Laws.
(a)            This Agreement and the other Loan Documents are subject to Gaming
Laws.  Without limiting the foregoing and notwithstanding anything herein or in
any other Loan Document to the contrary, the Lenders, Agents and Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities, in their discretion, for licensing, qualification or findings of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the Collateral (including the pledge and delivery of
the Pledged Collateral (as defined in the applicable Security Documents)), any
Mortgaged Property and the ownership and operation of facilities, are, in each
case, subject to the jurisdiction of the Gaming Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and only to the extent that required
approvals (including prior approvals) are obtained from the relevant Gaming
Authorities.
(b)            The Lenders, Agents and Secured Parties agree to cooperate with
all Gaming Authorities in connection with the provision in a timely manner of
such documents or other information as may be requested by such Gaming
Authorities relating to the Loan or Loan Documents. The Borrower shall bear all
costs and expenses of any such Lenders, Agents and Secured Parties incurred in
connection with such parties’ cooperation with any requests of such Gaming
Authorities including, without limitation, any costs and expenses incurred by
any Lenders, Agents and Secured Parties incurred in connection with such
cooperation.
(c)            The Lenders acknowledge and agree that if the Borrower receives a
notice from any applicable Gaming Authority that any Lender is a Disqualified
holder (and such Lender is notified by the Borrower in writing of such
Disqualification), the Borrower shall, following any available appeal of such
determination by such Gaming Authority (unless the rules of the applicable
Gaming Authority do not permit such Lender to retain its Loans or Commitments
pending appeal of such determination), have the right to (i) cause such
Disqualified holder to transfer and assign, without recourse all of its
interests, rights and obligations in its Loans and Commitments or (ii) in the
event that (A) the Borrower is unable to assign such Loan or Commitments after
using its best efforts to cause such an assignment and (B) no Default or Event
of Default has occurred and is continuing, prepay such Disqualified holder’s
Loan and terminate such Disqualified holder’s Commitments, as applicable. 
Notice to such Disqualified holder shall be given ten days prior to the required
date of assignment or prepayment, as the case may be, and shall be accompanied
by evidence demonstrating that such transfer or prepayment is required pursuant
to Gaming Laws.  If reasonably requested by any Disqualified holder, the
Borrower will use commercially reasonable efforts to cooperate with any such
holder that is seeking to appeal such determination and to afford such holder an
opportunity to participate in any proceedings relating thereto.  Notwithstanding
anything herein to the contrary, any prepayment of a Loan shall be at a price
that, unless otherwise directed by a Gaming Authority, shall be equal to the sum
of the principal amount of such Loan and interest to the date on which such
Lender or holder became a Disqualified holder (plus any fees and other amounts
accrued for the account of such Disqualified holder to the date such Lender or
holder became a Disqualified holder).
(d)            If during the existence of an Event of Default hereunder or any
of the other Loan Documents, it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.
Section 9.25                          Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
-142-

--------------------------------------------------------------------------------

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:
(i)           a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Pages Follow]
 
-143-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

  AP GAMING HOLDINGS, LLC                      
 
By:
/s/ David Lopez       Name:  David Lopez       Title:  Authorized Signatory    
       

  AP GAMING I, LLC                      
 
By:
/s/ David Lopez       Name:  David Lopez       Title:  Authorized Signatory    
       

 
 
[Signature Page to First Lien Credit Agreement]
 

--------------------------------------------------------------------------------

 
JEFFERIES FINANCE LLC,
as Administrative Agent, Collateral Agent, an Issuing
Bank and as a Lender
                     
 
By:
/s/ John Koehler       Name:  John Koehler       Title:  Senior Vice President  
         

 
[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

  MACQUARIE CAPITAL FUNDING LLC,
as a Revolving Facility Lender and an Issuing Bank                      
 
By:
/s/ Lisa Grushkin       Name:  Lisa Grushkin       Title:  Authorized Signatory
 

         
 
By:
/s/ Ayesha Farooqi       Name:  Ayesha Farooqi       Title:  Authorized
Signatory            

 
 
[Signature Page to First Lien Credit Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the First Lien Credit Agreement, dated as of June 6, 2017
(as the same may be amended, restated, or otherwise modified from time to time,
the “Credit Agreement”), among AP Gaming Holdings, LLC, a Delaware limited
liability company, AP Gaming I, LLC, a Delaware limited liability company (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”) and
Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
1.  The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth below (the “Effective
Date”) (but not prior to the registration of the information contained herein in
the Register pursuant to Section 9.04(b)(v) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date.  Each
of the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Exhibit A hereto.  From
and after the Effective Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
2.  Pursuant to Section 9.04(b)(ii) of the Credit Agreement, this Assignment and
Acceptance is being delivered to the Administrative Agent together with (i) if
required by Section 9.04(b)(ii)(B) of the Credit Agreement, a processing and
recordation fee of $3,500 and (ii) if the Assignee is not already a Lender under
the Credit Agreement, a completed Administrative Questionnaire and any tax forms
required to be delivered pursuant to Section 2.17 of the Credit Agreement.
3.  This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York, without regard to any principle
of conflicts of law that could require the application of any other law.
Date of Assignment:  
 

 
Legal Name of Assignor (“Assignor”): 
 

 
Legal Name of Assignee (“Assignee”):  
 

 

--------------------------------------------------------------------------------

Assignee’s Address for Notices:  
 
            Effective Date of Assignment:   

                                                                                                                                            
                                                                                                                                      
 
Facility/Commitment
   
Principal Amount
Assigned1
 
Percentage Assigned of
Commitment (set forth, to
at least 8 decimals, as a
percentage of the Facility
and the Aggregate
Commitments of all
Lenders thereunder)
 
Term Loans/Facility
Commitments
  $
 
 
%
 
 
Revolving Facility
Loans/Commitments
  $
 
 
%
 
 



[Remainder of page intentionally left blank]
 



--------------------------------------------------------------------------------

1            Minimum amount of Commitments and/or Loans assigned is governed by
Section 9.04(b)(ii) of the Credit Agreement.

--------------------------------------------------------------------------------

 

   
Accepted2 
         
The terms set forth above are hereby agreed to:
 
JEFFERIES FINANCE LLC,
as Administrative Agent3
     , as Assignor          
 
     
 
             by:      by:          Name:      Name:        Title:      Title:   
                  by:              , as Assignee      Name:                
Title:       by:                 Name:       [INSERT NAME],        Title:     
as Swingline Lender                           by:                  Name:       
        Title:                              JEFFERIES FINANCE LLC,             
as Issuing Bank                              by:                   Name:        
        Title:                               MACQUARIE CAPITAL (USA) INC,       
      as Issuing Bank                           by:                    Name:    
            Title:                               [INSERT NAME],              as
Issuing Bank                            by:                  Name:              
Title:     

 
 



--------------------------------------------------------------------------------

2            To be completed to the extent consents are required under Section
9.04(b)(i) of the Credit Agreement.
3            Consent of the Administrative Agent shall not be required for an
assignment of all or any portion of a Loan to a Lender, an Affiliate of a
Lender, an Approved Fund or an Affiliate of the Borrower made in accordance with
Section 9.04(i) (see Exhibit G to the Credit Agreement) or Section 9.21 of the
Credit Agreement.
 
 
[Signature Page to the Assignment and Acceptance]

--------------------------------------------------------------------------------

 

       
[AP GAMING I, LLC,
as Borrower]4
                          by:                  Name:               Title:     

 
 

 
 
 



--------------------------------------------------------------------------------

4            Consent of the Borrower shall not be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund or if an Event of Default
under Sections 7.01(b), (c), (h) or (i) of the Credit Agreement has occurred and
is continuing.  Consent of the Borrower, with respect to the assignment of a
Term Loan, shall be deemed to have been given if the Borrower has not responded
within ten (10) Business Days after any request for such consent.
 
 
[Signature Page to the Assignment and Acceptance]

--------------------------------------------------------------------------------

 
EXHIBIT A
REPRESENTATIONS AND WARRANTIES


Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
By executing and delivering this Assignment and Acceptance, the assigning Lender
hereunder and the Assignee hereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows:

1. Such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned hereby free and clear of any adverse claim and that
its applicable Commitment, and the outstanding balances of its Term Loans and
Revolving Facility Loans, in each case without giving effect to assignments
hereof which have not become effective, are as set forth in such Assignment and
Acceptance.

2. Except as set forth in (1) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, or the
financial condition of Holdings, the Borrower or any Subsidiary or the
performance or observance by Holdings, the Borrower or any Subsidiary of any of
its obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto.

3. The Assignee represents and warrants that it is legally authorized to enter
into such Assignment and Acceptance.

4. The Assignee confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 (or delivered pursuant to Section 5.04) of the Credit Agreement,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance.

5. The Assignee will independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement.

6. The Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to such Agent by the terms of the Credit Agreement,
together with such powers as are reasonably incidental thereto.

 
Exh. A-1

--------------------------------------------------------------------------------

7. The Assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 
 
 
 
Exh. A-1

--------------------------------------------------------------------------------

EXHIBIT B
 


[Reserved]
 
 

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF
SOLVENCY CERTIFICATE


[●], 201[●]


This Solvency Certificate is delivered pursuant to Section 4.02(e) of the First
Lien Credit Agreement, dated as of June 6, 2017 (as the same may be amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
among AP Gaming Holdings, LLC, a Delaware limited liability company, AP Gaming
I, LLC, a Delaware limited liability company (the “Borrower”), the lenders party
thereto from time to time (the “Lenders”) and Jefferies Finance LLC, as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The undersigned hereby certifies, solely in [his][her] capacity as an Authorized
Signatory of the Borrower and not in [his][her] individual capacity, as follows:
1.    I am a Financial Officer of the Borrower.  I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 3.05 of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.
2.    As of the date hereof, immediately after giving effect to the consummation
of the Transactions, on and as of such date (i) the fair value of the assets of
the Borrower and its subsidiaries on a consolidated basis, at a fair valuation,
exceeds the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the property of the Borrower and its
subsidiaries on a consolidated basis is greater than the amount that will be
required to pay the probable liability of the Borrower and its subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its subsidiaries on a consolidated basis are
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
the Borrower and its subsidiaries on a consolidated basis do not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.
3.    As of the date hereof, immediately after giving effect to the consummation
of the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the
 

--------------------------------------------------------------------------------

timing and amounts of cash to be received by it or any such subsidiary and the
timing and amounts of cash to be payable on or in respect of its debts or the
debts of any such subsidiary.
This Solvency Certificate is being delivered by the undersigned Authorized
Signatory only in [his][her] capacity as a Financial Officer of the Borrower and
not individually and the undersigned shall have no personal liability to the
Administrative Agent or the Lenders with respect thereto.


[Remainder of Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

  AP GAMING I, LLC, as Borrower                  
 
By:
         Name:       Title:          

 


 
 [Signature Page to the Solvency Certificate]



--------------------------------------------------------------------------------

EXHIBIT D-1


FORM OF BORROWING REQUEST
Date:1 ________________, __________

To: Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain First Lien Credit Agreement, dated as
of June 6, 2017 (as the same may be amended, restated, or otherwise modified
from time to time, the “Credit Agreement”), among AP Gaming Holdings, LLC, a
Delaware limited liability company, AP Gaming I, LLC, a Delaware limited
liability company (the “Borrower”), the lenders party thereto from time to time
and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you of the Borrowing specified below:

1. The Borrowing will be a Borrowing of _________ Loans.2

2. The aggregate amount of the proposed Borrowing is: $_________.

3. The Business Day of the proposed Borrowing is: _____________.

4. The Borrowing is comprised of $___________ of ABR Loans and $____________ of
the Eurocurrency Loans.

 



--------------------------------------------------------------------------------



1 The Borrower must notify the Administrative Agent by telephone not later than
12:00 p.m., Local Time (a) in the case of a Eurocurrency Borrowing, three (3)
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, no later than 10:00 a.m., Local Time, on the Business Day of the
proposed Borrowing; provided, that, (i) to request a Borrowing on the Closing
Date, the Borrower shall notify the Administrative Agent of such request by
telephone not later than 5:00 p.m., Local Time, one Business Day prior to the
Closing Date and (ii) any such notice of an ABR Revolving Facility Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing.  Each telephonic Borrowing Request will be
irrevocable and must be confirmed promptly by hand delivery or electronic means
of this form to the Administrative Agent.


2 Term B Loans, Revolving Facility Loans, Refinancing Term Loans, Other Term
Loans, Other Revolving Loans or Replacement Revolving Loans.

--------------------------------------------------------------------------------

 

5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be ____________ month(s).

6. The location and number of the account to which the proceeds of such
Borrowing are to be deposited is _________________.

 
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:
(A)            The representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
with the same effect as though made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties were true and correct in all
material respects as of such earlier date); and
(B)            No Event of Default or Default has occurred and is continuing or
would result from the proposed Borrowing.
 

--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

  AP GAMING I, LLC, as Borrower                  
 
By:
         Name:       Title:          

 
 
[Signature Page to the Borrowing Request]


--------------------------------------------------------------------------------

EXHIBIT D-2


FORM OF SWINGLINE BORROWING REQUEST
Date:1 ________________, __________

To: Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain First Lien Credit Agreement, dated as
of June 6, 2017 (as the same may be amended, restated, or otherwise modified
from time to time, the “Credit Agreement”), among AP Gaming Holdings, LLC, a
Delaware limited liability company, AP Gaming I, LLC, a Delaware limited
liability company (the “Borrower”), the lenders party thereto from time to time
and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement.  Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement.  The
undersigned hereby irrevocably notifies you, pursuant to Section 2.04(b) of the
Credit Agreement, of the Swingline Borrowing specified below:

1. The Business Day of the proposed Swingline Borrowing is: _____________.

2. The amount of the proposed Swingline Borrowing is:  $____________.

3. The location and number of the account to which the proceeds of such
Swingline Borrowing are to be deposited is _____________.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Swingline Borrowing,
before and after giving effect thereto and to the application of the proceeds
thereof:
(A)            The representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
with the same effect as though made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties were true and correct in all
material respects as of such earlier date); and
(B)            No Event of Default or Default has occurred and is continuing or
would result from the proposed Swingline Borrowing.




--------------------------------------------------------------------------------



1 The Borrower must notify the Administrative Agent and the Swingline Lender by
telephone not later than 1:00 p.m., Local Time, on the day of the proposed
Swingline Borrowing.  Each telephonic Swingline Borrowing Request will be
irrevocable and must be confirmed by delivery of this form by electronic means
to the Administrative Agent.
 

--------------------------------------------------------------------------------

This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date first written above.

  AP GAMING I, LLC, as Borrower                  
 
By:
         Name:       Title:          

 
 
[Signature Page to the Swingline Borrowing Request]

--------------------------------------------------------------------------------

EXHIBIT E
FORM OF INTEREST ELECTION REQUEST
Date:1 ________________, __________

To: Jefferies Finance LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) under that certain First Lien Credit
Agreement, dated as of June 6, 2017 (as the same may be amended, restated, or
otherwise modified from time to time, the “Credit Agreement”), among AP Gaming
Holdings, LLC, a Delaware limited liability company, AP Gaming I, LLC, a
Delaware limited liability company (the “Borrower”), the lenders party thereto
from time to time and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection such Borrower specifies the following information with
respect to such election:

1. Borrowing to which this request applies (including Facility, principal amount
and Type of Loans subject to election): _________________.2

2. Effective date of election (which shall be a Business Day): _____________.

3. The Loans are to be [converted into] [continued as] [ABR]
[Eurocurrency] Loans.

4. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the election shall be ______________ months.



(signature page follows)



--------------------------------------------------------------------------------



1 The Borrower must notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 of the Credit Agreement if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each telephonic Interest Election Request will be irrevocable and
must be confirmed promptly by hand delivery or electronic means of this form to
the Administrative Agent.


2 If different options are being elected with respect to different portions of
the Borrowing, the portions thereof must be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to Paragraphs
3 and 4 shall be specified for each resulting Borrowing).

--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date first written above.

  AP GAMING I, LLC, as Borrower                  
 
By:
         Name:       Title:          

 
 
[Signature Page to the Interest Election Request]


--------------------------------------------------------------------------------

EXHIBIT F




[Reserved]


 

 





--------------------------------------------------------------------------------

EXHIBIT G


FORM OF PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE
Reference is made to the First Lien Credit Agreement, dated as of June 6, 2017
(as the same may be amended, restated, or otherwise modified from time to time,
the “Credit Agreement”), among AP Gaming Holdings, LLC, a Delaware limited
liability company (“Holdings”), AP Gaming I, LLC, a Delaware limited liability
company (the “Borrower”), the lenders party thereto from time to time and
Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Assignor identified on Schedule l hereto (the “Assignor”) and the
[Borrower][Holdings] agree as follows:
1.            The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below) and pursuant to the terms and conditions set
forth in the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 9.04(i) and 9.04(j) thereof), the interest described in
Schedule 1 hereto (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.
2.            The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Permitted Loan Purchase Assignment and Acceptance and to consummate
the transactions contemplated hereby; (b) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of the Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of the
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities.  To the extent the Assignor has
retained any interest in the Assigned Facility and holds a Note evidencing such
interest, the Assignor
 

--------------------------------------------------------------------------------

hereby requests that the Administrative Agent exchange the attached Notes for a
new Note or Notes payable to the Assignor, in each case in amounts which reflect
the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).
3.            The Assignee (a) represents and warrants that it is legally
authorized to enter into this Permitted Loan Purchase Assignment and Acceptance
and has taken all action necessary to execute and deliver this Permitted Loan
Purchase Assignment and Acceptance and to consummate the transaction
contemplated hereby; (b) represents and warrants that it satisfied the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied in order to make a Permitted Loan Purchase of the Assigned Interest
and (c) represents and warrants that it is not in possession of material
non-public information (within the meaning of United States federal and state
securities laws (or, in the case of any such person that is not a public
reporting company, material information of a type that would not be reasonably
expected to be publicly available if such person were a public reporting
company) with respect to Holdings, the Borrower, the Subsidiaries or their
respective securities that (A) has not been disclosed to the Assignor or the
Lenders generally (other than because any such Assignor or other Lender does not
wish to receive material non-public information (or, in the case of any such
person that is not a public reporting company, material information of a type
that would not be reasonably expected to be publicly available if such person
were a public reporting company) with respect to Holdings, the Borrower, the
Subsidiaries or their respective securities) and (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, Assignor’s
decision to assign the Assigned Facilities to the Assignee.
4.            The effective date of this Permitted Loan Purchase Assignment and
Acceptance shall be the Effective Date of Assignment described in Schedule 1
hereto (the “Effective Date”).  Following the execution of this Permitted Loan
Purchase Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrower, if applicable, and)
cancelled and extinguished.  The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest pursuant to Section 9.04(j) of the Credit
Agreement.
5.            Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued prior to the Effective
Date.  No payments in respect of the Assigned Interest (which shall be deemed to
have been cancelled and extinguished as of the Effective Date) shall be due to
the Assignor or the Assignee from and after the Effective Date.
6.            As of the Effective Date, the Assignor shall, to the extent
provided in this Permitted Loan Purchase Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.
 

--------------------------------------------------------------------------------

7.            This Permitted Loan Purchase Assignment and Acceptance shall be
binding upon, and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Permitted Loan Purchase Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Permitted Loan Purchase Assignment and Acceptance by electronic
means shall be effective as delivery of a manually executed counterpart of this
Permitted Loan Purchase Assignment and Acceptance.
8.            This Permitted Loan Purchase Assignment and Acceptance shall be
governed by and construed in accordance with the laws of the State of New York.
[Signature page follows]
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

  [INSERT NAME],
as Assignor          
 
By:
          Name:       Title:          

  [INSERT NAME],
as Assignee          
 
By:
          Name:       Title:          


 
 
 
 
[Signature Page to the Permitted Loan Purchase Assignment and Acceptance]


--------------------------------------------------------------------------------

SCHEDULE 1
Assigned Interests
Facility Assigned
(1) Amount of
Loans /
Commitments
Assigned
 
(2) Aggregate
Amount of
Commitments
and Outstanding
Loans of All
Lenders
 
(3) Aggregate Amount
of Outstanding Term
Loans
(1) / (2) x 100%
(1) / (3) x 100%
Term B Loans
 
         
Refinancing Term
Loans
 
         
Other Term Loans
 
         
Extended Term
Loans
 
         



 

 



--------------------------------------------------------------------------------

EXHIBIT H


 
[Reserved]
 
 
 

--------------------------------------------------------------------------------

EXHIBIT I-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 (For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of June 6, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AP Gaming Holdings, LLC, a Delaware limited liability
company, AP Gaming I, LLC, a Delaware limited liability company (the
“Borrower”), the lenders party thereto from time to time and Jefferies Finance
LLC, as Administrative Agent.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made by the Borrower or the Administrative
Agent to the undersigned, or in either of the two calendar years preceding each
such payment.
[Signature Page Follows]
 

--------------------------------------------------------------------------------

  [Foreign Lender]                
 
By:
          Name:       Title:             [Address]  

Dated:            ______________________, 20[  ]
 
 



--------------------------------------------------------------------------------

EXHIBIT I-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of June 6, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AP Gaming Holdings, LLC, a Delaware limited liability
company, AP Gaming I, LLC, a Delaware limited liability company (the
“Borrower”), the lenders party thereto from time to time and Jefferies Finance
LLC, as Administrative Agent.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Pursuant to the provisions of 2.17(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding each such payment.
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

  [Foreign Lender]                
 
By:
          Name:       Title:             [Address]  

Dated:            ______________________, 20[  ]




--------------------------------------------------------------------------------



EXHIBIT I-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of June 6, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AP Gaming Holdings, LLC, a Delaware limited liability
company, AP Gaming I, LLC, a Delaware limited liability company (the
“Borrower”), the lenders party thereto from time to time and Jefferies Finance
LLC, as Administrative Agent.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) with respect to such participation, it is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

  [Foreign Participant]                
 
By:
          Name:       Title:             [Address]  

Dated:            ______________________, 20[  ]






--------------------------------------------------------------------------------



EXHIBIT I-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of June 6, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AP Gaming Holdings, LLC, a Delaware limited liability
company, AP Gaming I, LLC, a Delaware limited liability company (the
“Borrower”), the lenders party thereto from time to time and Jefferies Finance
LLC, as Administrative Agent.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.
[Signature Page Follows]
 

--------------------------------------------------------------------------------

  [Foreign Participant]                
 
By:
          Name:       Title:             [Address]  

Dated:            ______________________, 20[  ]
 


[Signature Page to the Non-Bank Tax Certificate Exhibit I-4]


--------------------------------------------------------------------------------



EXHIBIT J
FORM OF GLOBAL INTERCOMPANY NOTE
[●], 201[●]
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature pages hereto (each, in
such capacity, an “Issuer”), hereby promises to pay on demand to the order of
such other entity listed below (each, in such capacity as lender to the
applicable Issuer, a “Holder” and, together with each Issuer, a “Note Party”),
in immediately available funds in the currencies as shall be agreed upon from
time to time, at such location as the applicable Holder shall from time to time
designate, the unpaid principal amount of all loans and advances or other credit
extensions made by such Holder to such Issuer.  Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.
With respect to any Issuer and any Holder between whom loans, advances or other
credit extensions exist as of the date of this intercompany promissory note
(this “Note”) (such loans, advances or other credit extensions, “Existing
Obligations”), (a) if any Existing Obligation is evidenced by a promissory note
or other instrument or agreement in existence as of the date hereof (an
“Existing Note”), it is agreed to between such Issuer and such Holder that the
obligations under such Existing Note are hereafter to be evidenced by this Note
and (b) it is agreed to between such Issuer and such Holder that the agreements
in existence as of the date hereof with respect to any Existing Obligation
(including agreements contained in any Existing Note) as to principal,
amortization, currency, payment location and interest rate (if any) will
continue to have effect under this Note until modified by agreement between such
Issuer and such Holder.
Reference is hereby made to the First Lien Credit Agreement, dated as of June 6,
2017 (as amended, amended and restated, supplemented, refinanced, replaced or
otherwise modified from time to time, the “Credit Agreement”), among AP Gaming
Holdings, LLC, a Delaware limited liability company, AP Gaming I, LLC, a
Delaware limited liability company (the “Borrower”), the lenders party thereto
from time to time (collectively, the “Lenders” and individually, a “Lender”),
Jefferies Finance LLC, as administrative agent (in such capacity, the “Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Subsidiary
Loan Party to any Holder that is not a Loan Party shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to (i) all Obligations of the Borrower or such Issuer under the Credit
Agreement and (ii) all other Indebtedness of such Issuer or any guaranty thereof
other than Indebtedness that by its terms expressly provides that it shall not
be Senior Indebtedness hereunder (such Obligations and such Indebtedness and
other indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest
 

--------------------------------------------------------------------------------

thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):
(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then, if a Default has occurred and is continuing, (x)
the holders of Senior Indebtedness shall be paid in full in cash in respect of
all amounts constituting Senior Indebtedness before any Holder is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness,
any payment or distribution to which such Holder would otherwise be entitled
(other than debt securities of such Issuer that are subordinated, to at least
the same extent as this Note, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;
(ii) if any Event of Default has occurred and is continuing with respect to any
Senior Indebtedness (including any Default under the Credit Agreement), then no
payment or distribution of any kind or character shall be made by or on behalf
of any Issuer or any other Person on its behalf with respect to this Note; and
(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Agent and the Lenders and the Agent and the
Lenders are obligees under this Note to the same extent as if their names were
written herein as such and the Agent may, on behalf of itself and the Lenders,
proceed to enforce the subordination provisions herein.
The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Subsidiary Loan Party shall not be subordinated to, and shall rank
pari passu in right of payment with, any other obligation of such Issuer.
 

--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.
Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.
Upon execution and delivery after the date hereof by the Borrower or any
subsidiary of the Borrower of a counterpart signature page hereto, such
subsidiary shall become a Note Party hereunder with the same force and effect as
if originally named as a Note Party hereunder. The rights and obligations of
each Note Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Note Party as a party to this Note.
Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

  EACH AS ISSUER AND HOLDER:            AP GAMING HOLDINGS, LLC          
 
By:
          Name:       Title:          

 

  AP GAMING I, LLC               By:            Name:        Title:           

 

  AP GAMING II, INC.             By:            Name:        Title:           

 

  AP GAMING ACQUISITION, LLC             By:            Name:        Title:     
     

 

  AGS CAPITAL, LLC             By:            Name:        Title:           

 

  AGS LLC             By:            Name:        Title:           

[Signature Page to the Global Intercompany Note]

--------------------------------------------------------------------------------

  AGS PARTNERS, LLC          
 
By:
           Name:       Title:          

 

  AGS ILLINOIS, LLLP             By:           Name:        Title:           

 

  APGAM CANADA ULC             By:           Name:        Title:           

 

  AGS CJ CORPORATION             By:            Name:        Title:           

 

  AGS CJ HOLDINGS CORPORATION             By:           Name:        Title:     
     

 
 
 

  CADILLAC JACK, INC.             By:           Name:        Title:           

[Signature Page to the Global Intercompany Note]

--------------------------------------------------------------------------------

  PLAYAGS UK LIMITED          
 
By:
           Name:       Title:          

 

  GAMINGO LIMITED             By:            Name:        Title:           

 

  GAMINGO (ISRAEL), LTD.             By:            Name:        Title:         
 

 

  AGS INTERACTIVE US, INC.             By:            Name:        Title:       
   

 

  PLAYAGS BRASIL LTDA             By:            Name:        Title:           

 
 
 

  PLAYAGS AUSTRALIA PTY             By:            Name:        Title:         
 

[Signature Page to the Global Intercompany Note]

--------------------------------------------------------------------------------

 
EQUIPOS Y SOLUCIONES TECNOLOGICAS CADILLAC JACK DE MEXICO, S. DE R.L. DE C.V.
         
 
By:
           Name:       Title:          

 

 
OPERADORA DE JUEGOS CADILLAC JACK DE MEXICO, S. DE R.L. DE C.V.
            By:            Name:        Title:           

 

 
SERVICIOS ADMINISTRATIVOS CADILLAC JACK DE MEXICO, S. DE R.L. DE C.V.
            By:            Name:        Title:           

 

 
COMERCIALIZADORA DE JUEGOS CADILLAC JACK DE MEXICO, S. DE R.L. DE C.V.
            By:            Name:        Title:           

 
 
 
[Signature Page to the Global Intercompany Note]
 

--------------------------------------------------------------------------------

 